 

Exhibit 10.1

 

AMENDED AND RESTATED

CREDIT AGREEMENT

 

DATED AS OF MARCH 13, 2008,

 

AMONG

 

DG FASTCHANNEL, INC.,

 

THE GUARANTORS FROM TIME TO TIME PARTIES HERETO,

 

THE LENDERS FROM TIME TO TIME PARTIES HERETO,

 

AND

 

BANK OF MONTREAL,

 

AS ADMINISTRATIVE AGENT

 

BMO CAPITAL MARKETS,

AS SOLE LEAD ARRANGER AND  SOLE BOOK RUNNER

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENT

 

FIRST BANK,

FIRST TENNESSEE BANK NATIONAL ASSOCIATION,

CITIBANK, N.A.,

AS CO-DOCUMENTATION AGENTS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

 

THE CREDIT FACILITIES

 

1

 

 

 

 

 

Section 1.1.

 

Term Loan Commitments

 

1

Section 1.2.

 

Revolving Credit Commitments

 

2

Section 1.3.

 

Letters of Credit

 

2

Section 1.4.

 

Applicable Interest Rates

 

6

Section 1.5.

 

Minimum Borrowing Amounts; Maximum Eurodollar Loans

 

7

Section 1.6.

 

Manner of Borrowing Loans and Designating Applicable Interest Rates

 

8

Section 1.7.

 

Swing Loans

 

10

Section 1.8.

 

Maturity of Loans

 

11

Section 1.9.

 

Prepayments

 

12

Section 1.10.

 

Default Rate

 

15

Section 1.11.

 

Evidence of Indebtedness

 

15

Section 1.12.

 

Funding Indemnity

 

16

Section 1.13.

 

Commitment Terminations

 

16

Section 1.14.

 

Substitution of Lenders

 

17

Section 1.15.

 

Term Increase

 

17

 

 

 

 

 

SECTION 2.

 

FEES

 

18

 

 

 

 

 

Section 2.1.

 

Fees

 

18

 

 

 

 

 

SECTION 3.

 

PLACE AND APPLICATION OF PAYMENTS

 

19

 

 

 

 

 

Section 3.1.

 

Place and Application of Payments

 

19

Section 3.2.

 

Account Debit

 

21

 

 

 

 

 

SECTION 4.

 

GUARANTIES AND COLLATERAL

 

21

 

 

 

 

 

Section 4.1.

 

Guaranties

 

21

Section 4.2.

 

Collateral

 

21

Section 4.3.

 

Liens on Real Property

 

22

Section 4.4.

 

Further Assurances

 

22

 

 

 

 

 

SECTION 5.

 

DEFINITIONS; INTERPRETATION

 

22

 

 

 

 

 

Section 5.1.

 

Definitions

 

22

Section 5.2.

 

Interpretation

 

43

Section 5.3.

 

Change in Accounting Principles

 

43

 

 

 

 

 

SECTION 6.

 

REPRESENTATIONS AND WARRANTIES

 

44

 

 

 

 

 

Section 6.1.

 

Organization and Qualification

 

44

Section 6.2.

 

Subsidiaries

 

44

 

--------------------------------------------------------------------------------


 

Section 6.3.

 

Authority and Validity of Obligations

 

44

Section 6.4.

 

Use of Proceeds; Margin Stock

 

45

Section 6.5.

 

Financial Reports

 

45

Section 6.6.

 

No Material Adverse Change

 

46

Section 6.7.

 

Full Disclosure

 

46

Section 6.8.

 

Trademarks, Franchises, and Licenses

 

46

Section 6.9.

 

Governmental Authority and Licensing

 

46

Section 6.10.

 

Good Title

 

46

Section 6.11.

 

Litigation and Other Controversies

 

46

Section 6.12.

 

Taxes

 

47

Section 6.13.

 

Approvals

 

47

Section 6.14.

 

Affiliate Transactions

 

47

Section 6.15.

 

Investment Company

 

47

Section 6.16.

 

ERISA

 

47

Section 6.17.

 

Compliance with Laws

 

47

Section 6.18.

 

Other Agreements

 

48

Section 6.19.

 

Solvency

 

48

Section 6.20.

 

No Broker Fees.

 

48

Section 6.21.

 

No Default

 

49

 

 

 

 

 

SECTION 7.

 

CONDITIONS PRECEDENT

 

49

 

 

 

 

 

Section 7.1.

 

All Credit Events

 

49

Section 7.2.

 

Effective Date

 

50

 

 

 

 

 

SECTION 8.

 

COVENANTS

 

51

 

 

 

 

 

Section 8.1.

 

Maintenance of Business

 

51

Section 8.2.

 

Maintenance of Properties

 

52

Section 8.3.

 

Taxes and Assessments

 

52

Section 8.4.

 

Insurance

 

52

Section 8.5.

 

Financial Reports

 

52

Section 8.6.

 

Inspection

 

54

Section 8.7.

 

Borrowings and Guaranties

 

54

Section 8.8.

 

Liens

 

56

Section 8.9.

 

Investments, Acquisitions, Loans and Advances

 

57

Section 8.10.

 

Mergers, Consolidations and Sales

 

58

Section 8.11.

 

Maintenance of Subsidiaries

 

59

Section 8.12.

 

Dividends and Certain Other Restricted Payments

 

59

Section 8.13.

 

ERISA

 

59

Section 8.14.

 

Compliance with Laws

 

59

Section 8.15.

 

Burdensome Contracts With Affiliates

 

60

Section 8.16.

 

No Changes in Fiscal Year

 

60

Section 8.17.

 

Formation of Subsidiaries

 

61

Section 8.18.

 

Change in the Nature of Business

 

61

Section 8.19.

 

Use of Proceeds

 

61

Section 8.20.

 

No Restrictions

 

61

 

ii

--------------------------------------------------------------------------------


 

Section 8.21.

 

Subordinated Debt

 

61

Section 8.22.

 

Financial Covenants

 

62

Section 8.23.

 

Hedging Facilities.

 

63

Section 8.24.

 

Deposit Accounts.

 

63

 

 

 

 

 

SECTION 9.

 

EVENTS OF DEFAULT AND REMEDIES

 

63

 

 

 

 

 

Section 9.1.

 

Events of Default

 

63

Section 9.2.

 

Non-Bankruptcy Defaults

 

65

Section 9.3.

 

Bankruptcy Defaults

 

66

Section 9.4.

 

Collateral for Undrawn Letters of Credit

 

66

Section 9.5.

 

Notice of Default

 

67

 

 

 

 

 

SECTION 10.

 

CHANGE IN CIRCUMSTANCES

 

67

 

 

 

 

 

Section 10.1.

 

Change of Law

 

67

Section 10.2.

 

Unavailability of Deposits or Inability to Ascertain, or Inadequacy of, LIBOR

 

67

Section 10.3.

 

Increased Cost and Reduced Return

 

68

Section 10.4.

 

Lending Offices

 

69

Section 10.5.

 

Discretion of Lender as to Manner of Funding

 

69

 

 

 

 

 

SECTION 11.

 

THE ADMINISTRATIVE AGENT

 

70

 

 

 

 

 

Section 11.1.

 

Appointment and Authorization of Administrative Agent

 

70

Section 11.2.

 

Administrative Agent and its Affiliates

 

70

Section 11.3.

 

Action by Administrative Agent

 

70

Section 11.4.

 

Consultation with Experts

 

71

Section 11.5.

 

Liability of Administrative Agent; Credit Decision

 

71

Section 11.6.

 

Indemnity

 

71

Section 11.7.

 

Resignation of Administrative Agent and Successor Administrative Agent

 

72

Section 11.8.

 

L/C Issuer and Swing Line Lender.

 

72

Section 11.9.

 

Hedging Liability and Funds Transfer and Deposit Account Liability Arrangements

 

73

Section 11.10.

 

Designation of Additional Agents

 

73

Section 11.11.

 

Authorization to Release or Subordinate or Limit Liens

 

73

Section 11.12.

 

Authorization to Enter into, and Enforcement of, the Collateral Documents and
Subordination Agreements

 

73

 

 

 

 

 

SECTION 12.

 

THE GUARANTEES

 

74

 

 

 

 

 

Section 12.1.

 

The Guarantees

 

74

Section 12.2.

 

Guarantee Unconditional

 

75

Section 12.3.

 

Discharge Only upon Payment in Full; Reinstatement in Certain Circumstances

 

76

Section 12.4.

 

Subrogation

 

76

Section 12.5.

 

Waivers

 

76

 

iii

--------------------------------------------------------------------------------


 

Section 12.6.

 

Limit on Recovery

 

76

Section 12.7.

 

Stay of Acceleration

 

76

Section 12.8.

 

Benefit to Guarantors

 

77

Section 12.9.

 

Guarantor Covenants

 

77

 

 

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

77

 

 

 

 

 

Section 13.1.

 

Withholding Taxes

 

77

Section 13.2.

 

No Waiver, Cumulative Remedies

 

78

Section 13.3.

 

Non-Business Days

 

78

Section 13.4.

 

Documentary Taxes

 

79

Section 13.5.

 

Survival of Representations

 

79

Section 13.6.

 

Survival of Indemnities

 

79

Section 13.7.

 

Sharing of Set-Off

 

79

Section 13.8.

 

Notices

 

79

Section 13.9.

 

Counterparts

 

80

Section 13.10.

 

Successors and Assigns

 

80

Section 13.11.

 

Participants

 

80

Section 13.12.

 

Assignments

 

81

Section 13.13.

 

Amendments

 

83

Section 13.14.

 

Headings

 

84

Section 13.15.

 

Costs and Expenses; Indemnification

 

84

Section 13.16.

 

Set-off

 

85

Section 13.17.

 

Entire Agreement

 

86

Section 13.18.

 

Governing Law

 

86

Section 13.19.

 

Severability of Provisions

 

86

Section 13.20.

 

Excess Interest

 

86

Section 13.21.

 

Construction

 

87

Section 13.22.

 

Lender’s and L/C Issuer ‘s Obligations Several

 

87

Section 13.23.

 

Submission to Jurisdiction; Waiver of Jury Trial

 

87

Section 13.24.

 

USA Patriot Act

 

87

Section 13.25.

 

Confidentiality

 

87

Section 13.26.

 

Equalization of Loans and Commitments

 

88

Section 13.27.

 

Amendment and Restatement

 

88

 

 

 

 

 

Signature Page

 

 

 

S-1

 

EXHIBIT A

—

Notice of Payment Request

EXHIBIT B

—

Notice of Borrowing

EXHIBIT C

—

Notice of Continuation/Conversion

EXHIBIT D-1

—

Term A Note

EXHIBIT D-2

—

Acquisition Note

EXHIBIT D-3

—

Revolving Note

EXHIBIT D-4

—

Swing Note

EXHIBIT E

—

Compliance Certificate

EXHIBIT F

—

Additional Guarantor Supplement

 

iv

--------------------------------------------------------------------------------


 

EXHIBIT G

—

Assignment and Acceptance

EXHIBIT H

—

Term Loan Increase Request

SCHEDULE 1

—

Commitments

SCHEDULE 1.3

—

Existing L/Cs

SCHEDULE 6.2

—

Subsidiaries

SCHEDULE 6.11

—

Litigation

SCHEDULE 6.14

—

Affiliate Transactions

SCHEDULE 8.7

—

Indebtedness

SCHEDULE 8.8

—

Liens

SCHEDULE 8.9

—

Existing Investments

 

v

--------------------------------------------------------------------------------

 


 

AMENDED AND RESTATED
CREDIT AGREEMENT

 

This Amended and Restated Credit Agreement is entered into as of March 13, 2008,
by and among DG FastChannel, Inc., a Delaware corporation (the “Borrower”), the
direct and indirect Subsidiaries of the Borrower from time to time party to this
Agreement, as Guarantors, the several financial institutions from time to time
party to this Agreement, as Lenders, and BANK OF MONTREAL, a Canadian chartered
bank acting through its Chicago branch, as Administrative Agent as provided
herein.  All capitalized terms used herein without definition shall have the
same meanings herein as such terms are defined in Section 5.1 hereof.

 

PRELIMINARY STATEMENT

 

The Borrower, the Guarantors party thereto, the Lenders party thereto and Bank
of Montreal, as Administrative Agent, are currently party to that certain Credit
Agreement dated as of August 9, 2007 (as supplemented, the “Original Credit
Agreement”).  The Borrower hereby requests that certain amendments be made to
the Original Credit Agreement and, for the sake of clarity and convenience, that
the Original Credit Agreement be restated as so amended.

 

NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the Borrower, the
Guarantors, the Lenders, and the Administrative Agent, hereby agree that upon
satisfaction of the conditions precedent to the initial Credit Event hereinafter
set forth, the Original Credit Agreement and all of the Exhibits and Schedules
thereto shall be amended and as so amended shall be restated in their entirety
(but shall not constitute a novation) to read as follows:

 

SECTION 1.                                                 THE CREDIT
FACILITIES.

 

                Section 1.1.       Term Loan Commitments.  (a) Subject to the
terms and conditions hereof, each Lender, by its acceptance hereof, severally
agrees to make a loan (individually a “Term A Loan” and collectively for all the
Lenders the “Term A Loans”) in U.S. Dollars to the Borrower in the amount of
such Lender’s Term A Loan Commitment.  The Term A Loans shall be advanced in a
single Borrowing on the Closing Date and shall be made ratably by the Lenders in
proportion to their respective Term A Loan Percentages, at which time the Term A
Loan Commitments shall expire.  As provided in Section 1.6(a) hereof, the
Borrower may elect that the Term A Loans be outstanding as Base Rate Loans or
Eurodollar Loans.  No amount repaid or prepaid on any Term A Loan may be
borrowed again.

 

(b)  Subject to the terms and conditions hereof, each Lender, by its acceptance
hereof, severally agrees to make a loan or loans (individually an “Acquisition
Loan” and collectively for all the Lenders the “Acquisition Loans”) in U.S.
Dollars to the Borrower from time to time up to the amount of such Lender’s
Acquisition Credit Commitment, subject to any reductions thereof

 

 

--------------------------------------------------------------------------------


 

pursuant to the terms hereof, before the Acquisition Credit Commitment
Termination Date.  Each Borrowing of Acquisition Loans shall be made ratably by
the Lenders in proportion to their respective Acquisition Percentages and shall
reduce the Acquisition Credit Commitments by the principal amount of such
Borrowing.  As provided in Section 1.6(a) hereof, the Borrower may elect that
each Borrowing of Acquisition Loans be either Base Rate Loans or Eurodollar
Loans.  No amount repaid or prepaid on any Acquisition Loan may be borrowed
again.

 

                Section 1.2.       Revolving Credit Commitments.  Subject to the
terms and conditions hereof, each Lender, by its acceptance hereof, severally
agrees to make a loan or loans (individually a “Revolving Loan” and collectively
for all the Lenders the “Revolving Loans”) in U.S. Dollars to the Borrower from
time to time on a revolving basis up to the amount of such Lender’s Revolving
Credit Commitment, subject to any reductions thereof pursuant to the terms
hereof, before the Revolving Credit Termination Date.  The sum of the aggregate
principal amount of Revolving Loans, Swing Loans, and L/C Obligations at any
time outstanding shall not exceed the Revolving Credit Commitments in effect at
such time.  Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Revolver Percentages.  As provided in
Section 1.6(a) hereof, the Borrower may elect that each Borrowing of Revolving
Loans be either Base Rate Loans or Eurodollar Loans.  Revolving Loans may be
repaid and the principal amount thereof reborrowed before the Revolving Credit
Termination Date, subject to the terms and conditions hereof.

 

                Section 1.3.       Letters of Credit.  (a) General Terms. 
Subject to the terms and conditions hereof, as part of the Revolving Credit, the
L/C Issuer shall issue standby letters of credit (each a “Letter of Credit”) for
the account of Borrower or for the account of the Borrower and one or more of
its Subsidiaries in an aggregate undrawn face amount up to the L/C Sublimit. 
Notwithstanding anything herein to the contrary, the Existing L/Cs (all of which
are listed and described on Schedule 1.3 hereto) shall each constitute a “Letter
of Credit” herein for all purposes of the Agreement to the same extent, and with
the same force and effect, as if such Existing L/Cs had been issued at the
request of the Borrower under the Revolving Credit.  Each Letter of Credit shall
be issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.

 

                (b)       Applications.  At any time before the Revolving Credit
Termination Date, the L/C Issuer shall, at the request of the Borrower, issue
one or more Letters of Credit in U.S. Dollars, in a form satisfactory to the
L/C Issuer, with expiration dates no later than the earlier of 12 months from
the date of issuance (or which are cancelable not later than 12 months from the
date of issuance and each renewal) or thirty (30) days prior to the Revolving
Credit Termination Date, in an aggregate face amount as set forth above, upon
the receipt of an application duly executed by the Borrower and, if such Letter
of Credit is for the account of one of its Subsidiaries, such Subsidiary for the
relevant Letter of Credit in the form then customarily prescribed by the
L/C Issuer for the Letter of Credit requested (each an “Application”). 
Notwithstanding anything contained in any Application to the contrary:  (i) the
Borrower shall pay fees in connection with each Letter of Credit as set forth in
Section 2.1 hereof, (ii) except as

 

2

--------------------------------------------------------------------------------


 

otherwise provided in Section 1.9 hereof, unless an Event of Default exists, the
L/C Issuer will not call for the funding by the Borrower of any amount under a
Letter of Credit before being presented with a drawing thereunder, and (iii) if
the L/C Issuer is not timely reimbursed for the amount of any drawing under a
Letter of Credit on the date such drawing is paid, the Borrower’s obligation to
reimburse the L/C Issuer for the amount of such drawing shall bear interest
(which the Borrower hereby promises to pay) from and after the date such drawing
is paid at a rate per annum equal to the sum of the Applicable Margin for the
Reimbursement Obligation plus the Base Rate from time to time in effect
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual number of days elapsed).  If the L/C Issuer issues any Letter of Credit
with an expiration date that is automatically extended unless the L/C Issuer
gives notice that the expiration date will not so extend beyond its then
scheduled expiration date, unless the Administrative Agent or the Required
Lenders instruct the L/C Issuer otherwise, the L/C Issuer will give such notice
of non-renewal before the time necessary to prevent such automatic extension if
before such required notice date:  (i) the expiration date of such Letter of
Credit if so extended would be after the Revolving Credit Termination Date,
(ii) the Revolving Credit Commitments have been terminated, or (iii) a Default
or an Event of Default exists and either the Administrative Agent or the
Required Lenders (with notice to the Administrative Agent) have given the
L/C Issuer instructions not to so permit the extension of the expiration date of
such Letter of Credit.  The L/C Issuer agrees to issue amendments to the
Letter(s) of Credit increasing the amount, or extending the expiration date,
thereof at the request of the Borrower subject to the conditions of Section 7
hereof and the other terms of this Section 1.3.

 

                (c)       The Reimbursement Obligations.  Subject to
Section 1.3(b) hereof, the obligation of the Borrower to reimburse the
L/C Issuer for all drawings under a Letter of Credit (a “Reimbursement
Obligation”) shall be governed by the Application related to such Letter of
Credit, except that reimbursement shall be made by no later than 12:00 Noon
(Chicago time) on the date when each drawing is to be paid if the Borrower has
been informed of such drawing by the L/C Issuer on or before 11:00 a.m. (Chicago
time) on the date when such drawing is to be paid or, if notice of such drawing
is given to the Borrower after 11:00 a.m. (Chicago time) on the date when such
drawing is to be paid, by no later than 12:00 Noon (Chicago time) on the
following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois, or such other office as the
Administrative Agent may designate in writing to the Borrower (who shall
thereafter cause to be distributed to the L/C Issuer such amount(s) in like
funds).  If the Borrower does not make any such reimbursement payment on the
date due and the Participating Lenders fund their participations therein in the
manner set forth in Section 1.3(e) below, then all payments thereafter received
by the Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.

 

                (d)       Obligations Absolute.  The Borrower’s obligation to
reimburse L/C Obligations as provided in subsection (c) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement and the relevant Application under
any and all circumstances whatsoever and irrespective of (i) any lack of
validity or enforceability of any Letter of Credit or this Agreement, or any
term or provision therein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any

 

3

--------------------------------------------------------------------------------


 

respect, (iii) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the Borrower to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the L/C Issuer’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the L/C Issuer (as
finally determined by a court of competent jurisdiction), the L/C Issuer shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

                (e)       The Participating Interests.  Each Lender (other than
the Lender acting as L/C Issuer in issuing the relevant Letter of Credit), by
its acceptance hereof, severally agrees to purchase from the L/C Issuer, and the
L/C Issuer hereby agrees to sell to each such Lender (a “Participating Lender”),
an undivided percentage participating interest (a “Participating Interest”), to
the extent of its Revolver Percentage, in each Letter of Credit issued by, and
each Reimbursement Obligation owed to, the L/C Issuer.  Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time) the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to:  (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating

 

4

--------------------------------------------------------------------------------


 

Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the Base Rate in effect for each such day.  Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with the L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder.  The several obligations of the Participating
Lenders to the L/C Issuer under this Section 1.3 shall be absolute, irrevocable,
and unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any
Participating Lender may have or have had against the Borrower, the L/C Issuer,
the Administrative Agent, any Lender or any other Person whatsoever.  Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of any
Commitment of any Lender, and each payment by a Participating Lender under this
Section 1.3 shall be made without any offset, abatement, withholding or
reduction whatsoever.

 

                 (f)       Indemnification.  The Participating Lenders shall, to
the extent of their respective Revolver Percentages, indemnify the L/C Issuer
(to the extent not reimbursed by the Borrower) against any cost, expense
(including reasonable counsel fees and disbursements), claim, demand, action,
loss or liability (except such as result from such L/C Issuer’s gross negligence
or willful misconduct) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it.  The obligations of the Participating
Lenders under this Section 1.3(f) and all other parts of this Section 1.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

 

                (g)       Manner of Requesting a Letter of Credit.  The Borrower
shall provide at least three (3) Business Days’ advance written notice to the
Administrative Agent of each request for the issuance of a Letter of Credit,
such notice in each case to be accompanied by an Application for such Letter of
Credit properly completed and executed by the Borrower and, in the case of an
extension or amendment or an increase in the amount of a Letter of Credit, a
written request therefor, in a form acceptable to the Administrative Agent and
the L/C Issuer, in each case, together with the fees called for by this
Agreement (provided that the L/C Issuer shall be entitled to assume that the
conditions precedent to any such issuance, extension, amendment or increase have
been satisfied unless notified to the contrary by the Administrative Agent or
the Required Lenders).  The Administrative Agent shall promptly notify the
L/C Issuer of the Administrative Agent’s receipt of each such notice and the
L/C Issuer shall promptly notify the Administrative Agent and the Lenders of the
issuance of the Letter of Credit so requested.

 

                (h)       Replacement of the L/C Issuer.  The L/C Issuer may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced L/C Issuer and the successor L/C Issuer.  The Administrative
Agent shall notify the Lenders of any such replacement of the L/C Issuer.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced L/C Issuer.  From and after
the effective date of any such replacement (i) the successor L/C Issuer shall
have all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to

 

5

--------------------------------------------------------------------------------


 

be issued thereafter and (ii) references herein to the term “L/C Issuer “ shall
be deemed to refer to such successor or to any previous L/C Issuer, or to such
successor and all previous L/C Issuer s, as the context shall require.  After
the replacement of a L/C Issuer hereunder, the replaced L/C Issuer shall remain
a party hereto and shall continue to have all the rights and obligations of a
L/C Issuer under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

                Section 1.4.       Applicable Interest Rates.  (a) Base Rate
Loans.  Each Base Rate Loan made or maintained by a Lender shall bear interest
(computed on the basis of a year of 365 or 366 days, as the case may be, and the
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced, or created by conversion from a Eurodollar Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Base Rate from time to time in effect,
payable by the Borrower on each Interest Payment Date and at maturity (whether
by acceleration or otherwise).

 

“Base Rate” means for any day the greater of:  (i) the rate of interest
announced or otherwise established by the Administrative Agent from time to time
as its prime commercial rate, or its equivalent, for U.S. Dollar loans to
borrowers located in the United States as in effect on such day, with any change
in the Base Rate resulting from a change in said prime commercial rate to be
effective as of the date of the relevant change in said prime commercial rate
(it being acknowledged and agreed that such rate may not be the Administrative
Agent’s best or lowest rate) and (ii) the sum of (x) the rate determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
next higher 1/100 of 1%) of the rates per annum quoted to the Administrative
Agent at approximately 10:00 a.m. (Chicago time) (or as soon thereafter as is
practicable) on such day (or, if such day is not a Business Day, on the
immediately preceding Business Day) by two or more Federal funds brokers
selected by the Administrative Agent for sale to the Administrative Agent at
face value of Federal funds in the secondary market in an amount equal or
comparable to the principal amount for which such rate is being determined, plus
(y) 1/2 of 1%.

 

                (b)       Eurodollar Loans.  Each Eurodollar Loan made or
maintained by a Lender shall bear interest during each Interest Period it is
outstanding (computed on the basis of a year of 360 days and actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced or continued, or created by conversion from a Base Rate Loan, until
maturity (whether by acceleration or otherwise) at a rate per annum equal to the
sum of the Applicable Margin plus the Adjusted LIBOR applicable for such
Interest Period, payable by the Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR

 

=

 

LIBOR

 

 

 

1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means, for any Borrowing of Eurodollar Loans,
the daily average for the applicable Interest Period of the maximum rate,
expressed as a decimal, at

 

6

--------------------------------------------------------------------------------


 

which reserves (including, without limitation, any supplemental, marginal, and
emergency reserves) are imposed during such Interest Period by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or in respect of any
other category of liabilities that includes deposits by reference to which the
interest rate on Eurodollar Loans is determined or any category of extensions of
credit or other assets that include loans by non-United States offices of any
Lender to United States residents), subject to any amendments of such reserve
requirement by such Board or its successor, taking into account any transitional
adjustments thereto.  For purposes of this definition, the Eurodollar Loans
shall be deemed to be “eurocurrency liabilities” as defined in Regulation D
without benefit or credit for any prorations, exemptions or offsets under
Regulation D.

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
which appears on the LIBOR01 Page as of 11:00 a.m. (London, England time) on the
day 2 Business Days before the commencement of such Interest Period.

 

“LIBOR01 Page” means the display designated as “Reuters Screen LIBOR01 Page” (or
such other page as may replace the LIBOR01 Page on that service or such other
service as may be nominated by the British Bankers’ Association as the
information vendor for the purpose of displaying British Bankers’ Association
Interest Settlement Rates for U.S. Dollar deposits).

 

                (c)       Rate Determinations.  The Administrative Agent shall
determine each interest rate applicable to the Loans and the Reimbursement
Obligations hereunder, and its determination thereof shall be conclusive and
binding except in the case of manifest error.

 

                Section 1.5.       Minimum Borrowing Amounts; Maximum Eurodollar
Loans.  Each Borrowing of Base Rate Loans advanced under a Credit shall be in an
amount not less than $100,000.  Each Borrowing of Eurodollar Loans advanced,
continued or converted under a Credit shall be in an amount equal to $1,000,000
or such greater amount which is an integral multiple of $500,000.  Without the
Administrative Agent’s consent, there shall not be more than seven
(7) Borrowings of Eurodollar Loans outstanding hereunder at any one time.

 

7

--------------------------------------------------------------------------------


 

                Section 1.6.       Manner of Borrowing Loans and Designating
Applicable Interest Rates.  (a) Notice to the Administrative Agent.  The
Borrower shall give notice to the Administrative Agent by no later than
10:00 a.m. (Chicago time):  (i) at least three (3) Business Days before the date
on which the Borrower requests the Lenders to advance a Borrowing of Eurodollar
Loans and (ii) on the date the Borrower requests the Lenders to advance a
Borrowing of Base Rate Loans.  The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice of a new
Borrowing.  Thereafter, subject to the terms and conditions hereof, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing set forth in Section 1.5 hereof, a portion thereof, as
follows:  (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by the Borrower.  The
Borrower shall give all such notices requesting the advance, continuation or
conversion of a Borrowing to the Administrative Agent by telephone, telecopy, or
other telecommunication device acceptable to the Administrative Agent (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. 
Notice of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than 10:00 a.m. (Chicago
time) at least three (3) Business Days before the date of the requested
continuation or conversion.  All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto.  No Borrowing of Eurodollar Loans shall be
advanced, continued, or created by conversion if any Default or Event of Default
then exists.  The Borrower agrees that the Administrative Agent may rely on any
such telephonic, telecopy or other telecommunication notice given by any person
the Administrative Agent in good faith believes is an Authorized Representative
without the necessity of independent investigation, and in the event any such
notice by telephone conflicts with any written confirmation such telephonic
notice shall govern if the Administrative Agent has acted in reliance thereon.

 

                (b)       Notice to the Lenders.  The Administrative Agent shall
give prompt telephonic, telecopy or other telecommunication notice to each
Lender of any notice from the Borrower received pursuant to Section 1.6(a) above
and, if such notice requests the Lenders to make Eurodollar Loans, the
Administrative Agent shall give notice to the Borrower and each Lender by like
means of the interest rate applicable thereto promptly after the Administrative
Agent has made such determination.

 

                (c)       Borrower’s Failure to Notify.  If the Borrower fails
to give notice pursuant to Section 1.6(a) above of the continuation or
conversion of any outstanding principal amount of a

 

8

--------------------------------------------------------------------------------


 

Borrowing of Eurodollar Loans before the last day of its then current Interest
Period within the period required by Section 1.6(a) and such Borrowing is not
prepaid in accordance with Section 1.9(a), such Borrowing shall automatically be
converted into a Borrowing of Base Rate Loans.  In the event the Borrower fails
to give notice pursuant to Section 1.6(a) above of a Borrowing equal to the
amount of a Reimbursement Obligation and has not notified the Administrative
Agent by 12:00 noon (Chicago time) on the day such Reimbursement Obligation
becomes due that it intends to repay such Reimbursement Obligation through funds
not borrowed under this Agreement, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans under the Revolving Credit (or, at the
option of the Swing Line Lender, under the Swing Line) on such day in the amount
of the Reimbursement Obligation then due, which Borrowing shall be applied to
pay the Reimbursement Obligation then due.

 

                (d)       Disbursement of Loans.  Not later than 1:00 p.m.
(Chicago time) on the date of any requested advance of a new Borrowing, subject
to Section 7 hereof, each Lender shall make available its Loan comprising part
of such Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate).  The Administrative Agent shall make the
proceeds of each new Borrowing available to the Borrower at the Administrative
Agent’s principal office in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate), by depositing or wire transferring such
proceeds to the credit of the Borrower’s Designated Disbursement Account or as
the Borrower and the Administrative Agent may otherwise agree.

 

                (e)       Administrative Agent Reliance on Lender Funding. 
Unless the Administrative Agent shall have been notified by a Lender prior to
(or, in the case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time)
on) the date on which such Lender is scheduled to make payment to the
Administrative Agent of the proceeds of a Loan (which notice shall be effective
upon receipt) that such Lender does not intend to make such payment, the
Administrative Agent may assume that such Lender has made such payment when due
and the Administrative Agent may in reliance upon such assumption (but shall not
be required to) make available to the Borrower the proceeds of the Loan to be
made by such Lender and, if any Lender has not in fact made such payment to the
Administrative Agent, such Lender shall, on demand, pay to the Administrative
Agent the amount made available to the Borrower attributable to such Lender
together with interest thereon in respect of each day during the period
commencing on the date such amount was made available to the Borrower and ending
on (but excluding) the date such Lender pays such amount to the Administrative
Agent at a rate per annum equal to:  (i) from the date the related advance was
made by the Administrative Agent to the date two (2) Business Days after payment
by such Lender is due hereunder, the Federal Funds Rate for each such day and
(ii) from the date two (2) Business Days after the date such payment is due from
such Lender to the date such payment is made by such Lender, the Base Rate in
effect for each such day.  If such amount is not received from such Lender by
the Administrative Agent immediately upon demand, the Borrower will, on demand,
repay to the Administrative Agent the proceeds of the Loan attributable to such
Lender with interest thereon at a rate per annum equal to the interest rate
applicable to the relevant Loan, but without such payment being considered a
payment or prepayment of a Loan under Section 1.12 hereof so that the Borrower
will have no liability under such Section with respect to such payment.

 

9

--------------------------------------------------------------------------------


 

                Section 1.7.       Swing Loans.  (a) Generally.  Subject to the
terms and conditions hereof, as part of the Revolving Credit, the Swing Line
Lender may, in its discretion, make loans in U.S. Dollars to the Borrower under
the Swing Line (individually a “Swing Loan” and collectively the “Swing Loans”)
which shall not in the aggregate at any time outstanding exceed the Swing Line
Sublimit.  Swing Loans may be availed of from time to time and borrowings
thereunder may be repaid and used again during the period ending on the
Revolving Credit Termination Date.  Each Swing Loan shall be in a minimum amount
of $250,000 or such greater amount which is an integral multiple of $100,000.

 

                (b)       Interest on Swing Loans.  Each Swing Loan shall bear
interest until maturity (whether by acceleration or otherwise) at a rate per
annum equal to (i) the sum of the Base Rate plus the Applicable Margin for Base
Rate Loans under the Revolving Credit as from time to time in effect (computed
on the basis of a year of 365 or 366 days, as the case may be, for the actual
number of days elapsed) or (ii) the Quoted Rate (computed on the basis of a year
of 360 days for the actual number of days elapsed).  Interest on each Swing Loan
shall be due and payable by the Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise).

 

                (c)       Requests for Swing Loans.  The Borrower shall give the
Administrative Agent prior notice (which may be written or oral) no later than
12:00 Noon (Chicago time) on the date upon which the Borrower requests that any
Swing Loan be made, of the amount and date of such Swing Loan, and, if
applicable, the Interest Period requested therefor.  The Administrative Agent
shall promptly advise the Swing Line Lender of any such notice received from the
Borrower.  After receiving such notice, the Swing Line Lender shall in its
discretion quote an interest rate to the Borrower at which the Swing Line Lender
would be willing to make such Swing Loan available to the Borrower for the
Interest Period so requested (the rate so quoted for a given Interest Period
being herein referred to as “Quoted Rate”).  The Borrower acknowledges and
agrees that the interest rate quote is given for immediate and irrevocable
acceptance.  If the Borrower does not so immediately accept the Quoted Rate for
the full amount requested by the Borrower for such Swing Loan, the  Quoted Rate
shall be deemed immediately withdrawn and such Swing Loan shall bear interest at
the rate per annum determined by adding the Applicable Margin for Base Rate
Loans under the Revolving Credit to the Base Rate as from time to time in
effect.  Subject to the terms and conditions hereof, the proceeds of each Swing
Loan extended to the Borrower shall be deposited or otherwise wire transferred
to the Borrower’s Designated Disbursement Account or as the Borrower, the
Administrative Agent, and the Swing Line Lender may otherwise agree.  Anything
contained in the foregoing to the contrary notwithstanding, the undertaking of
the Swing Line Lender to make Swing Loans shall be subject to all of the terms
and conditions of this Agreement (provided that the Swing Line Lender shall be
entitled to assume that the conditions precedent to an advance of any Swing Loan
have been satisfied unless notified to the contrary by the Administrative Agent
or the Required Lenders).

 

                (d)       Refunding Loans.  In its sole and absolute discretion,
the Swing Line Lender may at any time, on behalf of the Borrower (which hereby
irrevocably authorizes the Swing Line Lender to act on its behalf for such
purpose) and with notice to the Borrower and the Administrative Agent, request
each Lender to make a Revolving Loan in the form of a Base Rate Loan in an
amount equal to such Lender’s Revolver Percentage of the amount of the Swing
Loans outstanding on the date such notice is given.  Unless an Event of Default
described in

 

10

--------------------------------------------------------------------------------


 

Section 9.1(j) or 9.1(k) exists with respect to the Borrower, regardless of the
existence of any other Event of Default, each Lender shall make the proceeds of
its requested Revolving Loan available to the Administrative Agent for the
account of the Swing Line Lender), in immediately available funds, at the
Administrative Agent’s office in Chicago, Illinois (or such other location
designated by the Administrative Agent), before 12:00 Noon (Chicago time) on the
Business Day following the day such notice is given.  The Administrative Agent
shall promptly remit the proceeds of such Borrowing to the Swing Line Lender to
repay the outstanding Swing Loans.

 

                (e)       Participations.  If any Lender refuses or otherwise
fails to make a Revolving Loan when requested by the Swing Line Lender pursuant
to Section 1.7(d) above (because an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to the Borrower or otherwise), such
Lender will, by the time and in the manner such Revolving Loan was to have been
funded to the Swing Line Lender, purchase from the Swing Line Lender an
undivided participating interest in the outstanding Swing Loans in an amount
equal to its Revolver Percentage of the aggregate principal amount of Swing
Loans that were to have been repaid with such Revolving Loans.  Each Lender that
so purchases a participation in a Swing Loan shall thereafter be entitled to
receive its Revolver Percentage of each payment of principal received on the
Swing Loan and of interest received thereon accruing from the date such Lender
funded to the Swing Line Lender its participation in such Loan.  The several
obligations of the Lenders under this Section shall be absolute, irrevocable,
and unconditional under any and all circumstances whatsoever and shall not be
subject to any set-off, counterclaim or defense to payment which any Lender may
have or have had against the Borrower, any other Lender, or any other Person
whatsoever.  Without limiting the generality of the foregoing, such obligations
shall not be affected by any Default or Event of Default or by any reduction or
termination of the Commitments of any Lender, and each payment made by a Lender
under this Section shall be made without any offset, abatement, withholding, or
reduction whatsoever.

 

                Section 1.8.       Maturity of Loans.  (a) Scheduled Payments of
Term A Loans.  The Borrower shall make principal payments on the Term A Loans in
installments on the last day of each March, June, September, and December in
each year, commencing with the calendar quarter ending September 30, 2008, with
the amount of each such principal installment to equal $3,250,000, it being
agreed that a final payment comprised of all principal and interest not sooner
paid on the Term A Loans shall be due and payable on the Term A Loan Final
Maturity Date.  Each such principal payment shall be applied to the Lenders
holding the Term A Loans pro rata based upon their Term A Loan Percentages;
provided however, that if any additional Term A Loans are advanced pursuant to
Section 1.15 hereof, each scheduled amount due from and after the date of such
advance through December 31, 2012 shall be increased by 5.0% of the aggregate
principal amount of the additional Term A Loans advanced and the scheduled
amount due on the Term A Loan Final Maturity Date shall be increased by the
balance of such additional Term A Loans advanced.

 

(b)           Acquisition Loans.  The Borrower shall make principal payments on
the Acquisition Loans in installments on the last day of each March, June,
September, and December in each year, commencing with the first full calendar
quarter ending after the Acquisition Credit Commitment Termination Date, with
the amount of each such principal installment to equal 0.25% multiplied by the
aggregate principal amount of the Acquisition Loans outstanding as of

 

11

--------------------------------------------------------------------------------


 

the Acquisition Credit Commitment Termination Date, it being agreed that a final
payment comprised of all principal and interest not sooner paid on the
Acquisition Loans shall be due and payable on the Acquisition Loan Final
Maturity Date.  Each such principal payment shall be applied to the Lenders
holding the Acquisition Loans pro rata based upon their Acquisition Percentages;
provided however, that if any additional Acquisition Loans are advanced pursuant
to Section 1.15 hereof, each scheduled amount due from and after the date of
such advance through December 31, 2013 shall be increased by 0.25% of the
aggregate principal amount of the additional Acquisition Loans advanced and the
scheduled amount due on the Acquisition Loan Final Maturity Date shall be
increased by the balance of such additional Acquisition Loans advanced.

 

                (c)           Revolving Loans.  Each Revolving Loan, both for
principal and interest not sooner paid, shall mature and be due and payable by
the Borrower on the Revolving Credit Termination Date.

 

                (d)           Swing Loans.  Each Swing Loan, both for principal
and interest not sooner paid, shall mature and be due and payable by the
Borrower on the Revolving Credit Termination Date.

 

                Section 1.9.       Prepayments.  (a) Optional.  The Borrower may
prepay in whole or in part (but, if in part, then:  (i) if such Borrowing is of
Base Rate Loans, in an amount not less than $100,000, (ii) if such Borrowing is
of Eurodollar Loans, in an amount not less than $500,000, and (iii) in each
case, in an amount such that the minimum amount required for a Borrowing
pursuant to Section 1.5 and 1.7 hereof remains outstanding) any Borrowing of
Eurodollar Loans at any time upon three (3) Business Days prior notice by the
Borrower to the Administrative Agent or, in the case of a Borrowing of Base Rate
Loans, notice delivered by the Borrower to the Administrative Agent no later
than 10:00 a.m. (Chicago time) on the date of prepayment (or, in any case, such
shorter period of time then agreed to by the Administrative Agent), such
prepayment to be made by the payment of the principal amount to be prepaid and,
in the case of any Term Loans or Eurodollar Loans or Swing Loans, accrued
interest thereon to the date fixed for prepayment plus any amounts due the
Lenders under Section 1.12 hereof.

 

                (b)       Mandatory.  (i) If the Borrower or any Subsidiary
shall at any time or from time to time make or agree to make a Disposition or
shall suffer an Event of Loss with respect to any Property, then the Borrower
shall promptly notify the Administrative Agent of such proposed Disposition or
Event of Loss (including the amount of the estimated Net Cash Proceeds to be
received by the Borrower or such Subsidiary in respect thereof) and, promptly
upon receipt by the Borrower or such Subsidiary of the Net Cash Proceeds of such
Disposition or Event of Loss, the Borrower shall prepay the Obligations in an
aggregate amount equal to 100% of the amount of all such Net Cash Proceeds;
provided that (x) so long as no Default or Event of Default then exists, this
subsection shall not require any such prepayment with respect to Net Cash
Proceeds received on account of an Event of Loss so long as such Net Cash
Proceeds are applied to replace or restore the relevant Property in accordance
with the relevant Collateral Documents, (y) this subsection shall not require
any such prepayment with respect to Net Cash Proceeds received on account of
Dispositions during any fiscal year of the Borrower not exceeding $500,000 in
the aggregate so long as no Default or Event of Default then exists, and (z) in
the case of any Disposition not covered by clause (y) above, so long as no
Default or Event of

 

12

--------------------------------------------------------------------------------


 

Default then exists, if the Borrower states in its notice of such event that the
Borrower or the relevant Subsidiary intends to reinvest, within ninety (90) days
of the applicable Disposition, the Net Cash Proceeds thereof in assets similar
to the assets which were subject to such Disposition, then the Borrower shall
not be required to make a mandatory prepayment under this subsection in respect
of such Net Cash Proceeds to the extent such Net Cash Proceeds are actually
reinvested in such similar assets with such 90-day period.  Promptly after the
end of such 90-day period, the Borrower shall notify the Administrative Agent
whether the Borrower or such Subsidiary has reinvested such Net Cash Proceeds in
such similar assets, and, to the extent such Net Cash Proceeds have not been so
reinvested, the Borrower shall promptly prepay the Obligations in the amount of
such Net Cash Proceeds not so reinvested.  The amount of each such prepayment
shall be applied, subject to Section 1.9(b)(v) below, first to the outstanding
Term Loans (to be applied on a ratable basis between the Term A Loans and
Acquisition Loans based on the outstanding principal amount thereof) until paid
in full and then to the Revolving Credit.  If the Administrative Agent or the
Required Lenders so request, all proceeds of such Disposition or Event of Loss
shall be deposited with the Administrative Agent (or its agent) and held by it
in the Collateral Account.  So long as no Default or Event of Default exists,
the Administrative Agent is authorized to disburse amounts representing such
proceeds from the Collateral Account to or at the Borrower’s direction for
application to or reimbursement for the costs of replacing, rebuilding or
restoring such Property.

 

                (ii)       If after the Closing Date the Borrower or any
Subsidiary shall issue any Indebtedness for Borrowed Money, other than
Indebtedness for Borrowed Money permitted by Section 8.7 hereof, the Borrower
shall promptly notify the Administrative Agent of the estimated Net Cash
Proceeds of such issuance to be received by or for the account of the Borrower
or such Subsidiary in respect thereof.  Promptly upon receipt by the Borrower or
such Subsidiary of Net Cash Proceeds of such issuance, the Borrower shall prepay
the Obligations in an aggregate amount equal to 100% of the amount of such Net
Cash Proceeds.  The amount of each such prepayment shall be applied, subject to
Section 1.9(b)(v) below, first to the outstanding Term Loans (to be applied on a
ratable basis between the Term A Loans and Acquisition Loans based on the
outstanding principal amount thereof) until paid in full and then to the
Revolving Credit.  The Borrower acknowledges that its performance hereunder
shall not limit the rights and remedies of the Lenders for any breach of
Section 8.7 hereof or any other terms of the Loan Documents.

 

               (iii)       Within two (2) days after receipt of the Borrower’s
year-end audited financial statements, and in any event within ninety (90) days
after the end of each fiscal year of the Borrower (commencing with the fiscal
year ending December 31, 2008), the Borrower shall prepay the Obligations by an
amount equal to the ECF Prepayment Percentage of Excess Cash Flow of Borrower
and its Subsidiaries for the most recently completed fiscal year of the
Borrower; provided, that for the fiscal year ending December 31, 2008, Excess
Cash Flow of the Borrower and its Subsidiaries shall be calculated for the
period from July 1, 2008 through December 31, 2008.  The amount of each such
prepayment shall be applied, subject to Section 1.9(b)(v) below, first to the
outstanding Term Loans (to be applied on a ratable basis between the Term A
Loans and Acquisition Loans based on the outstanding principal amount thereof)
until paid in full and then to the Revolving Credit.

 

13

--------------------------------------------------------------------------------


 

               (iv)       The Borrower shall, on each date the Revolving Credit
Commitments are reduced pursuant to Section 1.13 hereof, prepay the Revolving
Loans, Swing Loans, and, if necessary, prefund the L/C Obligations by the
amount, if any, necessary to reduce the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding to the amount
to which the Revolving Credit Commitments have been so reduced.

 

                (v)       Notwithstanding anything to the contrary contained in
this Section 1.9(b) or elsewhere in this Agreement, any Lender with an
outstanding Acquisition Loan shall have the option to waive any mandatory
prepayment of such Acquisition Loan pursuant to clauses (i)-(iv), both
inclusive, of this Section 1.9(b) (each such prepayment a “Waiveable Mandatory
Acquisition Loan Prepayment”) upon the terms and provisions set forth in this
Section 1.9(b)(v).  In the event any such Lender desires to waive such Lender’s
right to receive any such Waiveable Mandatory Acquisition Loan Prepayment in
whole or in part, such Lender shall so advise the Administrative Agent no later
than the date on which such prepayment is to occur, which notice shall also
include the amount such Lender desires to receive in respect of such
prepayment.  If any such Lender does not provide such notice, it will be deemed
to have accepted 100% of such Waiveable Mandatory Acquisition Loan Payment.  In
the event that any such Lender waives all or any part of such right to receive
any such Waiveable Mandatory Acquisition Loan Prepayment, the Administrative
Agent shall apply 100% of the amount so waived by such Lender to the Term A
Loans then outstanding in accordance with the relevant clause of this
Section 1.9(b), provided that no such waiver request shall be honored following
the prepayment in full of the Term A Loans.

 

               (vi)       Unless the Borrower otherwise directs, prepayments of
Loans (either prepayment of Term Loans or Revolving Loans, as applicable) under
this Section 1.9(b) shall be applied first to Borrowings of Base Rate Loans
until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire.  Each
prepayment of Loans under this Section 1.9(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Term Loans or
Eurodollar Loans or Swing Loans, accrued interest thereon to the date of
prepayment together with any amounts due the Lenders under Section 1.12 hereof. 
Each prefunding of L/C Obligations shall be made in accordance with Section 9.4
hereof.

 

                (c)       Any amount of Revolving Loans and Swing Loans paid or
prepaid before the Revolving Credit Termination Date may, subject to the terms
and conditions of this Agreement, be borrowed, repaid and borrowed again.  No
amount of the Term A Loans or Acquisition Loans paid or prepaid may be
reborrowed, and, in the case of any partial prepayment, such prepayment shall be
applied to the remaining amortization payments on the relevant Term Loans in the
reverse order of maturity.

 

14

--------------------------------------------------------------------------------


 

              Section 1.10.       Default Rate.  Notwithstanding anything to the
contrary contained herein, while any Event of Default exists or after
acceleration, the Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Loans and Reimbursement Obligations, and letter of credit fees at a rate per
annum equal to:

 

                   (a)        for any Loan or Reimbursement Obligation, the sum
of two percent (2%) plus the rate otherwise applicable to such Loan or
Reimbursement Obligation; and

 

                   (b)        for any Letter of Credit, the sum of 2.0% plus the
letter of credit fee due under Section 2.1 with respect to such Letter of
Credit;

 

provided, however, that in the absence of acceleration, any adjustments pursuant
to this Section shall be made at the election of the Administrative Agent,
acting at the request or with the consent of the Required Lenders, with written
notice to the Borrower.  While any Event of Default exists or after
acceleration, interest shall be paid on demand of the Administrative Agent at
the request or with the consent of the Required Lenders.

 

              Section 1.11.       Evidence of Indebtedness.  (a) Each Lender
shall maintain in accordance with its usual practice an account or accounts
evidencing the indebtedness of the Borrower to such Lender resulting from each
Loan made by such Lender from time to time, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

                (b)       The Administrative Agent shall also maintain accounts
in which it will record (i) the amount of each Loan made hereunder, the type
thereof and the Interest Period with respect thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder from the Borrower and each Lender’s share
thereof.

 

                (c)       The entries maintained in the accounts maintained
pursuant to paragraphs (a) and (b) above shall be prima facie evidence of the
existence and amounts of the Obligations therein recorded; provided, however,
that the failure of the Administrative Agent or any Lender to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Obligations in accordance with their terms.

 

                (d)       Any Lender may request that its Loans be evidenced by
a promissory note or notes in the forms of Exhibit D-1 (in the case of its Term
A Loan and referred to herein as a “Term A Note”), D-2 (in the case of its
Acquisition Loans and referred to herein as a “Acquisition Note”), D-3 (in the
case of its Revolving Loans and referred to herein as a “Revolving Note”), or
D-4 (in the case of its Swing Loans and referred to herein as a “Swing Note”),
as applicable (the Term A Notes, Acquisition Notes, Revolving Notes, and Swing
Note being hereinafter referred to collectively as the “Notes” and individually
as a “Note”).  In such event, the Borrower shall prepare, execute and deliver to
such Lender a Note payable to such Lender or its registered assigns in the
amount of the relevant Term Loan, Commitment, or Swing Line Sublimit, as
applicable.  Thereafter, the Loans evidenced by such Note or Notes and interest
thereon shall at all times (including after any assignment pursuant to
Section 13.12) be represented by one or

 

15

--------------------------------------------------------------------------------


 

more Notes payable to the order of the payee named therein or any assignee
pursuant to Section 13.12, except to the extent that any such Lender or assignee
subsequently returns any such Note for cancellation and requests that such Loans
once again be evidenced as described in subsections (a) and (b) above.

 

              Section 1.12.       Funding Indemnity.  If any Lender shall incur
any loss, cost or expense (including, without limitation, any loss, cost or
expense incurred by reason of the liquidation or re-employment of deposits or
other funds acquired by such Lender to fund or maintain any Eurodollar Loan or
Swing Loan or the relending or reinvesting of such deposits or amounts paid or
prepaid to such Lender) as a result of:

 

                   (a)        any payment, prepayment or conversion of a
Eurodollar Loan or Swing Loan on a date other than the last day of its Interest
Period,

 

                   (b)        any failure (because of a failure to meet the
conditions of Section 7 or otherwise) by the Borrower to borrow or continue a
Eurodollar Loan or Swing Loan, or to convert a Base Rate Loan into a Eurodollar
Loan or Swing Loan on the date specified in a notice given pursuant to
Section 1.6(a) or 1.7 hereof,

 

                   (c)        any failure by the Borrower to make any payment of
principal on any Eurodollar Loan or Swing Loan when due (whether by acceleration
or otherwise), or

 

                   (d)        any acceleration of the maturity of a Eurodollar
Loan or Swing Loan as a result of the occurrence of any Event of Default
hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense.  If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be conclusive if reasonably determined.

 

              Section 1.13.       Commitment Terminations.  (a) Optional
Revolving Credit Terminations.  The Borrower shall have the right at any time
and from time to time, upon five (5) Business Days prior written notice to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than $500,000 and (ii) allocated ratably among the Lenders in
proportion to their respective Revolver Percentages, provided that the Revolving
Credit Commitments may not be reduced to an amount less than the sum of the
aggregate principal amount of Revolving Loans, Swing Loans, and L/C Obligations
then outstanding.  Any termination of the Revolving Credit Commitments below the
L/C Sublimit or the Swing Line Sublimit then in effect shall reduce the
L/C Sublimit and Swing Line Sublimit, as applicable, by a like amount.  The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Revolving Credit Commitments.

 

16

--------------------------------------------------------------------------------


 

               (b)       Optional Acquisition Credit Terminations.  The Borrower
shall have the right at any time and from time to time, upon five (5) Business
Days prior written notice to the Administrative Agent (or such shorter period of
time agreed to by the Administrative Agent), to terminate the Acquisition Credit
Commitments without premium or penalty and in whole or in part, any partial
termination to be (i) in an amount not less than $500,000 and (ii) allocated
ratably among the Lenders in proportion to their respective Acquisition
Percentages. The Administrative Agent shall give prompt notice to each Lender of
any such termination of the Acquisition Credit Commitments.

 

                (c)       Mandatory Revolving Credit Termination.  If at any
time Net Cash Proceeds or other amounts remain after the prepayment of the Term
Loans in full pursuant to Section 1.9(b) hereof, the Revolving Credit
Commitments shall ratably terminate by an amount equal to 100% of such excess;
provided that the Revolving Credit Commitments shall not be reduced below
$20,000,000 pursuant to this Section 1.13(c).

 

                (d)       Any termination of the Commitments pursuant to this
Section 1.13 may not be reinstated.

 

              Section 1.14.       Substitution of Lenders.  In the event (a) the
Borrower receives a claim from any Lender for compensation under Section 10.3 or
13.1 hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is in default in any material
respect with respect to its obligations under the Loan Documents, or (d) a
Lender fails to consent to an amendment or waiver requested under Section 13.13
hereof at a time when the Required Lenders have approved such amendment or
waiver (any such Lender referred to in clause (a), (b), (c), or (d) above being
hereinafter referred to as an “Affected Lender”), the Borrower may, in addition
to any other rights the Borrower may have hereunder or under applicable law,
require, at its expense, any such Affected Lender to assign, at par, without
recourse, all of its interest, rights, and obligations hereunder (including all
of its Commitments and the Loans and participation interests in Letters of
Credit and other amounts at any time owing to it hereunder and the other Loan
Documents) to an Eligible Assignee specified by the Borrower, provided that
(i) such assignment shall not conflict with or violate any law, rule or
regulation or order of any court or other governmental authority, (ii) the
Borrower shall have paid to the Affected Lender all monies (together with
amounts due such Affected Lender under Section 1.12 hereof as if the Loans owing
to it were prepaid rather than assigned) other than such principal owing to it
hereunder, and (iii) the assignment is entered into in accordance with, and
subject to the consents required by, Section 13.12 hereof (provided any
assignment fees and reimbursable expenses due thereunder shall be paid by the
Borrower).

 

              Section 1.15.       Term Loan Increase.   The Borrower may, on any
Business Day prior to the Term A Loan Final Maturity Date and with the consent
of the Administrative Agent (but without the consent of the Lenders), increase
the aggregate outstanding amount of the Term A Loans or the Acquisition Loans by
delivering a Term Loan Increase Request substantially in the form attached
hereto as Exhibit H or in such other form reasonably acceptable to the
Administrative Agent at least five (5) Business Days prior to the desired
effective date of such increase (the “Term Loan Increase”) identifying any
additional Lender(s) (or additional Term A Loans or  Acquisition Loans for
existing Lender(s)) and the amount of its Term A Loans or Acquisition

 

17

--------------------------------------------------------------------------------


 

Loans (or additional amount of its Term A Loans or Acquisition Loans); provided,
however, that (i) any increase shall be in an amount and subject to the Term
Loan Increase Availability, (ii) no Default or Event of Default shall have
occurred and be continuing at the time of the request or  the effective date of
the Term Loan Increase, (iii) all representations and warranties contained in
Section 6 hereof shall be true and correct in all material respects at the time
of such request (except to the extent such representation or warranty is
expressly limited to an earlier date, in which case such representation and
warranty shall be true and correct in all material respects as of such date) and
on the effective date of such Term Loan Increase, and (iv) prior to approaching
new lenders, the Borrower shall offer to Lenders the option to increase their
respective outstanding Term Loans.  The effective date of the Term Loan Increase
shall be agreed upon by the Borrower and the Administrative Agent.  Upon the
effectiveness thereof, the new Lender(s) (or, if applicable, existing Lender(s))
shall advance such additional Term Loans to fund the Term Loan Increase.  It
shall be a condition to such effectiveness that if any Eurodollar Loans are
outstanding under the Term A Credit or the Acquisition Credit (to the extent
subject to the Term Loan Increase) on the date of such effectiveness, such
Eurodollar Loans shall be deemed to be prepaid on such date and the Borrower
shall pay any amounts owing to the Lenders pursuant to Section 1.12 hereof.  The
Borrower agrees to pay the expenses of the Administrative Agent relating to any
Term Loan Increase.  Notwithstanding anything herein to the contrary, no Lender
shall have any obligation to advance additional Term Loans, and each Lender may
at its option, unconditionally and without cause, decline to advance additional
Term Loans.  Any additional Term A Loan or Acquisition Loans advanced under this
Section 1.15 shall be “Term A Loans” or “Acquisition Loans”, as applicable, for
all purposes of this Agreement.

 

SECTION 2.                                                 FEES.

 

                Section 2.1.       Fees.  (a) Revolving Credit Commitment Fee. 
The Borrower shall pay to the Administrative Agent for the ratable account of
the Lenders in accordance with their Revolver Percentages a commitment fee at
the rate per annum equal to 0.25% (computed on the basis of a year of 360 days
and the actual number of days elapsed) on the average daily Unused Revolving
Credit Commitments.  Such commitment fee shall be payable quarterly in arrears
on the last day of each March, June, September, and December in each year
(commencing on the first such date occurring after the date hereof) and on the
Revolving Credit Termination Date, unless the Revolving Credit Commitments are
terminated in whole on an earlier date, in which event the commitment fee for
the period to the date of such termination in whole shall be paid on the date of
such termination.

 

                 (b)      Acquisition Credit Commitment Fee.  The Borrower shall
pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Acquisition Percentages a commitment fee at the rate per
annum equal to 0.75% (computed on the basis of a year of 360 days and the actual
number of days elapsed) on the average daily Unused Acquisition Credit
Commitments.  Such commitment fee shall be payable quarterly in arrears on the
last day of each March, June, September, and December in each year (commencing
on the first such date occurring after the date hereof) and on the Acquisition
Credit Commitment Termination Date, unless the Acquisition Credit Commitments
are terminated in whole on an earlier date, in which event the commitment fee
for the period to the date of such termination in whole shall be paid on the
date of such termination.

 

18

--------------------------------------------------------------------------------


 

                (c)       Letter of Credit Fees.  On the date of issuance or
extension, or increase in the amount, of any Letter of Credit pursuant to
Section 1.3 hereof, the Borrower shall pay to the L/C Issuer for its own account
a fronting fee equal to 0.125% of the face amount of (or of the increase in the
face amount of) such Letter of Credit.  Quarterly in arrears, on the last day of
each March, June, September, and December, commencing on the first such date
occurring after the date hereof, the Borrower shall pay to the Administrative
Agent, for the ratable benefit of the Lenders in accordance with their Revolver
Percentages, a letter of credit fee at a rate per annum equal to the amount set
forth under the column heading “Applicable Margin for Eurodollar Loans under
Revolving Credit, Term A Credit and Letter of Credit Fee Shall Be:” as set forth
in the definition of Applicable Margin (computed on the basis of a year of
360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter.  In addition, the Borrower shall pay to the
L/C Issuer for its own account the L/C Issuer’s standard issuance, drawing,
negotiation, amendment, assignment, and other administrative fees for each
Letter of Credit as established by the L/C Issuer from time to time.

 

                (d)       Administrative Agent Fees.  The Borrower shall pay to
the Administrative Agent, for its own use and benefit, the fees agreed to
between the Administrative Agent and the Borrower in a fee letter dated
December 19, 2007, or as otherwise agreed to in writing between them.

 

                (e)       Audit Fees.  Upon the occurrence and during the
continuation of an Event of Default, the Borrower shall pay to the
Administrative Agent for its own use and benefit charges for audits of the
Collateral performed by the Administrative Agent or its agents or
representatives, in such amounts as the Administrative Agent may from time to
time request (the Administrative Agent acknowledging and agreeing that such
charges shall be computed in the same manner as it at the time customarily uses
for the assessment of charges for similar collateral audits).

 

SECTION 3.                                                 PLACE AND APPLICATION
OF PAYMENTS.

 

                Section 3.1.       Place and Application of Payments.  All
payments of principal of and interest on the Loans and the Reimbursement
Obligations, and of all other Obligations payable by the Borrower under this
Agreement and the other Loan Documents, shall be made by the Borrower to the
Administrative Agent by no later than 1:00 p.m. (Chicago time) on the due date
thereof at the office of the Administrative Agent in Chicago, Illinois (or such
other location as the Administrative Agent may designate to the Borrower), for
the benefit of the Lender(s) or L/C Issuer entitled thereto.  Any payments
received after such time shall be deemed to have been received by the
Administrative Agent on the next Business Day.  All such payments shall be made
in U.S. Dollars, in immediately available funds at the place of payment, in each
case without set-off or counterclaim.  The Administrative Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest on Loans and on Reimbursement Obligations in which the
Lenders have purchased Participating Interests ratably to the Lenders and like
funds relating to the payment of any other amount payable to any Lender to such
Lender, in each case to be applied in accordance with the terms of this
Agreement.  If the Administrative Agent causes amounts to be distributed to the
Lenders in reliance upon the

 

19

--------------------------------------------------------------------------------


 

assumption that the Borrower will make a scheduled payment and such scheduled
payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per
annum equal to:  (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, the Federal
Funds Rate for each such day and (ii) from the date two (2) Business Days after
the date such payment is due from such Lender to the date such payment is made
by such Lender, the Base Rate in effect for each such day.

 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations and all proceeds of the Collateral received, in each
instance, by the Administrative Agent or any of the Lenders after acceleration
or the final maturity of the Obligations or termination of the Commitments as a
result of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

 

                   (a)        first, to the payment of any outstanding costs and
expenses incurred by the Administrative Agent, and any security trustee
therefor, in monitoring, verifying, protecting, preserving or enforcing the
Liens on the Collateral, in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Borrower has agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

 

                   (b)        second, to the payment of the Swing Loans, both
for principal and accrued but unpaid interest;

 

                   (c)        third, to the payment of any outstanding interest
and fees due under the Loan Documents to be allocated pro rata in accordance
with the aggregate unpaid amounts owing to each holder thereof;

 

                   (d)        fourth, to the payment of principal on the Loans
(other than Swing Loans), unpaid Reimbursement Obligations, together with
amounts to be held by the Administrative Agent as collateral security for any
outstanding L/C Obligations pursuant to Section 9.4 hereof (until the
Administrative Agent is holding an amount of cash equal to the then outstanding
amount of all such L/C Obligations), and Hedging Liability, the aggregate amount
paid to, or held as collateral security for, the Lenders and L/C Issuer and, in
the case of Hedging Liability, their Affiliates to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof;

 

                   (e)        fifth, to the payment of all other unpaid
Obligations and all other indebtedness, obligations, and liabilities of the
Borrower and its Subsidiaries secured by the Loan Documents (including, without
limitation, Funds Transfer and Deposit Account

 

20

--------------------------------------------------------------------------------


 

Liability) to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof; and

 

                    (f)        finally, to the Borrower or whoever else may be
lawfully entitled thereto.

 

                Section 3.2.       Account Debit.  The Borrower hereby
irrevocably authorizes the Administrative Agent to charge any of the Borrower’s
deposit accounts maintained with the Administrative Agent for the amounts from
time to time necessary to pay any then due Obligations; provided that the
Borrower acknowledges and agrees that the Administrative Agent shall not be
under an obligation to do so and the Administrative Agent shall not incur any
liability to the Borrower or any other Person for the Administrative Agent’s
failure to do so.

 

SECTION 4.                                                 GUARANTIES AND
COLLATERAL.

 

                Section 4.1.       Guaranties.  The payment and performance of
the Obligations, Hedging Liability, and Funds Transfer and Deposit Account
Liability shall at all times be guaranteed by each direct and indirect Domestic
Subsidiary of the Borrower pursuant to Section 12 hereof or pursuant to one or
more guaranty agreements in form and substance acceptable to the Administrative
Agent, as the same may be amended, modified or supplemented from time to time
(individually a “Guaranty” and collectively the “Guaranties” and each such
Subsidiary executing and delivering this Agreement as a Guarantor (including any
Subsidiary hereafter executing and delivering an Additional Guarantor Supplement
in the form called for by Section 12 hereof) or a separate Guaranty being
referred to herein as a “Guarantor” and collectively the “Guarantors”).

 

                Section 4.2.       Collateral.  The Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall be secured by
valid, perfected, and enforceable Liens on all right, title, and interest of the
Borrower and each Guarantor in all of their accounts, chattel paper,
instruments, documents, general intangibles, letter-of-credit rights, supporting
obligations, deposit accounts, investment property, inventory, equipment,
fixtures, commercial tort claims, real estate and certain other Property,
whether now owned or hereafter acquired or arising, and all proceeds thereof;
provided, however, that:  (i) until a Default or Event of Default has occurred
and is continuing and thereafter until otherwise required by the Administrative
Agent or the Required Lenders, Liens on local petty cash accounts maintained by
the Borrower and the Guarantors in proximity to their operations need not be
perfected provided that the total amount on deposit at any one time not so
perfected shall not exceed $500,000 in the aggregate and Liens on payroll
accounts maintained by the Borrower and the Guarantors need not be perfected
provided the total amount on deposit at any time does not exceed the current
amount of their payroll obligations, (ii) until a Default or Event of Default
has occurred and is continuing and thereafter until otherwise required by the
Administrative Agent or the Required Lenders, Liens on vehicles which are
subject to a certificate of title law need not be perfected provided that the
total value of such property at any one time not so perfected shall not exceed
$1,000,000 in the aggregate, and (iii) Liens on the Voting Stock of a Foreign
Subsidiary shall be limited to 66% of the total outstanding Voting Stock of such
Foreign Subsidiary.  The Borrower acknowledges and agrees that the Liens on the
Collateral shall be granted to the Administrative Agent for the benefit of the
holders of the Obligations, the Hedging Liability, and the Funds Transfer and

 

21

--------------------------------------------------------------------------------


 

Deposit Account Liability and shall be valid and perfected first priority Liens
subject, however, to the proviso appearing at the end of the preceding sentence
and to Liens permitted by Section 8.8 hereof, in each case pursuant to one or
more Collateral Documents from such Persons, each in form and substance
satisfactory to the Administrative Agent.

 

                Section 4.3.       Liens on Real Property.  In the event that
the Borrower or any Guarantor owns or hereafter acquires any real property
(provided that the requirements of this Section 4.3 shall not apply to any lease
of real property by the Borrower or any Guarantor), the Borrower shall, or shall
cause such Guarantor to, execute and deliver to the Administrative Agent a
mortgage or deed of trust acceptable in form and substance to the Administrative
Agent for the purpose of granting to the Administrative Agent (or a security
trustee therefor) a Lien on such real property to secure the Obligations,
Hedging Liability, and Funds Transfer and Deposit Account Liability, shall pay
all taxes, costs, and expenses incurred by the Administrative Agent in recording
such mortgage or deed of trust, and shall supply to the Administrative Agent at
the Borrower’s cost and expense a survey, environmental report, hazard insurance
policy, appraisal report, and a mortgagee’s policy of title insurance from a
title insurer acceptable to the Administrative Agent insuring the validity of
such mortgage or deed of trust and its status as a first Lien (subject to Liens
permitted by this Agreement) on the real property encumbered thereby and such
other instrument, documents, certificates, and opinions reasonably required by
the Administrative Agent in connection therewith.

 

                Section 4.4.       Further Assurances.  The Borrower agrees that
it shall, and shall cause each Guarantor to, from time to time at the request of
the Administrative Agent or the Required Lenders, execute and deliver such
documents and do such acts and things as the Administrative Agent or the
Required Lenders may reasonably request in order to provide for or perfect or
protect such Liens on the Collateral.  In the event the Borrower or any
Guarantor forms or acquires any other Subsidiary after the date hereof, except
as otherwise provided in Sections 4.1 and 4.2 above, the Borrower shall promptly
upon such formation or acquisition cause such newly formed or acquired
Subsidiary to execute a Guaranty and such Collateral Documents as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent, or cause such Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith.

 

SECTION 5.                                                 DEFINITIONS;
INTERPRETATION.

 

                Section 5.1.       Definitions.  The following terms when used
herein shall have the following meanings:

 

“Account Debtor” means any Person obligated to make payment on any Receivable.

 

“Acquired Business” means the entity or assets acquired by the Borrower or a
Subsidiary in an Acquisition, whether before or after the date hereof.

 

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a

 

22

--------------------------------------------------------------------------------


 

Person, or of any business or division of a Person, (b) the acquisition of in
excess of 50% of the capital stock, partnership interests, membership interests
or equity of any Person (other than a Person that is a Subsidiary), or otherwise
causing any Person to become a Subsidiary, or (c) a merger or consolidation or
any other combination with another Person (other than a Person that is a
Subsidiary) provided that the Borrower or the Subsidiary is the surviving
entity.

 

“Acquisition Credit” means the credit facility for the Acquisition Loans
described in Section 1.1(b) hereof.

 

“Acquisition Credit Commitment” means, as to any Lender, the obligation of such
Lender to make its Acquisition Loans in the principal amount not to exceed the
amount set forth opposite such Lender’s name on Schedule 1 attached hereto and
made a part hereof.

 

“Acquisition Credit Commitment Termination Date” means the earliest to occur of
(i) the consummation of the Vyvx Acquisition, (ii) the date on which the
Acquisition Credit Commitments are reduced to $0 pursuant to
Section 1.1(b) hereof, (iii) July 13, 2009, and (iv) the date on which the
Acquisition Credit Commitments are terminated in whole pursuant to Section 1.13,
9.2 or 9.3 hereof.

 

“Acquisition Loan” is defined in Section 1.1(b) hereof and, as so defined,
includes a Base Rate Loan or a Eurodollar Loan, each of which is a “type” of
Acquisition Loan hereunder.

 

“Acquisition Loan Final Maturity Date” means March 13, 2014.

 

“Acquisition Note” is defined in Section 1.11 hereof.

 

“Acquisition Percentage” means, for each Lender, the percentage of the
Acquisition Credit Commitments represented by such Lender’s Acquisition Credit
Commitment or, if the Acquisition Credit Commitments have been terminated or
have expired, the percentage held by such Lender of the aggregate principal
amount of all Acquisition Loans then outstanding.

 

“Adjusted EBITDA” means, with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount in
respect of (a) Interest Expense for such period, (b) federal, state, and local
income taxes for such period, (c) depreciation of fixed assets and amortization
of intangible assets for such period, (d) Transactions Costs, (e) any
non-recurring costs and extraordinary expenses approved by the Administrative
Agent in its sole discretion, (f) restructuring charges and any other items
approved by the Administrative Agent in its sole reasonable discretion, plus
(g) synergies related to a Permitted Acquisition approved by the Administrative
Agent in its sole reasonable discretion; provided that Adjusted EBITDA shall be
(i) $10,053,000 for the three months ended June 30, 2007, (ii) $9,247,000 for
the three months ended September 30, 2007, and (iii) $10,267,000 for the three
months ended December 31, 2007; provided, further that there shall be included
in such determination for such period all such amounts attributable to any
Person acquired during such period pursuant to a Permitted Acquisition to the
extent not subsequently sold or otherwise disposed of during such period.

 

23

--------------------------------------------------------------------------------

 


 

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

 

“Administrative Agent” means Bank of Montreal, in is capacity as Administrative
Agent hereunder, and any successor in such capacity pursuant to Section 11.7
hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person.  A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 5% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 5% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the commitment fees and letter of credit fees payable under Section 2.1 hereof,
until the first Pricing Date, the rates per annum shown opposite Level II in
Grid A below or Level I in Grid B below (or Level IV in Grid A below or Level II
in Grid B below if the Bridge Loan is funded on the Closing Date), and
thereafter from one Pricing Date to the next the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

 

GRID A

 

LEVEL

 

TOTAL LEVERAGE RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN FOR
BASE RATE LOANS UNDER
REVOLVING CREDIT, TERM A
CREDIT AND
REIMBURSEMENT
OBLIGATIONS SHALL BE:

 

APPLICABLE MARGIN FOR EURODOLLAR
LOANS UNDER REVOLVING CREDIT,
TERM A CREDIT AND LETTER OF CREDIT
FEE SHALL BE:

IV

 

Greater than 3.0 to 1.0

 

1.25 %

 

2.75 %

III

 

Less than or equal to 3.0 to 1.0, but greater than 2.5 to 1.0

 

1.00 %

 

2.50 %

II

 

Less than or equal to 2.5 to 1.0, but greater than 2.0 to 1.0

 

0.75 %

 

2.25 %

I

 

Less than or equal to 2.0 to 1.0

 

0.50 %

 

2.00 %

 

 

24

--------------------------------------------------------------------------------


 

GRID B

 

LEVEL

 

TOTAL LEVERAGE RATIO FOR SUCH
PRICING DATE

 

APPLICABLE MARGIN FOR
BASE RATE LOANS UNDER
ACQUISITION CREDIT SHALL BE:

 

APPLICABLE MARGIN FOR
EURODOLLAR LOANS UNDER
ACQUISITION CREDIT SHALL BE:

II

 

Greater than 2.5 to 1.0

 

1.50%

 

3.00%

I

 

Less than or equal to 2.5 to 1.0

 

1.00%

 

2.50%

 

For purposes hereof, the term “Pricing Date” means, (i) for any fiscal quarter
of the Borrower ending on or after June 30, 2008, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.5 hereof and (ii) on
any date after the Closing Date, on each such date on which the Borrower or any
Guarantor consummates a Permitted Acquisition that is financed (in whole or in
part) by an Acquisition Loan.  The Applicable Margin shall be established based
on the Total Leverage Ratio for the most recently completed fiscal quarter
(calculated, in the case of clause (ii) above, as if the Permitted Acquisition
was consummated on the last day of the immediately preceding fiscal quarter) and
the Applicable Margin established on a Pricing Date shall remain in effect until
the next Pricing Date.  If the Borrower has not delivered its financial
statements by the date such financial statements (and, in the case of the
year-end financial statements, audit report) are required to be delivered under
Section 8.5 hereof, until such financial statements and audit report are
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level IV with respect to Grid A and Level II with respect to Grid B shall
apply).  If the Borrower subsequently delivers such financial statements before
the next Pricing Date, the Applicable Margin established by such late delivered
financial statements shall take effect from the date of delivery until the next
Pricing Date.  In all other circumstances, the Applicable Margin established by
such financial statements shall be in effect from the Pricing Date that occurs
immediately after the end of the fiscal quarter covered by such financial
statements until the next Pricing Date.  Each determination of the Applicable
Margin made by the Administrative Agent in accordance with the foregoing shall
be conclusive and binding on the Borrower and the Lenders if reasonably
determined.

 

“Application” is defined in Section 1.3(b) hereof.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

 

25

--------------------------------------------------------------------------------


 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

 

“Base Rate” is defined in Section 1.4(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders under a Credit on a single date and, in the case of Eurodollar
Loans, for a single Interest Period.  Borrowings of Loans are made and
maintained ratably from each of the Lenders under a Credit according to their
Percentages of such Credit.  A Borrowing is “advanced” on the day Lenders
advance funds comprising such Borrowing to the Borrower, is “continued” on the
date a new Interest Period for the same type of Loans commences for such
Borrowing, and is “converted” when such Borrowing is changed from one type of
Loans to the other, all as determined pursuant to Section 1.6 hereof. 
Borrowings of Swing Loans are made by the Swing Line Lender in accordance with
the procedures set forth in Section 1.7 hereof.

 

“Bridge Loan” shall mean the Subordinated Debt of the Borrower and its
Subsidiaries to be funded in connection with the Vyvx Acquisition.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England and Nassau,
Bahamas.

 

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate amount of all expenditures (whether paid in cash or accrued as a
liability) by such Person during that period for the acquisition or leasing
(pursuant to a Capital Lease) of fixed or capital assets or additions to
property, plant, or equipment (including replacements, capitalized repairs, and
improvements) which should be capitalized on the balance sheet of such Person in
accordance with GAAP.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

 

26

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

“Change of Control” means any of (a) the acquisition by any “person” or “group”
(as such terms are used in sections 13(d) and 14(d) of the Securities Exchange
Act of 1934, as amended) at any time of beneficial ownership of 50% or more of
the outstanding capital stock or other equity interests of the Borrower on a
fully-diluted basis, other than acquisitions of such interests by Scott K.
Ginsburg, (b) the failure of individuals who are members of the board of
directors (or similar governing body) of the Borrower on the Closing Date
(together with any new or replacement directors whose initial nomination for
election was approved by a majority of the directors who were either directors
on the Closing Date or previously so approved) to constitute a majority of the
board of directors (or similar governing body) of the Borrower, or (c) any
“Change of Control” (or words of like import), as defined in any agreement or
indenture relating to any issue of Indebtedness for Borrowed Money of the
Borrower or any Subsidiary shall occur.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

“Collateral Account” is defined in Section 9.4 hereof.

 

“Collateral Documents” means the Mortgages, the Security Agreement, and all
other mortgages, deeds of trust, security agreements, pledge agreements,
assignments, financing statements and other documents as shall from time to time
secure or relate to the Obligations, the Hedging Liability, and the Funds
Transfer and Deposit Account Liability or any part thereof.

 

“Commitments” means the Revolving Credit Commitments, the Term Loan Commitments
and the Acquisition Credit Commitments.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit” means any of the Revolving Credit, the Term A Credit and the
Acquisition Credit.

 

 

27

--------------------------------------------------------------------------------


 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Designated Disbursement Account” means the account of the Borrower maintained
with the Wachovia Bank, National Association and designated in writing to the
Administrative Agent as the Borrower’s Designated Disbursement Account (or such
other account as the Borrower and the Administrative Agent may otherwise agree).

 

“Disposition” means the sale, lease, conveyance or other disposition of
Property, other than sales or other dispositions expressly permitted under
Sections 8.10(a), 8.10(b), or 8.10(d) hereof.

 

“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.

 

“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, and (c) depreciation of fixed assets and amortization of
intangible assets for such period.

 

“ECF Prepayment Percentage” means (i) 50% for the fiscal year ending
December 31, 2008; provided that so long as no Event of Default shall have
occurred and be continuing such percentage shall be 25% if the Total Leverage
Ratio as demonstrated by the financial statements of the Borrower submitted
pursuant to Section 8.5 hereof has been less than 2.50 to 1.00 for two
(2) consecutive fiscal quarters ending on or before December 31, 2008; and

 

(ii) 50% for each fiscal year ending on or after December 31, 2009; provided
that so long as no Event of Default shall have occurred and be continuing such
percentage shall be permanently reduced to (a) 25% at such time as the Total
Leverage Ratio as demonstrated by the financial statements of the Borrower
submitted pursuant to Section 8.5 hereof has been less than 2.50 to 1.00 for two
(2) consecutive fiscal quarters ending on or after September 30, 2009, and
(b) 0% at such time as the Total Leverage Ratio as demonstrated by the financial
statements of the Borrower submitted pursuant to Section 8.5 hereof has been
less than 2.00 to 1.00 for two (2) consecutive fiscal quarters ending on or
after September 30, 2009.

 

“Effective Date” is defined in Section 7.2 hereof.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Revolving Credit Commitment, the L/C Issuer, and (iii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include the Borrower or any Guarantor
or any of the Borrower’s or such Guarantor’s Affiliates or Subsidiaries.

 

 

28

--------------------------------------------------------------------------------


 

“Eligible Line of Business” means any business engaged in as of the date of this
Agreement by the Borrower or any of its Subsidiaries.

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, corrective or response
action in connection with a Hazardous Material, Environmental Law or order of a
governmental authority or (d) from any actual or alleged damage, injury, threat
or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management or use of natural resources and wildlife,
(c) the protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

 

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

 

“Event of Loss” means, with respect to any Property, any of the following: 
(a) any loss, destruction or damage of such Property or (b) any condemnation,
seizure, or taking, by exercise of the power of eminent domain or otherwise, of
such Property, or confiscation of such Property or the requisition of the use of
such Property.

 

“Excess Availability” means, as of any time the same is to be determined, the
amount (if any) by which (a) the Revolving Credit Commitment as then in effect
exceeds (b) the aggregate principal amount of Revolving Loans, Swing Loans, and
L/C Obligations then outstanding.

 

“Excess Cash Flow” means, with respect to any period, the amount (if any) by
which (a) EBITDA (but determined for such purposes without giving effect to any
extraordinary gains or losses) during such period exceeds (b) the sum of
(i) Interest Expense payable in cash during such period, plus (ii) federal,
state and local income taxes payable in cash during such period, plus (iii) the
aggregate amount of payments required to be made, and actually made, by the
Borrower and its Subsidiaries during such period in respect of all principal on
all Indebtedness of

 

 

29

--------------------------------------------------------------------------------


 

Borrowed Money (whether at maturity, as a result of mandatory sinking fund
redemption, mandatory prepayment, acceleration or otherwise, but excluding
payments made under the Revolving Credit and excluding prepayments of the Term
Loans made under Section 1.9 hereof), plus (iv) the aggregate amount of Capital
Expenditures made by the Borrower and its Subsidiaries during such period to the
extent permitted by this Agreement and not financed with proceeds of
Indebtedness for Borrowed Money (but excluding credit extended under the
Revolving Credit), plus (v) any increases in non-debt, non-cash working capital
of the Borrower and its Subsidiaries for such period, plus (vi) the aggregate
amount of the Total Consideration paid in cash for Permitted Acquisitions and
not financed with the proceeds of Indebtedness for Borrowed Money, minus
(vii) any decreases in non-debt, non-cash working capital of the Borrower and
its Subsidiaries for such period.  For purposes of determining Excess Cash Flow
for the fiscal year of the Borrower ending December 31, 2008, EBITDA shall
include the EBITDA of Vyvx after consummation of the Vyvx Acquisition.

 

“Existing L/Cs” means the outstanding letters of credit issued by Bank of
Montreal pursuant to the Original Credit Agreement  prior to the date hereof and
listed on Schedule 1.3 hereof.

 

“Federal Funds Rate” means the fluctuating interest rate per annum described in
part (x) of clause (ii) of the definition of Base Rate appearing in
Section 1.4(a) hereof.

 

“Fixed Charge Coverage Ratio” means as of the last day of each fiscal quarter of
the Borrower, the ratio of (a) Adjusted EBITDA minus Capital Expenditures
(including any Capital Expenditures of any Acquired Business) for the same four
fiscal quarters then ended to (b) Fixed Charges for the same four fiscal
quarters then ended.

 

“Fixed Charges” means, with reference to any period, the sum of (a) all
scheduled payments of principal made or to be made during such period with
respect to Indebtedness for Borrowed Money of the Borrower and its Subsidiaries,
(b) cash Interest Expense for such period, (c) federal, state, and local income
taxes paid or payable by the Borrower and its Subsidiaries in cash during such
period, (d) the aggregate amount of dividends paid in cash by the Borrower
during such period, and (e) the aggregate cash consideration paid by the
Borrower during such period in connection with any repurchases of its capital
stock; provided (i) that for each period ending on or prior to December 31,
2008, all amounts in clauses (a), (b) and (c) above shall be calculated as such
amounts paid from the Closing Date and then annualized and (ii) for each
quarterly period ending on or prior to June 30, 2008 for purposes of
clause (a) above, the Borrower shall be deemed to have made scheduled principal
payments on the Term A Loans in the amount equal to $3,250,000.

 

“Foreign Subsidiary” means each Subsidiary which (a) is organized under the laws
of a jurisdiction other than the United States of America or any state thereof
or the District of Columbia, (b) conducts substantially all of its business
outside of the United States of America, and (c) has substantially all of its
assets outside of the United States of America.

 

 

30

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds Transfer and Deposit Account Liability” means the liability of the
Borrower or any Subsidiary owing to any of the Lenders, or any Affiliates of
such Lenders, arising out of (a) the execution or processing of electronic
transfers of funds by automatic clearing house transfer, wire transfer or
otherwise to or from deposit accounts of the Borrower and/or any Subsidiary now
or hereafter maintained with any of the Lenders or their Affiliates, (b) the
acceptance for deposit or the honoring for payment of any check, draft or other
item with respect to any such deposit accounts, and (c) any other deposit,
disbursement, and cash management services afforded to the Borrower or any
Subsidiary by any of such Lenders or their Affiliates.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Guarantor” and “Guarantors” each is defined in Section 4.1 hereof.

 

“Guaranty” and “Guaranties” each is defined in Section 4.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

“Hedging Liability” means the liability of the Borrower or any Subsidiary to any
of the Lenders, or any Affiliates of such Lenders, in respect of any interest
rate, foreign currency, and/or commodity swap, exchange, cap, collar, floor,
forward, future or option agreement, or any other similar interest rate,
currency or commodity hedging arrangement, as the Borrower or such Subsidiary,
as the case may be, may from time to time enter into with any one or more of the
Lenders party to this Agreement or their Affiliates.

 

“Hostile Acquisition” means the acquisition of the capital stock or other equity
interests of a Person through a tender offer or similar solicitation of the
owners of such capital stock or other equity interests which has not been
approved (prior to such acquisition) by resolutions of

 

 

31

--------------------------------------------------------------------------------


 

the Board of Directors of such Person or by similar action if such Person is not
a corporation, or as to which such approval has been withdrawn.

 

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all indebtedness created, assumed or incurred in any manner by such Person
representing money borrowed (including by the issuance of debt securities,
including but not limited to convertible debentures), (b) all indebtedness for
the deferred purchase price of property or services (other than trade accounts
payable arising in the ordinary course of business which are not more than
thirty (30) days past due), (c) all indebtedness secured by any Lien upon
Property of such Person, whether or not such Person has assumed or become liable
for the payment of such indebtedness, (d) all Capitalized Lease Obligations of
such Person, and (e) all obligations of such Person on or with respect to
letters of credit, bankers’ acceptances and other extensions of credit whether
or not representing obligations for borrowed money.

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Borrower
and its Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three
(3) months, on each day occurring every three (3) months after the commencement
of such Interest Period, (b) with respect to any Base Rate Loan (other than
Swing Loans), the last day of every quarter and on the maturity date, and (c) as
to any Swing Loan, (i) bearing interest by reference to the Base Rate, the last
day of every quarter, and on the maturity date and (ii) bearing interest by
reference to the  Quoted Rate, the last day of the Interest Period with respect
to such Swing Loan, and on the maturity date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the  Quoted Rate) is
advanced, continued, or created by conversion and ending (a) in the case of
Eurodollar Loans, 1, 2, 3, or 6 months thereafter and (b) in the case of Swing
Loans bearing interest at the  Quoted Rate, on the date one (1) to
five (5) Business Days thereafter as mutually agreed by the Borrower and the
Swing Line Lender, provided, however, that:

 

                    (i)        no Interest Period shall extend beyond the final
maturity date of the relevant Loans;

 

                   (ii)        no Interest Period with respect to any portion of
the Term A Loans or Acquisition Loans shall extend beyond a date on which the
Borrower is required to make a scheduled payment of principal on the Term A
Loans or Acquisition Loans, as applicable unless the sum of (a) the aggregate
principal amount of Term A Loans or Acquisition Loans, as applicable, that are
Base Rate Loans plus (b) the aggregate principal amount of Term A Loans or
Acquisition Loans, as applicable, that are Eurodollar Loans with Interest
Periods expiring on or before such date equals or exceeds

 

 

32

--------------------------------------------------------------------------------


 

the principal amount to be paid on the Term A Loans or Acquisition Loans, as
applicable, on such payment date;

 

                  (iii)        whenever the last day of any Interest Period
would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day, provided
that, if such extension would cause the last day of an Interest Period for a
Borrowing of Eurodollar Loans to occur in the following calendar month, the last
day of such Interest Period shall be the immediately preceding Business Day; and

 

                  (iv)        for purposes of determining an Interest Period for
a Borrowing of Eurodollar Loans, a month means a period starting on one day in a
calendar month and ending on the numerically corresponding day in the next
calendar month; provided, however, that if there is no numerically corresponding
day in the month in which such an Interest Period is to end or if such an
Interest Period begins on the last Business Day of a calendar month, then such
Interest Period shall end on the last Business Day of the calendar month in
which such Interest Period is to end.

 

“L/C Issuer “ means Bank of Montreal, in its capacity as the issuer of Letters
of Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Sublimit” means $5,000,000, as reduced pursuant to the terms hereof.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any governmental authority, whether
federal, state, or local.

 

“Lenders” means and includes the financial institutions from time to time party
to this Agreement, including each assignee Lender pursuant to Section 13.12
hereof and, unless the context otherwise requires, the Swing Line Lender.

 

“Lending Office” is defined in Section 10.4 hereof.

 

“Letter of Credit” is defined in Section 1.3(a) hereof.

 

“LIBOR” is defined in Section 1.4(b) hereof.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 

 

33

--------------------------------------------------------------------------------


 

“Loan” means any Revolving Loan, Swing Loan, Term A Loan or Acquisition Loan,
whether outstanding as a Base Rate Loan or Eurodollar Loan or otherwise, each of
which is a “type” of Loan hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Collateral Documents, the Guaranties, and each other instrument or document to
be delivered hereunder or thereunder or otherwise in connection therewith.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property, condition (financial or
otherwise) or prospects of the Borrower or of the Borrower and its Subsidiaries
taken as a whole, (b) a material impairment of the ability of the Borrower or
any Subsidiary to perform its material obligations under any Loan Document or
(c) a material adverse effect upon (i) the legality, validity, binding effect or
enforceability against the Borrower or any Subsidiary of any Loan Document or
the rights and remedies of the Administrative Agent and the Lenders thereunder
or (ii) the perfection or priority of any Lien granted under any Collateral
Document.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgages” means, collectively, each Mortgage and Security Agreement with
Assignment of Rents and each Deed of Trust and Security Agreement with
Assignment of Rents between the Borrower or the relevant Guarantor and the
Administrative Agent relating to such Person’s real property owned as of the
Closing Date and any other mortgages or deeds of trust delivered to the
Administrative Agent pursuant to Section 4.3 hereof, as the same may be amended,
modified, supplemented or restated from time to time.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Disposition by
a Person, cash and cash equivalent proceeds received by or for such Person’s
account, net of (i) reasonable costs, fees and expenses incurred in connection
therewith, (ii) income, sale, use or other transactional taxes paid or payable
by such Person as a result of such Disposition, and (iii) the principal amount
of, premium, if any, and interest on any Indebtedness for Borrowed Money secured
by a Lien on the asset (or a portion thereof) disposed of, which Indebtedness
for Borrowed Money is required to be repaid in connection with such Disposition,
(b) with respect to any Event of Loss of a Person, cash and cash equivalent
proceeds received by or for such Person’s account (whether as a result of
payments made under any applicable insurance policy therefor or in connection
with condemnation proceedings or otherwise), net of (i) reasonable costs, fees
and expenses incurred in connection with the collection of such proceeds, awards
or other payments and (ii) the principal amount, premium, if any, and interest
on any Indebtedness for Borrowed Money secured by a Lien on the asset (or a
portion thereof) subject to such Event of Loss, which Indebtedness for Borrowed
Money is required to be repaid in connection with such Event of Loss, and
(c) with respect to any issuance of any Indebtedness for Borrowed Money by a
Person,  cash and cash equivalent proceeds received by or for such Person’s
account, net of reasonable legal, underwriting, and other fees and expenses
incurred in connection therewith.

 

 

34

--------------------------------------------------------------------------------


 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Borrower and its Subsidiaries for such period computed on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from Net
Income (a) the net income (or net loss) of any Person accrued prior to the date
it becomes a Subsidiary of, or has merged into or consolidated with, the
Borrower or another Subsidiary, (b) the net income (or net loss) of any Person
(other than a Subsidiary) in which the Borrower or any of its Subsidiaries has a
equity interest in, except to the extent of the amount of dividends or other
distributions actually paid to the Borrower or any of its Subsidiaries during
such period, (c) any non-cash gains or non-cash losses, (d) any other
extraordinary gains or extraordinary losses, (e) any results from discontinued
operations and (f) impairment charges with respect to any assets.

 

“Net Worth” means, for any Person and at any time the same is to be determined,
the difference between total assets and total liabilities of such Person, total
assets and total liabilities each to be determined in accordance with GAAP.

 

“Note” and “Notes” each is defined in Section 1.11 hereof.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any of its Subsidiaries arising under or in
relation to any Loan Document, in each case whether now existing or hereafter
arising, due or to become due, direct or indirect, absolute or contingent, and
howsoever evidenced, held or acquired.

 

“Participating Interest” is defined in Section 1.3(e) hereof.

 

“Participating Lender” is defined in Section 1.3(e) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means for any Lender its Revolver Percentage, Term A Loan
Percentage, or Acquisition Percentage as applicable; and where the term
“Percentage” is applied on an aggregate basis (including, without limitation,
Section 11.6 hereof), such aggregate percentage shall be calculated by
aggregating the separate components of the Revolver Percentage, Term A Loan
Percentage, or Acquisition Percentage, and expressing such components on a
single percentage basis.

 

“Permitted Acquisition” means (i) the Vyvx Acquisition and (ii) any Acquisition
with respect to which all of the following conditions shall have been satisfied:

 

                   (a)        the Acquired Business is in an Eligible Line of
Business and has its primary operations within the United States of America;

 

                   (b)        the Acquisition shall not be a Hostile
Acquisition;

 

 

35

--------------------------------------------------------------------------------


 

                   (c)        the financial statements of the Acquired Business
shall have been audited by a nationally recognized accounting firm or such
financial statements shall have undergone review of a scope satisfactory to the
Administrative Agent;

 

                   (d)        the Total Consideration for the Acquired Business
shall not exceed $40,000,000 and, when taken together with the Total
Consideration for all Acquired Businesses acquired since the Closing Date, shall
not exceed $75,000,000 in the aggregate; provided that the Total Consideration
for Vyvx and any acquisitions occurring prior to the Closing Date shall not be
included in determining compliance with this provision;

 

                   (e)        the Borrower shall have notified the
Administrative Agent and Lenders not less than 30 days prior to any such
Acquisition and furnished to the Administrative Agent and Lenders at such time
reasonable details as to such Acquisition (including sources and uses of funds
therefor), and 3-year historical financial information and 3-year pro forma
financial forecasts of the Acquired Business on a stand alone basis as well as
of the Borrower on a consolidated basis after giving effect to the Acquisition
and covenant compliance calculations reasonably satisfactory to the
Administrative Agent demonstrating satisfaction of the condition described in
clause (g) below;

 

                    (f)        if a new Subsidiary is formed or acquired as a
result of or in connection with the Acquisition, the Borrower shall have
complied with the requirements of Section 4 hereof in connection therewith;

 

                   (g)        after giving effect to the Acquisition and any
Credit Event in connection therewith, no Default or Event of Default shall
exist;

 

                   (h)        the Borrower delivers to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that the Borrower
would be in compliance with Section 8.22(a) and Section 8.22(b) hereof on a pro
forma basis (assuming the indebtedness incurred at the time of such Acquisition
was incurred on the first day of such 12-month period and on a pro forma basis
after giving effect to such Acquisition) by more than 0.25 to 1.0;

 

                    (i)        the Acquired Business has Adjusted EBITDA, the
calculation and determination of which shall be reasonably acceptable to the
Administrative Agent, greater than zero; and

 

                    (j)        all obligations under the Bridge Loan, if funded,
shall have been repaid from the proceeds from the issuance of equity or the
issuance of Subordinated Debt permitted by Section 8.7(h) hereof; and

 

                   (k)        after giving effect to the Acquisition and any
Credit Event in connection therewith, the Borrower shall have not less than
$5,000,000 of Excess Availability.

 

 

36

--------------------------------------------------------------------------------


 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

“Premises” means the real property owned or leased by the Borrower or any
Subsidiary, including without limitation the real property and improvements
thereon owned by the Borrower or any Subsidiary subject to the Lien of the
Mortgages or any other Collateral Documents.

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“Quoted Rate” is defined in Section 1.7(c) hereof.

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than fifty percent (50%) of the sum of the total
outstanding Loans, interests in Letters of Credit, and Unused Revolving Credit
Commitments of the Lenders.

 

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through participation interests in Reimbursement
Obligations) of the aggregate principal amount of all Revolving Loans and
L/C Obligations then outstanding.

 

 

37

--------------------------------------------------------------------------------


 

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Sections 1.2, 1.3 and 1.7
hereof.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof.

 

“Revolving Credit Termination Date” means March 13, 2013, or such earlier date
on which the Revolving Credit Commitments are terminated in whole pursuant to
Section 1.13, 9.2 or 9.3 hereof.

 

“Revolving Loan” is defined in Section 1.2 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 1.11 hereof.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Security Agreement” means that certain Amended and Restated Security Agreement
dated as of the date hereof, among the Borrower and the Guarantors and the
Administrative Agent, as the same may be amended, modified, supplemented or
restated from time to time.

 

“Senior Funded Debt” means, at any time the same is to be determined, Total
Funded Debt at such time minus the principal balance of Subordinated Debt of the
Borrower and its Subsidiaries then outstanding.

 

“Senior Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Senior Funded Debt of the Borrower and its Subsidiaries
as of the last day of such fiscal quarter to Adjusted EBITDA of the Borrower and
its Subsidiaries for the period of four fiscal quarters then ended.

 

“Subordinated Debt” means Indebtedness for Borrowed Money which is subordinated
in right of payment to the prior payment of the Obligations, Hedging Liability,
and Funds Transfer and Deposit Account Liability pursuant to subordination
provisions approved in writing by the Administrative Agent and is otherwise
pursuant to documentation that is, which is in an amount that is, and which
contains interest rates, payment terms, maturities, amortization schedules,
covenants, defaults, remedies and other material terms that are in form and
substance, in each case satisfactory to the Administrative Agent.

 

“Subordination Agreement” means any agreement entered into by and among the
Administrative Agent and the holders of any Subordinated Debt, in form and
substance satisfactory to the Administrative Agent; provided, that any
Subordination Agreement entered

 

38

--------------------------------------------------------------------------------


 

into with the holders of the Bridge Loan shall contain standard terms for
agreements of this type including but not limited to: (i) permanent blockage of
payments on the Bridge Loan during the existence of a payment Event of Default
set forth in Section 9.1(a) hereof and 180 day blockage of payments for all
other Defaults or Events of Defaults set forth in Section 9.1, (ii) limitation
on the Borrower’s ability to increase the Loans and Commitments by more than 10%
of the Loans and Commitments as of the Effective Date, (iii) 180 day standstill
period with respect to the enforcement of remedies and (iv) subject to the
standstill described in clauses (i) and (iii) hereof, the holders of the Bridge
Loan shall be entitled to receive payments of principal from the issuance of
equity and/or Subordinated Debt permitted by this Agreement, and regularly
scheduled payments of interest, fees, costs and expenses.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization.  Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of the Borrower
or of any of its direct or indirect Subsidiaries.

 

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.

 

“Swing Line Lender” means BMO Capital Markets Financing, Inc., acting in its
capacity as the Lender of Swing Loans hereunder, or any successor Lender acting
in such capacity appointed pursuant to Section 13.12 hereof.

 

“Swing Line Sublimit” means $3,000,000, as reduced pursuant to the terms hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 1.7 hereof.

 

“Swing Note” is defined in Section 1.11 hereof.

 

“Term A Credit” means the credit facility for the Term A Loans described in
Section 1.1(a) hereof.

 

“Term A Loan” is defined in Section 1.1(a) hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Term A Loan
hereunder.

 

“Term A Loan Commitment” means, as to any Lender, the obligation of such Lender
to make its Term A Loan on the Closing Date in the principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1 attached
hereto and made a part hereof.

 

“Term A Loan Final Maturity Date” means March 13, 2013.

 

“Term A Loan Percentage” means, for each Lender, the percentage of the Term A
Loan Commitments represented by such Lender’s Term A Loan Commitment or, if the
Term A Loan

 

39

--------------------------------------------------------------------------------


 

Commitments have been terminated or have expired, the percentage held by such
Lender of the aggregate principal amount of all Term A Loans then outstanding.

 

“Term A Note” is defined in Section 1.11 hereof.

 

“Term Loans” means and includes the Term A Loans and the Acquisition Loans.

 

“Term Loan Increase” is defined in Section 1.15 hereof.

 

“Term Loan Increase Availability” means (i) in the event the Vyvx Acquisition
has been consummated and all obligations under the Bridge Loan, if funded, have
been repaid, the Borrower may increase the Term A Loans or the Acquisition Loans
in an aggregate amount not less than $5,000,000 and in an aggregate amount of up
to $25,000,000 and (ii) in the event that the Vyvx Acquisition is not
consummated and after the Acquisition Credit Commitment Termination Date, the
Borrower may increase the Term A Loans or Acquisition Loans by an aggregate
amount not less than $5,000,000 and by an aggregate amount of up to the lesser
of (A) $25,000,000 and (B) the greater of (1) $15,000,000 and (2) $50,000,000
minus the aggregate principal amount of Acquisition Loans advanced.

 

“Term Loan Increase Request” is defined in Section 1.15 hereof.

 

“Total Consideration” means, with respect to an Acquisition, the sum (but
without duplication) of (a) cash paid in connection with any Acquisition,
(b) indebtedness payable to the seller in connection with such Acquisition,
(c) the fair market value of any equity securities, including any warrants or
options therefor, delivered in connection with any Acquisition, (d) the present
value of covenants not to compete entered into in connection with such
Acquisition or other future payments which are required to be made over a period
of time and are not contingent upon the Borrower or its Subsidiary meeting
financial performance objectives (exclusive of salaries paid in the ordinary
course of business) (discounted at the Base Rate), but only to the extent not
included in clause (a), (b) or (c) above, and (e) the amount of indebtedness
assumed in connection with such Acquisition.

 

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication) of (a) all Indebtedness for Borrowed Money of the
Borrower and its Subsidiaries at such time, and (b) all Indebtedness for
Borrowed Money of any other Person which is directly or indirectly guaranteed by
the Borrower or any of its Subsidiaries or which the Borrower or any of its
Subsidiaries has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which the Borrower or any of its Subsidiaries has
otherwise assured a creditor against loss.

 

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
Borrower, the ratio of Total Funded Debt of the Borrower and its Subsidiaries as
of the last day of such fiscal quarter to Adjusted EBITDA of the Borrower and
its Subsidiaries for the period of four fiscal quarters then ended.

 

40

--------------------------------------------------------------------------------


 

“Transaction Costs” means all transaction fees, charges and other amounts
related to this Agreement or any Permitted Acquisitions as approved by the
Administrative Agent (including, without limitation, any financing fees, merger
and acquisition fees, legal fees and expenses, due diligence fees or any other
fees and expenses in connection therewith).

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

 

“Unused Acquisition Commitments” means, at any time, the difference between the
Acquisition Credit Commitment in effect at such time and the aggregate principal
amount of all Acquisition Loans advanced on or prior to the Acquisition Credit
Commitment Termination Date.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Vyvx” means collectively, Level 3 Communications LLC, a Delaware limited
liability company, Wiltel Communications, LLC, a Delaware limited liability
company and Vyvx, LLC, a Delaware limited liability company.

 

“Vyvx Acquisition” means the acquisition of the substantially all of the assets
of Vyvx upon satisfaction of the following conditions:

 

(a)                                  if a new Subsidiary is formed or acquired
as a result of or in connection with the Vyvx Acquisition, the Borrower shall
have complied with the requirements of Section 4 hereof in connection therewith
and shall deliver to the Administrative Agent (i) certified resolutions of the
Board of Directors of such new Subsidiary authorizing the actions required by
Section 4 hereof, (i) articles of incorporation certified by the Secretary of
State of such new Subsidiaries state of incorporation, (iii) by-laws certified
to the Administrative Agent by an authorized officer of such new Subsidiary,
(iv) a good standing certificate of such new Subsidiary from the state of
incorporation, and (v) an opinion of counsel to such new Subsidiary;

 

(b)                                 the Administrative Agent shall have received
(i) a quality of earnings report on Vyvx conducted by a big four accounting firm
and (ii) customer information

 

41

--------------------------------------------------------------------------------


 

including customer names, contracts (if applicable), and revenue per customer
for top 20 customers in each of the past three years;

 

(c)                                  the Administrative Agent shall have
received audited financial statements for Vyvx for the fiscal years ending
December 31, 2006 and December 31, 2007, and a closing balance sheet of the
Borrower adjusted to give effect to the Vyvx Acquisition in form and substance
acceptable to the Administrative Agent;

 

(d)                                 no Material Adverse Effect (as defined in
the Vyvx Asset Purchase Agreement) with respect to Vyvx shall have occurred
since September 30, 2007;

 

(e)                                  the Acquisition shall have been approved by
Vyvx’s directors and shareholders (if necessary), and all necessary legal and
regulatory approvals with respect to the Vyvx Acquisition shall have been
obtained.  There shall be no injunction, temporary restraining order or other
legal action in effect which would prohibit the closing of Vyvx Acquisition or
the closing and funding of any Loan in connection therewith;

 

(f)                                    the Administrative Agent shall have
received certificates or other evidence reasonably acceptable to it of the
solvency of the Borrower on a consolidated basis after giving effect to the Vyvx
Acquisition;

 

(g)                                 after giving effect to the Vyvx Acquisition
and any Credit Event in connection therewith, the Borrower shall have Excess
Availability of not less than $5,000,000, provided that accounts payable are at
historically normal levels reasonably acceptable to the Administrative Agent;

 

(h)                                 the Borrower shall have received proceeds of
at least $65,000,000 from (i) the Bridge Loan on terms and conditions and from a
source reasonably satisfactory to the Administrative Agent or (ii) the issuance
of equity;

 

(i)                                     to the extent the Bridge Loan is funded,
the Administrative Agent shall have received a fully executed Subordination
Agreement among the Administrative Agent and the holders of the Bridge Loan in
form and substance satisfactory to the Administrative Agent;

 

(j)                                     the Administrative Agent shall have
received evidence reasonably satisfactory to the Administrative Agent that
(i) the Borrower’s pro forma Adjusted EBTIDA for the twelve months ending
immediately prior to the Vyvx Acquisition is at least $50,000,000 and (ii) that
the Total Leverage Ratio and Senior Leverage Ratio is less than 3.5 to 1.0 and
2.5 to 1.0, respectively, calculated based on the Adjusted EBITDA for the twelve
months prior ending immediately prior to the Vyvx Acquisition (assuming the
indebtedness occurred at the time of the Vyvx Acquisition was incurred on the
first day of such twelve month period and on a pro forma basis after giving
effect to the Vyvx Acquisition); provided that, for purposes of determining
compliance with each of the aforementioned conditions, Adjusted EBITDA shall be
calculated on a pro forma basis to

 

42

--------------------------------------------------------------------------------


 

include EBITDA of Vyvx and the synergies related to the Vyvx Acquisition with
any such adjustments to EBITDA to be reasonably acceptable to the Administrative
Agent;

 

(k)                                  the Administrative Agent shall have
received the Vyvx Asset Purchase Agreement and the Vyvx Acquisition shall have
been consummated (i) in accordance with the Vyvx Asset Purchase Agreement and
the related disclosure schedules and exhibits thereto, without waiver or
amendment thereof (other than any such waivers or amendments (including, without
limitation, with respect to any representations and warranties in the Vyvx Asset
Purchase Agreement) as are not materially adverse to the Lenders) unless
consented to by the Administrative Agent (which consent shall not be
unreasonably withheld or delayed) or (ii) on such other terms and conditions as
are reasonably satisfactory to the Administrative Agent; and

 

(l)                                     the Administrative Agent shall have
received customary lien searches on the Property of Vyvx evidencing the absence
of liens on its property except for liens permitted hereunder.

 

“Vyvx Asset Purchase Agreement” means that certain Asset Purchase Agreement
dated as of December 18, 2007, by and among the Borrower and Vyvx in effect on
the date hereof.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Borrower and/or one
or more Wholly-owned Subsidiaries within the meaning of this definition.

 

                                                
Section 5.2.                     Interpretation.  The foregoing definitions are
equally applicable to both the singular and plural forms of the terms defined. 
The words “hereof”, “herein”, and “hereunder” and words of like import when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.  All references to time of day herein
are references to Chicago, Illinois, time unless otherwise specifically
provided.  Where the character or amount of any asset or liability or item of
income or expense is required to be determined or any consolidation or other
accounting computation is required to be made for the purposes of this
Agreement, it shall be done in accordance with GAAP except where such principles
are inconsistent with the specific provisions of this Agreement.

 

                                                
Section 5.3.                     Change in Accounting Principles.  If, after the
date of this Agreement, there shall occur any change in GAAP from those used in
the preparation of the financial statements referred to in Section 6.5 hereof
and such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may by notice to the Lenders and the Borrower,
respectively, require that the Lenders and the Borrower negotiate in good faith
to amend such covenants, standards, and terms so as equitably to reflect such
change in accounting principles, with the desired result being that the criteria
for evaluating the financial condition of the Borrower and its Subsidiaries
shall be the same as if such change had not been made.  No delay by the Borrower

 

43

--------------------------------------------------------------------------------


 

or the Required Lenders in requiring such negotiation shall limit their right to
so require such a negotiation at any time after such a change in accounting
principles.  Until any such covenant, standard, or term is amended in accordance
with this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in accounting principles. 
Without limiting the generality of the foregoing, the Borrower shall neither be
deemed to be in compliance with any financial covenant hereunder nor out of
compliance with any financial covenant hereunder if such state of compliance or
noncompliance, as the case may be, would not exist but for the occurrence of a
change in accounting principles after the date hereof.

 

SECTION 6.                                                 REPRESENTATIONS AND
WARRANTIES.

 

The Borrower represents and warrants to the Administrative Agent, the Lenders,
and the L/C Issuer as follows:

 

                                                
Section 6.1.                     Organization and Qualification.  The Borrower
is duly organized, validly existing, and in good standing as a corporation under
the laws of the State of Delaware, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.

 

                                                
Section 6.2.                     Subsidiaries.  Each Subsidiary is duly
organized, validly existing, and in good standing under the laws of the
jurisdiction in which it is organized, has full and adequate power to own its
Property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying, except where the failure to do so would
not have a Material Adverse Effect.  Schedule 6.2 hereto identifies each
Subsidiary, the jurisdiction of its organization, the percentage of issued and
outstanding shares of each class of its capital stock or other equity interests
owned by the Borrower and the other Subsidiaries and, if such percentage is not
100% (excluding directors’ qualifying shares as required by law), a description
of each class of its authorized capital stock and other equity interests and the
number of shares of each class issued and outstanding.  All of the outstanding
shares of capital stock and other equity interests of each Subsidiary are
validly issued and outstanding and fully paid and nonassessable, except as set
forth on Schedule 6.2, and all such shares and other equity interests indicated
on Schedule 6.2 as owned by the Borrower or another Subsidiary are owned,
beneficially and of record, by the Borrower or such Subsidiary free and clear of
all Liens other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents.  There are no outstanding commitments or
other obligations of any Subsidiary to issue, and no options, warrants or other
rights of any Person to acquire, any shares of any class of capital stock or
other equity interests of any Subsidiary except as set forth on Schedule 6.2.

 

                                                
Section 6.3.                     Authority and Validity of Obligations.  The
Borrower has full right and authority to enter into this Agreement and the other
Loan Documents executed by it, to make the borrowings herein provided for, to
grant to the Administrative Agent the Liens described in the

 

44

--------------------------------------------------------------------------------


 

Collateral Documents executed by the Borrower, and to perform all of its
obligations hereunder and under the other Loan Documents executed by it.  Each
Subsidiary has full right and authority to enter into the Loan Documents
executed by it, to guarantee the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability, to grant to the Administrative Agent the
Liens described in the Collateral Documents executed by such Person, and to
perform all of its obligations under the Loan Documents executed by it.  The
Loan Documents delivered by the Borrower and its Subsidiaries have been duly
authorized, executed, and delivered by such Persons and constitute valid and
binding obligations of the Borrower and its Subsidiaries enforceable against
them in accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Subsidiary of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation and by-laws, certificate or
articles of association and operating agreement, partnership agreement, or other
similar organizational documents) of the Borrower or any Subsidiary,
(b) contravene or constitute a default under any provision of law, any judgment,
injunction, order, decree, covenant, indenture or agreement of binding upon or
affecting the Borrower or any Subsidiary or any of their Property, in each case
where such contravention or default, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, or (c) result in the
creation or imposition of any Lien on any Property of the Borrower or any
Subsidiary other than the Liens granted in favor of the Administrative Agent
pursuant to the Collateral Documents.

 

                                                
Section 6.4.                     Use of Proceeds; Margin Stock.  The Borrower
shall use the proceeds of the Acquisition Loans to pay a portion of the purchase
price for Permitted Acquisitions and to refinance existing indebtedness of Vyvx
(if any), and shall use the proceeds of the Term A Loans and Revolving Credit
(a) to re-finance certain existing indebtedness, (b) to finance Capital
Expenditures, working capital, Permitted Acquisitions and other general
corporate purposes, (c) to fund certain fees and expenses in connection with
this Agreement and (d) for its general working capital purposes and for such
other legal and proper purposes as are consistent with all applicable laws. 
Neither the Borrower nor any Subsidiary is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no part of the proceeds of any Loan or any other extension of
credit made hereunder will be used to purchase or carry any such margin stock or
to extend credit to others for the purpose of purchasing or carrying any such
margin stock.  Margin stock (as hereinabove defined) constitutes less than 25%
of the assets of the Borrower and its Subsidiaries which are subject to any
limitation on sale, pledge or other restriction hereunder.

 

                                                
Section 6.5.                     Financial Reports.   The consolidated balance
sheet of the Borrower and its Subsidiaries as at December 31, 2006 and
December 31, 2007, and the related consolidated statements of income, retained
earnings and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of KPMG LLP, independent public accountants,
heretofore

 

45

--------------------------------------------------------------------------------


 

furnished to the Administrative Agent and the Lenders, fairly present the
consolidated financial condition of the Borrower and its Subsidiaries as at said
dates and the consolidated results of their operations and cash flows for the
periods then ended in conformity with GAAP applied on a consistent basis. 
Neither the Borrower nor any Subsidiary has contingent liabilities which are
material to it other than as indicated on such financial statements or, with
respect to future periods, on the financial statements furnished pursuant to
Section 8.5 hereof.

 

                                                
Section 6.6.                     No Material Adverse Change.  Since December 31,
2006, there has been no change in the condition (financial or otherwise) or
business prospects of the Borrower or any Subsidiary except those occurring in
the ordinary course of business, none of which individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

                                                
Section 6.7.                     Full Disclosure.  The statements and
information furnished to the Administrative Agent and the Lenders in connection
with the negotiation of this Agreement and the other Loan Documents and the
commitments by the Lenders to provide all or part of the financing contemplated
hereby do not contain any untrue statements of a material fact or omit a
material fact necessary to make the material statements contained herein or
therein not misleading, the Administrative Agent and the Lenders acknowledging
that as to any projections furnished to the Administrative Agent and the
Lenders, the Borrower only represents that the same were prepared on the basis
of information and estimates the Borrower believed to be reasonable at the time.

 

                                                
Section 6.8.                     Trademarks, Franchises, and Licenses.  The
Borrower and its Subsidiaries own, possess, or have the right to use all
necessary patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information to conduct their businesses as now conducted, without known conflict
with any patent, license, franchise, trademark, trade name, trade style,
copyright or other proprietary right of any other Person.

 

                                                
Section 6.9.                     Governmental Authority and Licensing.  The
Borrower and its Subsidiaries have received all licenses, permits, and approvals
of all federal, state, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same could reasonably be expected to have a Material Adverse Effect.  No
investigation or proceeding which, if adversely determined, could reasonably be
expected to result in revocation or denial of any material license, permit or
approval is pending or, to the knowledge of the Borrower, threatened.

 

                                          Section 6.10.                     Good
Title.  The Borrower and its Subsidiaries have good and defensible title (or
valid leasehold interests) to their assets as reflected on the most recent
consolidated balance sheet  of the Borrower and its Subsidiaries furnished to
the Administrative Agent and the Lenders (except for sales of assets in the
ordinary course of business), subject to no Liens other than such thereof as are
permitted by Section 8.8 hereof.

 

                                          Section 6.11.                    
Litigation and Other Controversies.  Except as set forth on Schedule 6.11, there
is no litigation or governmental or arbitration proceeding or labor controversy
pending, nor to the knowledge of the Borrower threatened, against the Borrower
or any Subsidiary or any of

 

46

--------------------------------------------------------------------------------


 

their Property which if adversely determined, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

                                          Section 6.12.                    
Taxes.  All tax returns required to be filed by the Borrower or any Subsidiary
in any jurisdiction have, in fact, been filed, and all taxes, assessments, fees,
and other governmental charges upon the Borrower or any Subsidiary or upon any
of its Property, income or franchises, which are shown to be due and payable in
such returns, have been paid, except such taxes, assessments, fees and
governmental charges, if any, as are being contested in good faith and by
appropriate proceedings which prevent enforcement of the matter under contest
and as to which adequate reserves established in accordance with GAAP have been
provided.  The Borrower does not know of any proposed additional tax assessment
against it or its Subsidiaries for which adequate provisions in accordance with
GAAP have not been made on their accounts.  Adequate provisions in accordance
with GAAP for taxes on the books of the Borrower and each Subsidiary have been
made for all open years, and for its current fiscal period.

 

                                          Section 6.13.                    
Approvals.  No authorization, consent, license or exemption from, or filing or
registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by the Borrower or any
Subsidiary of any Loan Document, except for such approvals which have been
obtained prior to the date of this Agreement and remain in full force and
effect.

 

                                          Section 6.14.                    
Affiliate Transactions.  Except as set forth on Schedule 6.14, neither the
Borrower nor any Subsidiary is a party to any contracts or agreements with any
of its Affiliates (other than with Wholly-owned Subsidiaries) on terms and
conditions which are less favorable to the Borrower or such Subsidiary than
would be usual and customary in similar contracts or agreements between Persons
not affiliated with each other.

 

                                          Section 6.15.                    
Investment Company.  Neither the Borrower nor any Subsidiary is an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

                                          Section 6.16.                    
ERISA.  The Borrower and each other member of its Controlled Group has fulfilled
its obligations under the minimum funding standards of and is in compliance in
all material respects with ERISA and the Code to the extent applicable to it and
has not incurred any liability to the PBGC or a Plan under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA. 
Neither the Borrower nor any Subsidiary has any contingent liabilities with
respect to any post-retirement benefits under a Welfare Plan, other than
liability for continuation coverage described in article 6 of Title I of ERISA.

 

                                          Section 6.17.                    
Compliance with Laws.  (a) The Borrower and its Subsidiaries are in compliance
with the requirements of all federal, state and local laws, rules and
regulations applicable to or pertaining to their Property or business operations
(including, without limitation, the Occupational Safety and Health Act of 1970,
the Americans with Disabilities Act of 1990, and laws and regulations
establishing quality criteria and standards for air, water, land and toxic

 

47

--------------------------------------------------------------------------------


 

or hazardous wastes and substances), where any such non-compliance, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.

 

                                               (b)                     Without
limiting the representations and warranties set forth in Section 6.17(a) above,
except for such matters, individually or in the aggregate, which could not
reasonably be expected to result in a Material Adverse Effect, the Borrower
represents and warrants that:  (i) the Borrower and its Subsidiaries, and each
of the Premises, comply in all material respects with all applicable
Environmental Laws; (ii) the Borrower and its Subsidiaries have obtained all
governmental approvals required for their operations and each of the Premises by
any applicable Environmental Law; (iii) the Borrower and its Subsidiaries have
not, and the Borrower has no knowledge of any other Person who has, caused any
Release, threatened Release or disposal of any Hazardous Material at, on, about,
or off any of the Premises in any material quantity and, to the knowledge of the
Borrower, none of the Premises are adversely affected by any Release, threatened
Release or disposal of a Hazardous Material originating or emanating from any
other property; (iv) none of the Premises contain and have contained any: 
(1) underground storage tank, (2) material amounts of asbestos containing
building material, (3) landfills or dumps, (4) hazardous waste management
facility as defined pursuant to RCRA or any comparable state law, or (5) site on
or nominated for the National Priority List promulgated pursuant to CERCLA or
any state remedial priority list promulgated or published pursuant to any
comparable state law; (v) the Borrower and its Subsidiaries have not used a
material quantity of any Hazardous Material and have conducted no Hazardous
Material Activity at any of the Premises; (vi) the Borrower and its Subsidiaries
have no material liability for response or corrective action, natural resource
damage or other harm pursuant to CERCLA, RCRA or any comparable state law;
(vii) the Borrower and its Subsidiaries are not subject to, have no notice or
knowledge of and are not required to give any notice of any Environmental Claim
involving the Borrower or any Subsidiary or any of the Premises, and there are
no conditions or occurrences at any of the Premises which could reasonably be
anticipated to form the basis for an Environmental Claim against the Borrower or
any Subsidiary or such Premises; (viii) none of the Premises are subject to any,
and the Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Premises in connection with any
(1) Environmental Law or (2) Release, threatened Release or disposal of a
Hazardous Material; and (ix) there are no conditions or circumstances at any of
the Premises which pose an unreasonable risk to the environment or the health or
safety of Persons.

 

                                          Section 6.18.                    
Other Agreements.  Neither the Borrower nor any Subsidiary is in default under
the terms of any covenant, indenture or agreement of or affecting such Person or
any of its Property, which default if uncured could reasonably be expected to
have a Material Adverse Effect.

 

                                          Section 6.19.                    
Solvency.  The Borrower and its Subsidiaries are solvent, able to pay their
debts as they become due, and have sufficient capital to carry on their business
and all businesses in which they are about to engage.

 

                                          Section 6.20.                     No
Broker Fees. No broker’s or finder’s fee or commission will be payable with
respect hereto or any of the transactions contemplated thereby; and the Borrower
hereby agrees to indemnify the Administrative Agent and the Lenders against, and
agree that they will

 

48

--------------------------------------------------------------------------------


 

hold the Administrative Agent and the Lenders harmless from, any claim, demand,
or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable attorneys’ fees) arising in connection with any such claim, demand,
or liability.

 

                                          Section 6.21.                     No
Default.  No Default or Event of Default has occurred and is continuing.

 

SECTION 7.                                                 CONDITIONS PRECEDENT.

 

                                                
Section 7.1.                     All Credit Events.  At the time of each Credit
Event hereunder:

 

                                                         
(a)                        each of the representations and warranties set forth
herein and in the other Loan Documents shall be and remain true and correct in
all material respects as of said time, except to the extent the same expressly
relate to an earlier date;

 

                                                        
(b)                        no Default or Event of Default shall have occurred
and be continuing or would occur as a result of such Credit Event;

 

                                                         
(c)                        in the case of a Borrowing the Administrative Agent
shall have received the notice required by Section 1.6 hereof, in the case of
the issuance of any Letter of Credit the L/C Issuer shall have received a duly
completed Application for such Letter of Credit together with any fees called
for by Section 2.1 hereof, and, in the case of an extension or increase in the
amount of a Letter of Credit, a written request therefor in a form acceptable to
the L/C Issuer together with fees called for by Section 2.1 hereof; and

 

                                                        
(d)                        such Credit Event shall not violate any order,
judgment or decree of any court or other authority or any provision of law or
regulation applicable to the Administrative Agent, the L/C Issuer, or any Lender
(including, without limitation, Regulation U of the Board of Governors of the
Federal Reserve System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date on such Credit Event as to the facts specified in
subsections (a) through (c), both inclusive, of this Section; provided, however,
that the Lenders may continue to make advances under the Revolving Credit, in
the sole discretion of the Lenders with Revolving Credit Commitments,
notwithstanding the failure of the Borrower to satisfy one or more of the
conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or Event of Default or other condition set forth above
that may then exist.

 

Notwithstanding anything contained herein to the contrary, the only conditions
in this Section 7.1(a) and (b) required to be satisfied in connection with
(i) the initial Credit Event and (ii) the Vyvx Acquisition if the Vyvx
Acquisition is consummated on or before March 31, 2008, are the representations
and warranties set forth in Sections 6.1, 6.2, 6.3, 6.4 (with respect to margin
stock only) and 6.15 shall be and remain true and correct in all material
respects as of said time.

 

49

--------------------------------------------------------------------------------


 

                Section 7.2.       Effective Date.  This Agreement will become
effective on the date (the “Effective Date”) that the following conditions have
been satisfied:

 

                   (a)        the Administrative Agent shall have received this
Agreement duly executed by the Borrower and its Subsidiaries, as Guarantors, and
the Lenders;

 

                   (b)        if requested by any Lender, the Administrative
Agent shall have received for such Lender such Lender’s duly executed Notes of
the Borrower dated the date hereof and otherwise in compliance with the
provisions of Section 1.11 hereof;

 

                   (c)        the Administrative Agent shall have received the
Security Agreement duly executed by the Borrower and its Subsidiaries, together
with (to the extent not already provided) (i) original stock certificates or
other similar instruments or securities representing all of the issued and
outstanding shares of capital stock or other equity interests in each Subsidiary
(66% of such capital stock in the case of any Foreign Subsidiary as provided in
Section 4.2 hereof) as of the Closing Date, (ii) stock powers for the Collateral
consisting of the stock or other equity interest in each Subsidiary executed in
blank and undated, (iii) UCC financing statements to be filed against the
Borrower and each Subsidiary, as debtor, in favor of the Administrative Agent,
as secured party, (iv) patent, trademark, and copyright collateral agreements to
the extent requested by the Administrative Agent, and (v) deposit account,
securities account, and commodity account control agreements to the extent
requested by the Administrative Agent;

 

                   (d)        the Administrative Agent shall have received
evidence of insurance required to be maintained under the Loan Documents, naming
the Administrative Agent as additional insured and lender’s loss payee;

 

                   (e)        the Administrative Agent shall have received
copies of the Borrower’s and each Subsidiary’s articles of incorporation and
bylaws (or comparable organizational documents) and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary;

 

                    (f)        the Administrative Agent shall have received
copies of resolutions of the Borrower’s and each Subsidiary’s Board of Directors
(or similar governing body) authorizing the execution, delivery and performance
of this Agreement and the other Loan Documents to which it is a party and the
consummation of the transactions contemplated hereby and thereby, together with
specimen signatures of the persons authorized to execute such documents on the
Borrower’s and each Subsidiary’s behalf, all certified in each instance by its
Secretary or Assistant Secretary;

 

                   (g)        the Administrative Agent shall have received
copies of the certificates of good standing for the Borrower and each Subsidiary
(dated no earlier than 30 days prior to the date hereof) from the office of the
secretary of the state of its incorporation or organization and of each state in
which it is qualified to do business as a foreign corporation or organization;

 

50

--------------------------------------------------------------------------------


 

                   (h)        the Administrative Agent shall have received a
list of the Borrower’s Authorized Representatives;

 

                    (i)        the Administrative Agent shall have received the
initial fees called for by Section 2.1 hereof;

 

                    (j)        in the event the Vyvx Acquisition is not
consummated concurrently with the initial Credit Event, the Administrative Agent
shall have received a compliance certificate confirming that (i) each of the
Total Leverage Ratio and the Senior Leverage Ratio for the twelve (12) calendar
month period ended December 31, 2007 is less than 1.75 to 1.0 and (ii) Adjusted
EBITDA for the 12-month period ended December 31, 2007 is at least $38,000,000,
each calculated as if the indebtedness incurred on the Closing Date were
incurred on the first day of such 12-month period and on a pro forma basis
giving effect to the initial Credit Event;

 

                   (k)        the initial Credit Event shall not include a
Revolving Loan in excess of $5,000,000 and the Borrower’s accounts payable are
at historically normal levels;

 

                    (l)        the Administrative Agent shall have received
(i) audited financial statements of the Borrower for the fiscal years ended
December 31, 2005, December 31, 2006 and, to the extent available, December 31,
2007, and (ii) unaudited quarterly financial statements of the Borrower for each
fiscal quarter ended for the prior three fiscal years of the Borrower, all in
form and substance reasonably acceptable to the Administrative Agent;

 

                  (m)        the Administrative Agent shall have received
financing statement, tax, and judgment lien search results against the Property
of the Borrower and each Subsidiary evidencing the absence of Liens on its
Property except as permitted by Section 8.8 hereof;

 

                   (n)        the Administrative Agent shall have received the
favorable written opinion of counsel to the Borrower and each Subsidiary, in
form and substance satisfactory to the Administrative Agent; and

 

                   (o)        the Administrative Agent shall have received an
executed Internal Revenue Service Form W-9 for the Borrower and each Guarantor.

 

SECTION 8.                                                 COVENANTS.

 

The Borrower agrees that, so long as any credit is available to or in use by the
Borrower hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

 

                Section 8.1.       Maintenance of Business.  The Borrower shall,
and shall cause each Subsidiary to, preserve and maintain its existence, except
as otherwise provided in Section 8.10(c) hereof.  The Borrower shall, and shall
cause each Subsidiary to, preserve and

 

51

--------------------------------------------------------------------------------


 

keep in force and effect all licenses, permits, franchises, approvals, patents,
trademarks, trade names, trade styles, copyrights, and other proprietary rights
necessary to the proper conduct of its business where the failure to do so could
reasonably be expected to have a Material Adverse Effect.

 

                Section 8.2.       Maintenance of Properties.  The Borrower
shall, and shall cause each Subsidiary to, maintain, preserve, and keep its
property, plant, and equipment in good repair, working order and condition
(ordinary wear and tear excepted), and shall from time to time make all needful
and proper repairs, renewals, replacements, additions, and betterments thereto
so that at all times the efficiency thereof shall be fully preserved and
maintained, except to the extent that, in the reasonable business judgment of
such Person, any such Property is no longer necessary for the proper conduct of
the business of such Person.

 

                Section 8.3.       Taxes and Assessments.  The Borrower shall
duly pay and discharge, and shall cause each Subsidiary to duly pay and
discharge, all taxes, rates, assessments, fees, and governmental charges upon or
against it or its Property, in each case before the same become delinquent and
before penalties accrue thereon, unless and to the extent that the same are
being contested in good faith and by appropriate proceedings which prevent
enforcement of the matter under contest and adequate reserves are provided
therefor.

 

                Section 8.4.       Insurance.  The Borrower shall insure and
keep insured, and shall cause each Subsidiary to insure and keep insured, with
good and responsible insurance companies, all insurable Property owned by it
which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and the Borrower shall insure, and shall cause each Subsidiary
to insure, such other hazards and risks (including, without limitation, business
interruption, employers’ and public liability risks) with good and responsible
insurance companies as and to the extent usually insured by Persons similarly
situated and conducting similar businesses.  The Borrower shall in any event
maintain, and cause each Subsidiary to maintain, insurance on the Collateral to
the extent required by the Collateral Documents.  The Borrower shall, upon the
request of the Administrative Agent, furnish to the Administrative Agent and the
Lenders a certificate setting forth in summary form the nature and extent of the
insurance maintained pursuant to this Section.

 

                Section 8.5.       Financial Reports.  The Borrower shall, and
shall cause each Subsidiary to, maintain a standard system of accounting in
accordance with GAAP and shall furnish to the Administrative Agent, and each
Lender such information respecting the business and financial condition of the
Borrower and each Subsidiary as the Administrative Agent or such Lender may
reasonably request; and without any request, shall furnish to the Administrative
Agent, and the Lenders:

 

                   (a)        as soon as available, and in any event no later
than forty-five (45) days after the last day of each fiscal quarter of each
fiscal year of the Borrower, a copy of the consolidated and consolidating
balance sheet of the Borrower and its Subsidiaries as of the last day of such
fiscal quarter and the consolidated and consolidating statements of income,
retained earnings, and cash flows of the Borrower and its Subsidiaries for the

 

52

--------------------------------------------------------------------------------


 

fiscal quarter and for the fiscal year-to-date period then ended, each in
reasonable detail showing in comparative form the figures for the corresponding
date and period in the previous fiscal year, prepared by the Borrower in
accordance with GAAP (subject to the absence of footnote disclosures and
year-end audit adjustments) and certified to by its chief financial officer or
another officer of the Borrower acceptable to the Administrative Agent;

 

                   (b)        as soon as available, and in any event no later
than ninety (90) days after the last day of each fiscal year of the Borrower, a
copy of the consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as of the last day of the fiscal year then ended and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous fiscal year, accompanied in the case of the
consolidated financial statements by an unqualified opinion of KPMG LLP or
another firm of independent public accountants of recognized national standing,
selected by the Borrower and reasonably satisfactory to the Administrative Agent
and the Required Lenders, to the effect that the consolidated financial
statements have been prepared in accordance with GAAP and present fairly in
accordance with GAAP the consolidated financial condition of the Borrower and
its Subsidiaries as of the close of such fiscal year and the results of their
operations and cash flows for the fiscal year then ended and that an examination
of such accounts in connection with such financial statements has been made in
accordance with generally accepted auditing standards and, accordingly, such
examination included such tests of the accounting records and such other
auditing procedures as were considered necessary in the circumstances;

 

                   (c)        within the period provided in
subsection (b) above, the written statement of the accountants who certified the
audit report thereby required that in the course of their audit they have
obtained no knowledge of any Default or Event of Default, or, if such
accountants have obtained knowledge of any such Default or Event of Default,
they shall disclose in such statement the nature and period of the existence
thereof;

 

                   (d)        promptly after receipt thereof, any additional
written reports, management letters or other detailed information contained in
writing concerning significant aspects of the Borrower’s or any Subsidiary’s
operations and financial affairs given to it by its independent public
accountants;

 

                   (e)        promptly after the sending or filing thereof,
copies of each financial statement, report, notice or proxy statement sent by
the Borrower or any Subsidiary to its stockholders or other equity holders, and
copies of each regular, periodic or special report, registration statement or
prospectus (including all Form 10-K, Form 10-Q and Form 8-K reports) filed by
the Borrower or any Subsidiary with any securities exchange or the Securities
and Exchange Commission or any successor agency;

 

                    (f)        promptly after receipt thereof, a copy of each
audit made by any regulatory agency of the books and records of the Borrower or
any Subsidiary or of

 

53

--------------------------------------------------------------------------------


 

notice of any material noncompliance with any applicable law, regulation or
guideline relating to the Borrower or any Subsidiary, or its business;

 

                   (g)        as soon as available, and in any event no later
than thirty (30) days after the beginning of each fiscal year of the Borrower, a
copy of the Borrower’s consolidated and consolidating business plan for such
fiscal year, such business plan to show the Borrower’s projected consolidated
and consolidating revenues, expenses and balance sheet on a quarter-by-quarter
basis, such business plan to be in reasonable detail prepared by the Borrower
and in form satisfactory to the Administrative Agent and the Required Lenders
(which shall include a summary of all assumptions made in preparing such
business plan);

 

                   (h)        notice of any Change of Control;

 

                    (i)        promptly after knowledge thereof shall have come
to the attention of any responsible officer of the Borrower, written notice of
(i) any threatened or pending litigation or governmental or arbitration
proceeding or labor controversy against the Borrower or any Subsidiary or any of
their Property which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect; (ii) the occurrence of any Default or Event of
Default hereunder; or (iii) any condition exists or the occurrence of an event
that would reasonably be expected to have a Material Adverse Effect; and

 

                    (j)        with each of the financial statements delivered
pursuant to subsections (a) and (b) above, a written certificate in the form
attached hereto as Exhibit E signed by the chief financial officer of the
Borrower or another officer of the Borrower acceptable to the Administrative
Agent to the effect that to the best of such officer’s knowledge and belief no
Default or Event of Default has occurred during the period covered by such
statements or, if any such Default or Event of Default has occurred during such
period, setting forth a description of such Default or Event of Default and
specifying the action, if any, taken by the Borrower or any Subsidiary to remedy
the same.  Such certificate shall also set forth the calculations supporting
such statements in respect of Section 8.22 hereof.

 

                Section 8.6.       Inspection.  The Borrower shall, and shall
cause each Subsidiary to, permit the Administrative Agent, and each Lender and
each of their duly authorized representatives and agents to visit and inspect
any of its Property, corporate books, and financial records, to examine and make
copies of its books of accounts and other financial records, and to discuss its
affairs, finances, and accounts with, and to be advised as to the same by, its
officers, employees and independent public accountants (and by this provision
the Borrower hereby authorizes such accountants to discuss with the
Administrative Agent, and such Lenders, the finances and affairs of the Borrower
and its Subsidiaries) at such reasonable times and intervals during normal
business hours as the Administrative Agent or any such Lender may designate and,
so long as no Default or Event of Default exists, with reasonable prior notice
to the Borrower.

 

                Section 8.7.       Borrowings and Guaranties.  The Borrower
shall not, nor shall it permit any Subsidiary to, issue, incur, assume, create
or have outstanding any Indebtedness for

 

54

--------------------------------------------------------------------------------


 

Borrowed Money, or incur liabilities for interest rate, currency, or commodity
cap, collar, swap, or similar hedging arrangements, or be or become liable as
endorser, guarantor, surety or otherwise for any debt, obligation or undertaking
of any other Person, or otherwise agree to provide funds for payment of the
obligations of another, or supply funds thereto or invest therein or otherwise
assure a creditor of another against loss, or apply for or become liable to the
issuer of a letter of credit which supports an obligation of another, or
subordinate any claim or demand it may have to the claim or demand of any other
Person; provided, however, that the foregoing shall not restrict nor operate to
prevent:

 

                   (a)        the Obligations, Hedging Liability, and Funds
Transfer and Deposit Account Liability of the Borrower and its Subsidiaries
owing to the Administrative Agent and the Lenders (and their Affiliates);

 

                   (b)        purchase money indebtedness and Capitalized Lease
Obligations of the Borrower and its Subsidiaries in an amount not to exceed
$5,000,000 in the aggregate at any one time outstanding;

 

                   (c)        obligations of the Borrower or any Subsidiary
arising out of interest rate, foreign currency, and commodity hedging agreements
entered into with financial institutions in connection with bona fide hedging
activities in the ordinary course of business and not for speculative purposes;

 

                   (d)        endorsement of items for deposit or collection of
commercial paper received in the ordinary course of business;

 

                   (e)        intercompany advances from time to time owing by
any Guarantor to the Borrower or another Guarantor or by the Borrower to a
Guarantor in the ordinary course of business to finance working capital needs;

 

                    (f)        indebtedness of the Borrower or any Subsidiary
existing on the Closing Date and not otherwise permitted under this Section and
listed on Schedule 8.7, and any refinancings, refundings, renewals and
extensions thereof;

 

                   (g)        the Bridge Loan in an amount not to exceed
$65,000,000 in the aggregate plus capitalized interest thereon not to exceed 1%
per annum to be incurred in connection with the Vyvx Acquisition, as reduced by
permitted payments thereon;

 

                   (h)        unsecured Subordinated Debt issued by the Borrower
the proceeds of which are used to repay the Bridge Loan; provided that (i) the
principal amount of such Subordinated Debt shall not exceed the principal amount
outstanding under the Bridge Loan at the time of such issuance and (ii) such
Subordinated Debt shall be subject to a Subordination Agreement; and

 

                    (i)        unsecured indebtedness of the Borrower and its
Subsidiaries not otherwise permitted by this Section in an amount not to exceed
$5,000,000 in the aggregate at any one time outstanding.

 

55

--------------------------------------------------------------------------------


 

                Section 8.8.       Liens.  The Borrower shall not, nor shall it
permit any Subsidiary to, create, incur or permit to exist any Lien of any kind
on any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent:

 

                   (a)        Liens arising by statute in connection with
worker’s compensation, unemployment insurance, old age benefits, social security
obligations, taxes, assessments, statutory obligations or other similar charges
(other than Liens arising under ERISA), good faith cash deposits in connection
with tenders, contracts or leases to which the Borrower or any Subsidiary is a
party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

 

                   (b)        mechanics’, workmen’s, materialmen’s, landlords’,
carriers’ or other similar Liens arising in the ordinary course of business with
respect to obligations which are not due or which are being contested in good
faith by appropriate proceedings which prevent enforcement of the matter under
contest;

 

                   (c)        judgment liens and judicial attachment liens not
constituting an Event of Default under Section 9.1(g) hereof and the pledge of
assets for the purpose of securing an appeal, stay or discharge in the course of
any legal proceeding, provided that the aggregate amount of such judgment liens
and attachments and liabilities of the Borrower and its Subsidiaries secured by
a pledge of assets permitted under this subsection, including interest and
penalties thereon, if any, shall not be in excess of $1,500,000 at any one time
outstanding;

 

                   (d)        Liens on equipment of the Borrower or any
Subsidiary created solely for the purpose of securing indebtedness permitted by
Section 8.7(b) hereof, representing or incurred to finance the purchase price of
such Property, provided that no such Lien shall extend to or cover other
Property of the Borrower or such Subsidiary other than the respective Property
so acquired, and the principal amount of indebtedness secured by any such Lien
shall at no time exceed the purchase price of such Property, as reduced by
repayments of principal thereon;

 

                   (e)        any interest or title of a lessor under any
operating lease;

 

                    (f)        easements, rights-of-way, restrictions, and other
similar encumbrances against real property incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and which do not
materially detract from the value of the Property subject thereto or materially
interfere with the ordinary conduct of the business of the Borrower or any
Subsidiary;

 

                   (g)        Liens existing on any asset of any Person at the
time such Person becomes a Subsidiary or is merged or consolidated with or into
a Subsidiary which (i) were not created in contemplation of or in connection
with such event and (ii) do not extend to or

 

56

--------------------------------------------------------------------------------


 

cover any other Property or assets of the Borrower or any Subsidiary, so long as
any Indebtedness for Borrowed Money related to any such liens is permitted under
Section 8.7;

 

                   (h)        Liens not otherwise permitted by this Section and
in existence on the Closing Date and described on Schedule 8.8; and

 

                    (i)        Liens granted in favor of the Administrative
Agent pursuant to the Collateral Documents.

 

                Section 8.9.       Investments, Acquisitions, Loans and
Advances.  The Borrower shall not, nor shall it permit any Subsidiary to,
directly or indirectly, make, retain or have outstanding any investments
(whether through purchase of stock or obligations or otherwise) in, or loans or
advances to (other than for travel advances and other similar cash advances made
to employees in the ordinary course of business), any other Person, or acquire
all or any substantial part of the assets or business of any other Person or
division thereof; provided, however, that the foregoing shall not apply to nor
operate to prevent:

 

                   (a)        investments in direct obligations of the United
States of America or of any agency or instrumentality thereof whose obligations
constitute full faith and credit obligations of the United States of America,
provided that any such obligations shall mature within one year of the date of
issuance thereof;

 

                   (b)        investments in commercial paper rated at least P-1
by Moody’s and at least A-1 by S&P maturing within one year of the date of
issuance thereof;

 

                   (c)        investments in certificates of deposit issued by
any Lender or by any United States commercial bank having capital and surplus of
not less than $100,000,000 which have a maturity of one year or less;

 

                   (d)        investments in repurchase obligations with a term
of not more than seven (7) days for underlying securities of the types described
in subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;

 

                   (e)        investments in money market funds that invest
solely, and which are restricted by their respective charters to invest solely,
in investments of the type described in the immediately preceding
subsections (a), (b), (c), and (d) above;

 

                    (f)        the Borrower’s investment existing on the date of
this Agreement in its Foreign Subsidiaries and the Borrower’s investments from
time to time in its Domestic Subsidiaries, and investments made from time to
time by a Domestic Subsidiary in one or more of its Domestic Subsidiaries;

 

57

--------------------------------------------------------------------------------


 

                   (g)        intercompany advances made from time to time by
the Borrower or a Guarantor to another Guarantor or by a Guarantor to the
Borrower in the ordinary course of business to finance working capital needs;

 

                   (h)        Permitted Acquisitions;

 

                    (i)        the Borrower’s and Subsidiaries’ investments
existing on the date of this Agreement and listed on Schedule 8.9 hereof; and

 

                    (j)        investments in hedges, including currency and
interest rate hedges; provided such investments shall be for non-speculative
purposes;

 

                   (k)        other investments, loans, and advances in addition
to those otherwise permitted by this Section in an amount not to exceed
$5,000,000 in the aggregate at any one time outstanding.

 

In determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the original cost thereof (regardless of any subsequent appreciation or
depreciation therein), and loans and advances shall be taken at the principal
amount thereof then remaining unpaid.

 

              Section 8.10.       Mergers, Consolidations and Sales.  The
Borrower shall not, nor shall it permit any Subsidiary to, be a party to any
merger or consolidation, or sell, transfer, lease or otherwise dispose of all or
any part of its Property, including any disposition of Property as part of a
sale and leaseback transaction, or in any event sell or discount (with or
without recourse) any of its notes or accounts receivable; provided, however,
that this Section shall not apply to nor operate to prevent:

 

                   (a)        the sale or lease of inventory in the ordinary
course of business;

 

                   (b)        the sale, transfer, lease or other disposition of
Property of the Borrower and its Subsidiaries to one another in the ordinary
course of its business;

 

                   (c)        the merger of any Subsidiary with and into the
Borrower or any other Subsidiary, provided that, in the case of any merger
involving (i) the Borrower, the Borrower is the corporation surviving the merger
and (ii) a Guarantor, a Guarantor or the Borrower is the surviving entity;

 

                   (d)        the sale of delinquent notes or accounts
receivable in the ordinary course of business for purposes of collection only
(and not for the purpose of any bulk sale or securitization transaction);

 

                   (e)        the sale, transfer or other disposition of any
tangible personal property that, in the reasonable business judgment of the
Borrower or its Subsidiary, has become obsolete or worn out, and which is
disposed of in the ordinary course of business; and

 

58

--------------------------------------------------------------------------------


 

                    (f)        the sale, transfer, lease or other disposition of
Property of the Borrower or any Subsidiary (including any disposition of
Property as part of a sale and leaseback transaction) aggregating for the
Borrower and its Subsidiaries not more than $1,000,000 during any fiscal year of
the Borrower.

 

              Section 8.11.       Maintenance of Subsidiaries.  The Borrower
shall not assign, sell or transfer, nor shall it permit any Subsidiary to issue,
assign, sell or transfer, any shares of capital stock or other equity interests
of a Subsidiary; provided, however, that the foregoing shall not operate to
prevent (a) Liens on the capital stock or other equity interests of Subsidiaries
granted to the Administrative Agent pursuant to the Collateral Documents,
(b) the issuance, sale, and transfer to any person of any shares of capital
stock of a Subsidiary solely for the purpose of qualifying, and to the extent
legally necessary to qualify, such person as a director of such Subsidiary, and
(c) any transaction permitted by Section 8.10(c) above.

 

              Section 8.12.       Dividends and Certain Other Restricted
Payments.  The Borrower shall not, nor shall it permit any Subsidiary to,
(a) declare or pay any dividends on or make any other distributions in respect
of any class or series of its capital stock or other equity interests (other
than dividends or distributions payable solely in its capital stock or other
equity interests) or (b) directly or indirectly purchase, redeem, or otherwise
acquire or retire any of its capital stock or other equity interests or any
warrants, options, or similar instruments to acquire the same (collectively
referred to herein as “Restricted Payments”); provided, however, that the
foregoing shall not operate to prevent (i) the making of dividends or
distributions by any Subsidiary to the Borrower; and (ii) that so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom, the repurchase by the Borrower of its capital stock in an aggregate
amount not to exceed $2,500,000 per fiscal year of the Borrower.

 

              Section 8.13.       ERISA.  The Borrower shall, and shall cause
each Subsidiary to, promptly pay and discharge all obligations and liabilities
arising under ERISA of a character which if unpaid or unperformed could
reasonably be expected to result in the imposition of a Lien against any of its
Property.  The Borrower shall, and shall cause each Subsidiary to, promptly
notify the Administrative Agent and each Lender of:  (a) the occurrence of any
reportable event (as defined in ERISA) with respect to a Plan, (b) receipt of
any notice from the PBGC of its intention to seek termination of any Plan or
appointment of a trustee therefor, (c) its intention to terminate or withdraw
from any Plan, and (d) the occurrence of any event with respect to any Plan
which would result in the incurrence by the Borrower or any Subsidiary of any
material liability, fine or penalty, or any material increase in the contingent
liability of the Borrower or any Subsidiary with respect to any post-retirement
Welfare Plan benefit.

 

              Section 8.14.       Compliance with Laws.  (a) The Borrower shall,
and shall cause each Subsidiary to, comply in all respects with the requirements
of all federal, state, and local laws, rules, regulations, ordinances and orders
applicable to or pertaining to its Property or business operations, where any
such non-compliance, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect or result in a Lien upon any of its
Property.

 

                (b)       Without limiting the agreements set forth in
Section 8.14(a) above, the Borrower shall, and shall cause each Subsidiary to,
at all times, do the following to the extent the failure to

 

59

--------------------------------------------------------------------------------


 

do so, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect:  (i) comply in all material respects with, and maintain
each of the Premises in compliance in all material respects with, all applicable
Environmental Laws; (ii) require that each tenant and subtenant, if any, of any
of the Premises or any part thereof comply in all material respects with all
applicable Environmental Laws; (iii) obtain and maintain in full force and
effect all material governmental approvals required by any applicable
Environmental Law for operations at each of the Premises; (iv) cure any material
violation by it or at any of the Premises of applicable Environmental Laws;
(v) not allow the presence or operation at any of the Premises of any
(1) landfill or dump or (2) hazardous waste management facility or solid waste
disposal facility as defined pursuant to RCRA or any comparable state law;
(vi) not manufacture, use, generate, transport, treat, store, release, dispose
or handle any Hazardous Material at any of the Premises except in the ordinary
course of its business and in de minimis amounts; (vii) within ten (10) Business
Days notify the Administrative Agent in writing of and provide any reasonably
requested documents upon learning of any of the following in connection with the
Borrower or any Subsidiary or any of the Premises: (1) any material liability
for response or corrective action, natural resource damage or other harm
pursuant to CERCLA, RCRA or any comparable state law; (2) any material
Environmental Claim; (3) any material violation of an Environmental Law or
material Release, threatened Release or disposal of a Hazardous Material;
(4) any restriction on the ownership, occupancy, use or transferability arising
pursuant to any (x) Release, threatened Release or disposal of a Hazardous
Material or (y) Environmental Law; or (5) any environmental, natural resource,
health or safety condition, which could reasonably be expected to have a
Material Adverse Effect; (viii) conduct at its expense any investigation, study,
sampling, testing, abatement, cleanup, removal, remediation or other response
action necessary to remove, remediate, clean up or abate any material Release,
threatened Release or disposal of a Hazardous Material as required by any
applicable Environmental Law, (ix) abide by and observe any restrictions on the
use of the Premises imposed by any governmental authority as set forth in a deed
or other instrument affecting the Borrower’s or any Subsidiary’s interest
therein; (x) promptly provide or otherwise make available to the Administrative
Agent any reasonably requested environmental record concerning the Premises
which the Borrower or any Subsidiary possesses or can reasonably obtain; and
(xi) perform, satisfy, and implement any operation or maintenance actions
required by any governmental authority or Environmental Law, or included in any
no further action letter or covenant not to sue issued by any governmental
authority under any Environmental Law.

 

              Section 8.15.       Burdensome Contracts With Affiliates.  Except
as set forth on Schedule 6.14, the Borrower shall not, nor shall it permit any
Subsidiary to, enter into any contract, agreement or business arrangement with
any of its Affiliates (other than with Wholly-owned Subsidiaries) on terms and
conditions which are less favorable to the Borrower or such Subsidiary than
would be usual and customary in similar contracts, agreements or business
arrangements between Persons not affiliated with each other.

 

              Section 8.16.       No Changes in Fiscal Year.  The fiscal year of
the Borrower and its Subsidiaries ends on December 31 of each year; and the
Borrower shall not, nor shall it permit any Subsidiary to, change its fiscal
year from its present basis.

 

60

--------------------------------------------------------------------------------


 

              Section 8.17.       Formation of Subsidiaries.   Promptly upon the
formation or acquisition of any Domestic Subsidiary, the Borrower shall provide
the Administrative Agent and the Lenders notice thereof and timely comply with
the requirements of Section 4 hereof (at which time Schedule 6.2 shall be deemed
amended to include reference to such Subsidiary).  Except for Foreign
Subsidiaries existing on the Closing Date and identified on Schedule 6.2 hereof,
the Borrower shall not, nor shall it permit any Subsidiary to, form or acquire
any Foreign Subsidiary.

 

              Section 8.18.       Change in the Nature of Business.  The
Borrower shall not, nor shall it permit any Subsidiary to, engage in any
business or activity if as a result the general nature of the business of the
Borrower or any Subsidiary would be changed in any material respect from the
general nature of the business engaged in by it as of the Closing Date.

 

              Section 8.19.       Use of Proceeds.  The Borrower shall use the
credit extended under this Agreement solely for the purposes set forth in, or
otherwise permitted by, Section 6.4 hereof.

 

              Section 8.20.       No Restrictions.  Except as provided herein,
the Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly create or otherwise cause or suffer to exist or become effective any
consensual encumbrance or restriction of any kind on the ability of the Borrower
or any Subsidiary to:  (a) pay dividends or make any other distribution on any
Subsidiary’s capital stock or other equity interests owned by the Borrower or
any other Subsidiary, (b) pay any indebtedness owed to the Borrower or any other
Subsidiary, (c) make loans or advances to the Borrower or any other Subsidiary,
(d) transfer any of its Property to the Borrower or any other Subsidiary, or
(e) guarantee the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability and/or grant Liens on its assets to the Administrative Agent
as required by the Loan Documents.

 

              Section 8.21.       Subordinated Debt.  The Borrower shall not,
nor shall it permit any Subsidiary to, (a) amend or modify any of the terms or
conditions relating to Subordinated Debt, (b) make any voluntary prepayment of
Subordinated Debt or effect any voluntary redemption thereof, or (c) make any
payment on account of Subordinated Debt which is prohibited under the terms of
any instrument or agreement subordinating the same to the Obligations. 
Notwithstanding the foregoing, the Borrower may agree to a decrease in the
interest rate applicable thereto or to a deferral of repayment of any of the
principal of or interest on the Subordinated Debt beyond the current due dates
therefor.

 

61

--------------------------------------------------------------------------------


              Section 8.22.       Financial Covenants.  (a) Total Leverage
Ratio.  As of the last day of each fiscal quarter of the Borrower ending during
the relevant period set forth below, the Borrower shall not permit the Total
Leverage Ratio to be greater than the corresponding ratio set forth opposite
such period:

 

FISCAL QUARTER
ENDING ON OR ABOUT

 

TOTAL LEVERAGE RATIO
SHALL NOT BE GREATER THAN:

The Closing Date through 03/31/08

 

4.00 to 1.0

04/01/08 THROUGH 06/30/08

 

3.75 to 1.0

07/01/08 THROUGH 09/30/08

 

3.50 to 1.0

10/01/08 THROUGH 12/31/09

 

3.25 to 1.0

01/01/10 THROUGH 12/31/10

 

3.00 to 1.0

01/01/11 AND AT ALL TIMES THEREAFTER

 

2.75 to 1.0

 

(b) Senior Leverage Ratio.  As of the last day of each fiscal quarter of the
Borrower ending during the relevant period set forth below, the Borrower shall
not permit the Senior Leverage Ratio to be greater than the corresponding ratio
set forth opposite such period:

 

FISCAL QUARTER
ENDING ON OR ABOUT

 

SENIOR LEVERAGE RATIO
SHALL NOT BE GREATER THAN:

The Closing Date through 03/31/08

 

2.75 to 1.0

04/01/08 THROUGH 06/30/08

 

2.50 to 1.0

07/01/08 AND AT ALL TIMES THEREAFTER

 

2.25 to 1.0

 

(c)  Fixed Charge Coverage Ratio.  As of the last day of each fiscal quarter of
the Borrower ending during the relevant period set forth below, the Borrower
shall maintain a Fixed Charge Coverage Ratio of not less than the corresponding
ratio set forth opposite such period:

 

FISCAL QUARTER
ENDING ON OR ABOUT

 

FIXED CHARGE COVERAGE RATIO
SHALL NOT BE LESS THAN:

The Closing Date through 12/31/10

 

1.25 to 1.0

01/01/11 AND AT ALL TIMES THEREAFTER

 

1.50 to 1.0

 

(d) Net Worth.  The Borrower shall at all times maintain Net Worth of the
Borrower and its Subsidiaries determined on a consolidated basis in an amount
not less than (i) $155,000,000 plus

 

 

62

--------------------------------------------------------------------------------


 

(ii) 50% of Net Income for each fiscal quarter of the Borrower ending on
June 30, 2008 and thereafter for which such Net Income is a positive amount
(i.e., there shall be no reduction to the minimum amount of Net Worth required
to be maintained hereunder for any fiscal quarter in which Net Income is less
than zero), plus (iii) 50% of the aggregate increases in shareholder equity by
the Borrower and its Subsidiaries in connection with the issuance of any equity
securities of the Borrower or any of its Subsidiaries (including the conversion
of any Indebtedness for Borrowed Money into equity securities of the Borrower).

 

              Section 8.23.       Hedging Facilities.  Unless the Administrative
Agent otherwise consents in its sole discretion, (i) not less than sixty (60)
days after the Closing Date with respect to the Term A Loans, the Borrower shall
enter into and maintain in full force and effect one or more hedging agreements
in such amounts and on such terms as shall result in effectively limiting the
cost to the Borrower of changes in LIBOR with respect to an aggregate notional
principal amount not less than 50% of the aggregate principal amount of the Term
A Loans outstanding on the Closing Date for a period of at least three (3) years
beginning on the Closing Date and (ii) not less than sixty (60) days after the
advance of each Acquisition Loan, the Borrower shall enter into and maintain in
full force and effect one or more hedging agreements in such amounts and on such
terms as shall result in effectively limiting the cost to the Borrower of
changes in LIBOR with respect to an aggregate notional principal amount not less
than 50% of the aggregate principal amount of the Acquisition Loans outstanding
at the time of such advance for a period of at least three (3) years beginning
on the date that such Acquisition Loan is advanced.  The Borrower will not and
will not permit any of its Subsidiaries to, incur any Hedging Liabilities except
for purposes of hedging and not for speculative purposes.

 

              Section 8.24.       Deposit Accounts.  The Borrower shall, and
shall cause each Subsidiary to, maintain all deposit accounts (other than those
accounts set forth in Section 4.2(i) hereof) with the Administrative Agent, an
Affiliate of the Administrative Agent, a Lender or with other financial
institutions selected by the Borrower and reasonably acceptable to the
Administrative Agent (which financial institutions have entered into account
control agreements with the Administrative Agent relating to such accounts on
terms reasonably acceptable to the Administrative Agent).

 

SECTION 9.                                                 EVENTS OF DEFAULT AND
REMEDIES.

 

                Section 9.1.       Events of Default.  Any one or more of the
following shall constitute an “Event of Default” hereunder:

 

                   (a)        default in the payment when due of all or any part
of the principal of any Loan (whether at the stated maturity thereof or at any
other time provided for in this Agreement) or of any Reimbursement Obligation,
or default for a period of five (5) Business Days in the payment when due of any
fee or other Obligation payable hereunder or under any other Loan Document;

 

                   (b)        default in the observance or performance of any
covenant set forth in Sections 8.1, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.12, 8.21,
8.22, 8.23 or 8.24 hereof or of any

 

 

63

--------------------------------------------------------------------------------


 

provision in any Loan Document dealing with the use, disposition or remittance
of the proceeds of Collateral or requiring the maintenance of insurance thereon;

 

                   (c)        default in the observance or performance of any
other provision hereof or of any other Loan Document which is not remedied
within thirty (30) days after the earlier of (i) the date on which such failure
shall first become known to any officer of the Borrower or (ii) written notice
thereof is given to the Borrower by the Administrative Agent;

 

                   (d)        any representation or warranty made herein or in
any other Loan Document or in any certificate furnished to the Administrative
Agent or the Lenders pursuant hereto or thereto or in connection with any
transaction contemplated hereby or thereby proves untrue in any material respect
as of the date of the issuance or making or deemed making thereof;

 

                   (e)        any event occurs or condition exists (other than
those described in subsections (a) through (d) above) which is specified as an
event of default under any of the other Loan Documents, or any of the Loan
Documents shall for any reason not be or shall cease to be in full force and
effect or is declared to be null and void, or any of the Collateral Documents
shall for any reason fail to create a valid and perfected first priority Lien in
favor of the Administrative Agent in any Collateral purported to be covered
thereby except as expressly permitted by the terms thereof, or any Subsidiary
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document executed by it or any of its obligations thereunder;

 

                    (f)        default shall occur under any Indebtedness for
Borrowed Money issued, assumed or guaranteed by the Borrower or any Subsidiary
aggregating in excess of $1,000,000, or under any indenture, agreement or other
instrument under which the same may be issued, and such default shall continue
for a period of time sufficient to permit the acceleration of the maturity of
any such Indebtedness for Borrowed Money (whether or not such maturity is in
fact accelerated), or any such Indebtedness for Borrowed Money shall not be paid
when due (whether by demand, lapse of time, acceleration or otherwise);

 

                   (g)        any judgment or judgments, writ or writs or
warrant or warrants of attachment, or any similar process or processes, shall be
entered or filed against the Borrower or any Subsidiary, or against any of its
Property, in an aggregate amount in excess of $1,500,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of thirty (30) days;

 

                   (h)        the Borrower or any Subsidiary, or any member of
its Controlled Group, shall fail to pay when due an amount or amounts
aggregating in excess of $1,000,000 which it shall have become liable to pay to
the PBGC or to a Plan under Title IV of ERISA; or notice of intent to terminate
a Plan or Plans having aggregate Unfunded Vested Liabilities in excess of
$1,000,000 (collectively, a “Material Plan”) shall be filed under Title IV of
ERISA by the Borrower or any Subsidiary, or any other member of its

 

 

64

--------------------------------------------------------------------------------


 

Controlled Group, any plan administrator or any combination of the foregoing; or
the PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any Material Plan or a proceeding
shall be instituted by a fiduciary of any Material Plan against the Borrower or
any Subsidiary, or any member of its Controlled Group, to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within
thirty (30) Days thereafter; or a condition shall exist by reason of which the
PBGC would be entitled to obtain a decree adjudicating that any Material Plan
must be terminated;

 

                    (i)        any Change of Control shall occur;

 

                    (j)        the Borrower or any Subsidiary shall (i) have
entered involuntarily against it an order for relief under the United States
Bankruptcy Code, as amended, (ii) not pay, or admit in writing its inability to
pay, its debts generally as they become due, (iii) make an assignment for the
benefit of creditors, (iv) apply for, seek, consent to or acquiesce in, the
appointment of a receiver, custodian, trustee, examiner, liquidator or similar
official for it or any substantial part of its Property, (v) institute any
proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code, as amended, to adjudicate it insolvent, or
seeking dissolution, winding up, liquidation, reorganization, arrangement,
adjustment or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors or fail to file an
answer or other pleading denying the material allegations of any such proceeding
filed against it, (vi) take any corporate action in furtherance of any matter
described in parts (i) through (v) above, or (vii) fail to contest in good faith
any appointment or proceeding described in Section 9.1(k) hereof; or

 

                   (k)        a custodian, receiver, trustee, examiner,
liquidator or similar official shall be appointed for the Borrower or any
Subsidiary, or any substantial part of any of its Property, or a proceeding
described in Section 9.1(j)(v) shall be instituted against the Borrower or any
Subsidiary, and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days; or

 

                    (j)        any Subordination Agreement shall for any reason
not be or shall cease to be in full force and effect or is declared null and
void, or any party thereto (other than the Administrative Agent) takes any
action for the purpose of repudiating or rescinding such agreement or any of its
obligations thereunder.

 

                Section 9.2.       Non-Bankruptcy Defaults.  When any Event of
Default (other than those described in subsection (j) or (k) of Section 9.1
hereof with respect to the Borrower) has occurred and is continuing, the
Administrative Agent shall, by written notice to the Borrower: (a) if so
directed by the Required Lenders, terminate the remaining Commitments and all
other obligations of the Lenders hereunder on the date stated in such notice
(which may be the date thereof); (b) if so directed by the Required Lenders,
declare the principal of and the accrued interest on all outstanding Loans to be
forthwith due and payable and thereupon all outstanding Loans, including both
principal and interest thereon, shall be and become immediately due and payable
together with all other amounts payable under the Loan Documents without further

 

 

65

--------------------------------------------------------------------------------


 

demand, presentment, protest or notice of any kind; and (c) if so directed by
the Required Lenders, demand that the Borrower immediately pay to the
Administrative Agent the full amount then available for drawing under each or
any Letter of Credit, and the Borrower agrees to immediately make such payment
and acknowledges and agrees that the Lenders would not have an adequate remedy
at law for failure by the Borrower to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrower to specifically perform such undertaking whether or not any
drawings or other demands for payment have been made under any Letter of
Credit.  The Administrative Agent, after giving notice to the Borrower pursuant
to Section 9.1(c) or this Section 9.2, shall also promptly send a copy of such
notice to the other Lenders, but the failure to do so shall not impair or annul
the effect of such notice.

 

                Section 9.3.       Bankruptcy Defaults.  When any Event of
Default described in subsections (j) or (k) of Section 9.1 hereof with respect
to the Borrower has occurred and is continuing, then all outstanding Loans shall
immediately become due and payable together with all other amounts payable under
the Loan Documents without presentment, demand, protest or notice of any kind,
the obligation of the Lenders to extend further credit pursuant to any of the
terms hereof shall immediately terminate and the Borrower shall immediately pay
to the Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

                Section 9.4.       Collateral for Undrawn Letters of Credit. 
(a) If the prepayment of the amount available for drawing under any or all
outstanding Letters of Credit is required under Section 1.9(b) or under
Section 9.2 or 9.3 above, the Borrower shall forthwith pay the amount required
to be so prepaid, to be held by the Administrative Agent as provided in
subsection (b) below.

 

                (b)       All amounts prepaid pursuant to subsection (a) above
shall be held by the Administrative Agent in one or more separate collateral
accounts (each such account, and the credit balances, properties, and any
investments from time to time held therein, and any substitutions for such
account, any certificate of deposit or other instrument evidencing any of the
foregoing and all proceeds of and earnings on any of the foregoing being
collectively called the “Collateral Account”) as security for, and for
application by the Administrative Agent (to the extent available) to, the
reimbursement of any payment under any Letter of Credit then or thereafter made
by the L/C Issuer, and to the payment of the unpaid balance of all other
Obligations (and to all Hedging Liability and Funds Transfer and Deposit Account
Liability).  The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders, and the L/C Issuer.  If and when
requested by the Borrower, the Administrative Agent shall invest funds held in
the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is

 

 

66

--------------------------------------------------------------------------------


 

irrevocably authorized to sell investments held in the Collateral Account when
and as required to make payments out of the Collateral Account for application
to amounts due and owing from the Borrower to the L/C Issuer, the Administrative
Agent or the Lenders; provided, however, that (i) if the Borrower shall have
made payment of all obligations referred to in subsection (a) above required
under Section 1.9(b) hereof, at the request of the Borrower the Administrative
Agent shall release to the Borrower amounts held in the Collateral Account so
long as at the time of the release and after giving effect thereto no Default or
Event of Default exists, and (ii) if the Borrower shall have made payment of all
obligations referred to in subsection (a) above required under Section 9.2 or
9.3 hereof, so long as no Letters of Credit, Commitments, Loans or other
Obligations, Hedging Liability, or Funds Transfer and Deposit Account Liability
remain outstanding, at the request of the Borrower the Administrative Agent
shall release to the Borrower any remaining amounts held in the Collateral
Account.

 

                Section 9.5.       Notice of Default.  The Administrative Agent
shall give notice to the Borrower under Section 9.1(c) hereof promptly upon
being requested to do so by any Lender and shall thereupon notify all the
Lenders thereof.

 

SECTION 10.                                           CHANGE IN CIRCUMSTANCES.

 

              Section 10.1.       Change of Law.  Notwithstanding any other
provisions of this Agreement or any other Loan Document, if at any time any
change in applicable law or regulation or in the interpretation thereof makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans.  The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

 

              Section 10.2.       Unavailability of Deposits or Inability to
Ascertain, or Inadequacy of, LIBOR.  If on or prior to the first day of any
Interest Period for any Borrowing of Eurodollar Loans:

 

                   (a)        the Administrative Agent determines that deposits
in U.S. Dollars (in the applicable amounts) are not being offered to it in the
interbank eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or

 

                   (b)        the Required Lenders advise the Administrative
Agent that (i) LIBOR as determined by the Administrative Agent will not
adequately and fairly reflect the cost to

 

 

67

--------------------------------------------------------------------------------


 

such Lenders of funding their Eurodollar Loans for such Interest Period or
(ii) that the making or funding of Eurodollar Loans become impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

              Section 10.3.       Increased Cost and Reduced Return.  (a) If, on
or after the date hereof, the adoption of any applicable law, rule or
regulation, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Lender (or its Lending Office) or the L/C Issuer with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

 

                    (i)        shall subject any Lender (or its Lending Office)
or the L/C Issuer to any tax, duty or other charge with respect to its
Eurodollar Loans, its Notes, its Letter(s) of Credit, or its participation in
any thereof, any Reimbursement Obligations owed to it or its obligation to make
Eurodollar Loans, issue a Letter of Credit, or to participate therein, or shall
change the basis of taxation of payments to any Lender (or its Lending Office)
or the L/C Issuer of the principal of or interest on its Eurodollar Loans,
Letter(s) of Credit, or participations therein or any other amounts due under
this Agreement or any other Loan Document in respect of its Eurodollar Loans,
Letter(s) of Credit, any participation therein, any Reimbursement Obligations
owed to it, or its obligation to make Eurodollar Loans, or issue a Letter of
Credit, or acquire participations therein (except for changes in the rate of tax
on the overall net income of such Lender or its Lending Office or the L/C Issuer
imposed by the jurisdiction in which such Lender’s or the L/C Issuer’s principal
executive office or Lending Office is located); or

 

                   (ii)        shall impose, modify or deem applicable any
reserve, special deposit or similar requirement (including, without limitation,
any such requirement imposed by the Board of Governors of the Federal Reserve
System, but excluding with respect to any Eurodollar Loans any such requirement
included in an applicable Eurodollar Reserve Percentage) against assets of,
deposits with or for the account of, or credit extended by, any Lender (or its
Lending Office) or the L/C Issuer or shall impose on any Lender (or its Lending
Office) or the L/C Issuer or on the interbank market any other condition
affecting its Eurodollar Loans, its Notes, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make Eurodollar Loans, or to issue a Letter of Credit, or to
participate therein;

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within fifteen (15) days after demand by
such Lender or

 

 

68

--------------------------------------------------------------------------------


 

L/C Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction.

 

                (b)       If, after the date hereof, any Lender, the L/ C
Issuer, or the Administrative Agent shall have determined that the adoption of
any applicable law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or the L/C Issuer or any corporation controlling such Lender or
L/C Issuer with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has had the effect of reducing the rate of return on such Lender’s or
L/C Issuer ‘s or such corporation’s capital as a consequence of its obligations
hereunder to a level below that which such Lender or L/C Issuer or such
corporation could have achieved but for such adoption, change or compliance
(taking into consideration such Lender’s or L/C Issuer ‘s or such corporation’s
policies with respect to capital adequacy) by an amount deemed by such Lender or
L/C Issuer to be material, then from time to time, within fifteen (15) days
after demand by such Lender or L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall pay to such Lender or L/C Issuer, as applicable, such
additional amount or amounts as will compensate such Lender or L/C Issuer for
such reduction.

 

                (c)       A certificate of a Lender or L/C Issuer claiming
compensation under this Section 10.3 and setting forth the additional amount or
amounts to be paid to it hereunder shall be conclusive if reasonably
determined.  In determining such amount, such Lender or L/C Issuer may use any
reasonable averaging and attribution methods.

 

              Section 10.4.       Lending Offices.  Each Lender may, at its
option, elect to make its Loans hereunder at the branch, office or affiliate
specified on the appropriate signature page hereof (each a “Lending Office”) for
each type of Loan available hereunder or at such other of its branches, offices
or affiliates as it may from time to time elect and designate in a written
notice to the Borrower and the Administrative Agent.  To the extent reasonably
possible, a Lender shall designate an alternative branch or funding office with
respect to its Eurodollar Loans to reduce any liability of the Borrower to such
Lender under Section 10.3 hereof or to avoid the unavailability of Eurodollar
Loans under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.

 

              Section 10.5.       Discretion of Lender as to Manner of Funding. 
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

 

69

--------------------------------------------------------------------------------


 

SECTION 11.                                           THE ADMINISTRATIVE AGENT.

 

              Section 11.1.       Appointment and Authorization of
Administrative Agent.  Each Lender and the L/C Issuer hereby appoints Bank of
Montreal as the Administrative Agent under the Loan Documents and hereby
authorizes the Administrative Agent to take such action as Administrative Agent
on its behalf and to exercise such powers under the Loan Documents as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto.  The Lenders and L/C Issuer
expressly agree that the Administrative Agent is not acting as a fiduciary of
the Lenders or the L/C Issuer in respect of the Loan Documents, the Borrower or
otherwise, and nothing herein or in any of the other Loan Documents shall result
in any duties or obligations on the Administrative Agent or any of the Lenders
or L/C Issuer except as expressly set forth herein.

 

              Section 11.2.       Administrative Agent and its Affiliates.  The
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise or refrain
from exercising such rights and power as though it were not the Administrative
Agent, and the Administrative Agent and its affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if it were not the Administrative Agent under
the Loan Documents.  The term “Lender” as used herein and in all other Loan
Documents, unless the context otherwise clearly requires, includes the
Administrative Agent in its individual capacity as a Lender.  References in
Section 1 hereof to the Administrative Agent’s Loans, or to the amount owing to
the Administrative Agent for which an interest rate is being determined, refer
to the Administrative Agent in its individual capacity as a Lender.

 

              Section 11.3.       Action by Administrative Agent.  If the
Administrative Agent receives from the Borrower a written notice of an Event of
Default pursuant to Section 8.5 hereof, the Administrative Agent shall promptly
give each of the Lenders and L/C Issuer written notice thereof.  The obligations
of the Administrative Agent under the Loan Documents are only those expressly
set forth therein.  Without limiting the generality of the foregoing, the
Administrative Agent shall not be required to take any action hereunder with
respect to any Default or Event of Default, except as expressly provided in
Sections 9.2 and 9.5.  Upon the occurrence of an Event of Default, the
Administrative Agent shall take such action to enforce its Lien on the
Collateral and to preserve and protect the Collateral as may be directed by the
Required Lenders.  Unless and until the Required Lenders give such direction,
the Administrative Agent may (but shall not be obligated to) take or refrain
from taking such actions as it deems appropriate and in the best interest of all
the Lenders and L/C Issuer.  In no event, however, shall the Administrative
Agent be required to take any action in violation of applicable law or of any
provision of any Loan Document, and the Administrative Agent shall in all cases
be fully justified in failing or refusing to act hereunder or under any other
Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking or
continuing to take any such action.  The Administrative Agent shall be entitled
to assume that no Default or Event of Default exists unless notified in writing
to the contrary by a Lender, the L/C Issuer, or the Borrower.  In all cases in
which the Loan Documents do not require the Administrative Agent to take
specific

 

 

70

--------------------------------------------------------------------------------


 

action, the Administrative Agent shall be fully justified in using its
discretion in failing to take or in taking any action thereunder.  Any
instructions of the Required Lenders, or of any other group of Lenders called
for under the specific provisions of the Loan Documents, shall be binding upon
all the Lenders and the holders of the Obligations.

 

              Section 11.4.       Consultation with Experts.  The Administrative
Agent may consult with legal counsel, independent public accountants, and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken by it in good faith in accordance with the advice of such counsel,
accountants or experts.

 

              Section 11.5.       Liability of Administrative Agent; Credit
Decision.  Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be liable for any action taken or not taken by it in
connection with the Loan Documents:  (i) with the consent or at the request of
the Required Lenders or (ii) in the absence of its own gross negligence or
willful misconduct.  Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be responsible for or have any duty to
ascertain, inquire into or verify:  (i) any statement, warranty or
representation made in connection with this Agreement, any other Loan Document
or any Credit Event; (ii) the performance or observance of any of the covenants
or agreements of the Borrower or any Subsidiary contained herein or in any other
Loan Document; (iii) the satisfaction of any condition specified in Section 7
hereof, except receipt of items required to be delivered to the Administrative
Agent; or (iv) the validity, effectiveness, genuineness, enforceability,
perfection, value, worth or collectibility hereof or of any other Loan Document
or of any other documents or writing furnished in connection with any Loan
Document or of any Collateral; and the Administrative Agent makes no
representation of any kind or character with respect to any such matter
mentioned in this sentence.  The Administrative Agent may execute any of its
duties under any of the Loan Documents by or through employees, agents, and
attorneys-in-fact and shall not be answerable to the Lenders, the L/C Issuer,
the Borrower, or any other Person for the default or misconduct of any such
agents or attorneys-in-fact selected with reasonable care.  The Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, other document or statement (whether written or oral)
believed by it to be genuine or to be sent by the proper party or parties.  In
particular and without limiting any of the foregoing, the Administrative Agent
shall have no responsibility for confirming the accuracy of any compliance
certificate or other document or instrument received by it under the Loan
Documents.  The Administrative Agent may treat the payee of any Obligation as
the holder thereof until written notice of transfer shall have been filed with
the Administrative Agent signed by such payee in form satisfactory to the
Administrative Agent.  Each Lender and L/C Issuer acknowledges that it has
independently and without reliance on the Administrative Agent or any other
Lender or L/C Issuer, and based upon such information, investigations and
inquiries as it deems appropriate, made its own credit analysis and decision to
extend credit to the Borrower in the manner set forth in the Loan Documents.  It
shall be the responsibility of each Lender and L/C Issuer to keep itself
informed as to the creditworthiness of the Borrower and its Subsidiaries, and
the Administrative Agent shall have no liability to any Lender or L/C Issuer
with respect thereto.

 

              Section 11.6.       Indemnity.  The Lenders shall ratably, in
accordance with their respective Percentages, indemnify and hold the
Administrative Agent, and its directors, officers, employees,

 

 

71

--------------------------------------------------------------------------------


 

agents, and representatives harmless from and against any liabilities, losses,
costs or expenses suffered or incurred by it under any Loan Document or in
connection with the transactions contemplated thereby, regardless of when
asserted or arising, except to the extent they are promptly reimbursed for the
same by the Borrower and except to the extent that any event giving rise to a
claim was caused by the gross negligence or willful misconduct of the party
seeking to be indemnified.  The obligations of the Lenders under this
Section shall survive termination of this Agreement.  The Administrative Agent
shall be entitled to offset amounts received for the account of a Lender under
this Agreement against unpaid amounts due from such Lender to the Administrative
Agent hereunder (whether as fundings of participations, indemnities or
otherwise), but shall not be entitled to offset against amounts owed to the
Administrative Agent by any Lender arising outside of this Agreement and the
other Loan Documents.

 

              Section 11.7.       Resignation of Administrative Agent and
Successor Administrative Agent.  The Administrative Agent may resign at any time
by giving written notice thereof to the Lenders, the L/C Issuer, and the
Borrower.  Upon any such resignation of the Administrative Agent, the Required
Lenders shall have the right to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which may be any Lender hereunder or any commercial bank,
or an Affiliate of a commercial bank, having an office in the United States of
America and having a combined capital and surplus of at least $200,000,000. 
Upon the acceptance of its appointment as the Administrative Agent hereunder,
such successor Administrative Agent shall thereupon succeed to and become vested
with all the rights and duties of the retiring Administrative Agent under the
Loan Documents, and the retiring Administrative Agent shall be discharged from
its duties and obligations thereunder.  After any retiring Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 11 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor.  If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be automatically assumed by the
Required Lenders and (i) the Borrower shall be directed to make all payments due
each Lender and L/C Issuer hereunder directly to such Lender or L/C Issuer and
(ii) the Administrative Agent’s rights in the Collateral Documents shall be
assigned without representation, recourse or warranty to the Lenders and
L/C Issuer as their interests may appear.

 

              Section 11.8.       L/C Issuer and Swing Line Lender.  The
L/C Issuer shall act on behalf of the Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and the Swing Line
Lender shall act on behalf of the Lenders with respect to the Swing Loans made
hereunder.  The L/C Issuer and the Swing Line Lender shall each have all of the
benefits and immunities (i) provided to the Administrative Agent in this
Section 11 with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and the Applications pertaining to such Letters of Credit or by the
Swing Line Lender in connection with Swing Loans made or to be made hereunder as
fully as if the term “Administrative Agent”, as used in this Section 11,
included the

 

 

72

--------------------------------------------------------------------------------


 

L/C Issuer and the Swing Line Lender with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to such L/C Issuer
or Swing Line Lender, as applicable.

 

              Section 11.9.       Hedging Liability and Funds Transfer and
Deposit Account Liability Arrangements.  By virtue of a Lender’s execution of
this Agreement or an assignment agreement pursuant to Section 13.12 hereof, as
the case may be, any Affiliate of such Lender with whom the Borrower or any
Subsidiary has entered into an agreement creating Hedging Liability or Funds
Transfer and Deposit Account Liability shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the
Collateral and the Guaranties as more fully set forth in Section 3.1 hereof.  In
connection with any such distribution of payments and collections, or any
request for the release of the Guaranties and the Administrative Agent’s Liens
in connection with the termination of the Commitments and the payment in full of
the Obligations, the Administrative Agent shall be entitled to assume no amounts
are due to any Lender or its Affiliate with respect to Hedging Liability or
Funds Transfer and Deposit Account Liability unless such Lender has notified the
Administrative Agent in writing of the amount of any such liability owed to it
or its Affiliate prior to such distribution or payment or release of Guaranties
and Liens.

 

            Section 11.10.       Designation of Additional Agents.  The
Administrative Agent shall have the continuing right, for purposes hereof, at
any time and from time to time to designate one or more of the Lenders (and/or
its or their Affiliates) as “syndication agents,” “documentation agents,” “book
runners,” “lead arrangers,” “arrangers,” or other designations for purposes
hereto, but such designation shall have no substantive effect, and such Lenders
and their Affiliates shall have no additional powers, duties or responsibilities
as a result thereof.

 

            Section 11.11.       Authorization to Release or Subordinate or
Limit Liens.  The Administrative Agent is hereby irrevocably authorized by each
of the Lenders and the L/C Issuer to (a) release any Lien covering any
Collateral that is sold, transferred, or otherwise disposed of in accordance
with the terms and conditions of this Agreement and the relevant Collateral
Documents (including a sale, transfer, or disposition permitted by the terms of
Section 8.10 hereof or which has otherwise been consented to in accordance with
Section 13.13 hereof), (b) release or subordinate any Lien on Collateral
consisting of goods financed with purchase money indebtedness or under a Capital
Lease to the extent such purchase money indebtedness or Capitalized Lease
Obligation, and the Lien securing the same, are permitted by Sections 8.7(b) and
8.8(d) hereof, (c) reduce or limit the amount of the indebtedness secured by any
particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
tax, and (d) release Liens on the Collateral following termination or expiration
of the Commitments and payment in full in cash of the Obligations and, if then
due, Hedging Liability and Funds Transfer and Deposit Account Liability.

 

            Section 11.12.       Authorization to Enter into, and Enforcement
of, the Collateral Documents and Subordination Agreements.  The Administrative
Agent is hereby irrevocably authorized by

 

 

73

--------------------------------------------------------------------------------


 

each of the Lenders and the L/C Issuer to execute and deliver the Collateral
Documents and, if required, any Subordination Agreement on behalf of each of the
Lenders and their Affiliates and the L/C Issuer and to take such action and
exercise such powers under the Collateral Documents or Subordination Agreements
as the Administrative Agent considers appropriate, provided the Administrative
Agent shall not amend the Collateral Documents or the Subordination Agreements
unless such amendment is agreed to in writing by the Required Lenders.  Each
Lender and L/C Issuer acknowledges and agrees that it will be bound by the terms
and conditions of the Collateral Documents and Subordination Agreements upon the
execution and delivery thereof by the Administrative Agent.  Except as otherwise
specifically provided for herein, no Lender (or its Affiliates) or L/C Issuer,
other than the Administrative Agent, shall have the right to institute any suit,
action or proceeding in equity or at law for the foreclosure or other
realization upon any Collateral or for the execution of any trust or power in
respect of the Collateral or for the appointment of a receiver or for the
enforcement of any other remedy under the Collateral Documents; it being
understood and intended that no one or more of the Lenders (or their Affiliates)
or L/C Issuer shall have any right in any manner whatsoever to affect, disturb
or prejudice the Lien of the Administrative Agent (or any security trustee
therefor) under the Collateral Documents by its or their action or to enforce
any right thereunder, and that all proceedings at law or in equity shall be
instituted, had, and maintained by the Administrative Agent (or its security
trustee) in the manner provided for in the relevant Collateral Documents for the
benefit of the Lenders, the L/C Issuer, and their Affiliates.

 

SECTION 12.                                           THE GUARANTEES.

 

              Section 12.1.       The Guarantees.  To induce the Lenders and
L/C Issuer to provide the credits described herein and in consideration of
benefits expected to accrue to the Borrower by reason of the Commitments and for
other good and valuable consideration, receipt of which is hereby acknowledged,
each Subsidiary party hereto (including any Subsidiary executing an Additional
Guarantor Supplement in the form attached hereto as Exhibit F or such other form
acceptable to the Administrative Agent) hereby unconditionally and irrevocably
guarantees jointly and severally to the Administrative Agent, the Lenders, and
the L/C Issuer and their Affiliates, the due and punctual payment of all present
and future Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, including, but not limited to, the due and punctual payment
of principal of and interest on the Loans, the Reimbursement Obligations, and
the due and punctual payment of all other Obligations now or hereafter owed by
the Borrower under the Loan Documents and the due and punctual payment of all
Hedging Liability and Funds Transfer and Deposit Account Liability, in each case
as and when the same shall become due and payable, whether at stated maturity,
by acceleration, or otherwise, according to the terms hereof and thereof
(including all interest, costs, fees, and charges after the entry of an order
for relief against the Borrower or such other obligor in a case under the United
States Bankruptcy Code or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against the Borrower or any
such obligor in any such proceeding).  In case of failure by the Borrower or
other obligor punctually to pay any Obligations, Hedging Liability, or Funds
Transfer and Deposit Account Liability guaranteed hereby, each Guarantor hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Borrower or such obligor.

 

 

74

--------------------------------------------------------------------------------


 

              Section 12.2.       Guarantee Unconditional.  The obligations of
each Guarantor under this Section 12 shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged, or otherwise affected by:

 

                   (a)        any extension, renewal, settlement, compromise,
waiver, or release in respect of any obligation of the Borrower or other obligor
or of any other guarantor under this Agreement or any other Loan Document or by
operation of law or otherwise;

 

                   (b)        any modification or amendment of or supplement to
this Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Funds Transfer and Deposit Account Liability;

 

                   (c)        any change in the corporate existence, structure,
or ownership of, or any insolvency, bankruptcy, reorganization, or other similar
proceeding affecting, the Borrower or other obligor, any other guarantor, or any
of their respective assets, or any resulting release or discharge of any
obligation of the Borrower or other obligor or of any other guarantor contained
in any Loan Document;

 

                   (d)        the existence of any claim, set-off, or other
rights which the Borrower or other obligor or any other guarantor may have at
any time against the Administrative Agent, any Lender, the L/C Issuer or any
other Person, whether or not arising in connection herewith;

 

                   (e)        any failure to assert, or any assertion of, any
claim or demand or any exercise of, or failure to exercise, any rights or
remedies against the Borrower or other obligor, any other guarantor, or any
other Person or Property;

 

                    (f)        any application of any sums by whomsoever paid or
howsoever realized to any obligation of the Borrower or other obligor,
regardless of what obligations of the Borrower or other obligor remain unpaid;

 

                   (g)        any invalidity or unenforceability relating to or
against the Borrower or other obligor or any other guarantor for any reason of
this Agreement or of any other Loan Document or any agreement relating to
Hedging Liability or Funds Transfer and Deposit Account Liability or any
provision of applicable law or regulation purporting to prohibit the payment by
the Borrower or other obligor or any other guarantor of the principal of or
interest on any Loan or any Reimbursement Obligation or any other amount payable
under the Loan Documents or any agreement relating to Hedging Liability or Funds
Transfer and Deposit Account Liability; or

 

                   (h)        any other act or omission to act or delay of any
kind by the Administrative Agent, any Lender, the L/C Issuer, or any other
Person or any other circumstance whatsoever that might, but for the provisions
of this paragraph, constitute a legal or equitable discharge of the obligations
of any Guarantor under this Section 12.

 

 

75

--------------------------------------------------------------------------------


 

              Section 12.3.       Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances.  Each Guarantor’s obligations under this
Section 12 shall remain in full force and effect until the Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on the Loans and all other amounts payable by the Borrower and the
Guarantors under this Agreement and all other Loan Documents and, if then
outstanding and unpaid, all Hedging Liability and Funds Transfer and Deposit
Account Liability shall have been paid in full.  If at any time any payment of
the principal of or interest on any Loan or any Reimbursement Obligation or any
other amount payable by the Borrower or other obligor or any Guarantor under the
Loan Documents or any agreement relating to Hedging Liability or Funds Transfer
and Deposit Account Liability is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy, or reorganization of the Borrower or
other obligor or of any guarantor, or otherwise, each Guarantor’s obligations
under this Section 12 with respect to such payment shall be reinstated at such
time as though such payment had become due but had not been made at such time.

 

              Section 12.4.       Subrogation.  Each Guarantor agrees it will
not exercise any rights which it may acquire by way of subrogation by any
payment made hereunder, or otherwise, until all the Obligations, Hedging
Liability, and Funds Transfer and Deposit Account Liability shall have been paid
in full subsequent to the termination of all the Commitments and expiration of
all Letters of Credit.  If any amount shall be paid to a Guarantor on account of
such subrogation rights at any time prior to the later of (x) the payment in
full of the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability and all other amounts payable by the Borrower hereunder and
the other Loan Documents and (y) the termination of the Commitments and
expiration of all Letters of Credit, such amount shall be held in trust for the
benefit of the Administrative Agent, the Lenders, and the L/C Issuer (and their
Affiliates) and shall forthwith be paid to the Administrative Agent for the
benefit of the Lenders and L/C Issuer (and their Affiliates) or be credited and
applied upon the Obligations, Hedging Liability, and Funds Transfer and Deposit
Account Liability, whether matured or unmatured, in accordance with the terms of
this Agreement.

 

              Section 12.5.       Waivers.  Each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest, and any notice not provided for
herein, as well as any requirement that at any time any action be taken by the
Administrative Agent, any Lender, the L/C Issuer, or any other Person against
the Borrower or other obligor, another guarantor, or any other Person.

 

              Section 12.6.       Limit on Recovery.  Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Section 12 shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Section 12 void or avoidable under
applicable law, including, without limitation, fraudulent conveyance law.

 

              Section 12.7.       Stay of Acceleration.  If acceleration of the
time for payment of any amount payable by the Borrower or other obligor under
this Agreement or any other Loan Document, or under any agreement relating to
Hedging Liability or Funds Transfer and Deposit Account Liability, is stayed
upon the insolvency, bankruptcy or reorganization of the Borrower or such
obligor, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents, or under any agreement relating to
Hedging Liability or Funds

 

76

--------------------------------------------------------------------------------


 

Transfer and Deposit Account Liability, shall nonetheless be payable by the
Guarantors hereunder forthwith on demand by the Administrative Agent made at the
request of the Required Lenders.

 

              Section 12.8.       Benefit to Guarantors.  The Borrower and the
Guarantors are engaged in related businesses and integrated to such an extent
that the financial strength and flexibility of the Borrower has a direct impact
on the success of each Guarantor.  Each Guarantor will derive substantial direct
and indirect benefit from the extensions of credit hereunder.

 

              Section 12.9.       Guarantor Covenants.  Each Guarantor shall
take such action as the Borrower is required by this Agreement to cause such
Guarantor to take, and shall refrain from taking such action as the Borrower is
required by this Agreement to prohibit such Guarantor from taking.

 

SECTION 13.                                           MISCELLANEOUS.

 

              Section 13.1.       Withholding Taxes.  (a) Payments Free of
Withholding.  Except as otherwise required by law and subject to
Section 13.1(b) hereof, each payment by the Borrower and the Guarantors under
this Agreement or the other Loan Documents shall be made without withholding for
or on account of any present or future taxes (other than overall net income
taxes on the recipient) imposed by or within the jurisdiction in which the
Borrower or such Guarantor is domiciled, any jurisdiction from which the
Borrower or such Guarantor makes any payment, or (in each case) any political
subdivision or taxing authority thereof or therein.  If any such withholding is
so required, the Borrower or such Guarantor shall make the withholding, pay the
amount withheld to the appropriate governmental authority before penalties
attach thereto or interest accrues thereon, and forthwith pay such additional
amount as may be necessary to ensure that the net amount actually received by
each Lender, the L/C Issuer, and the Administrative Agent free and clear of such
taxes (including such taxes on such additional amount) is equal to the amount
which that Lender, L/C Issuer, or the Administrative Agent (as the case may be)
would have received had such withholding not been made.  If the Administrative
Agent, the L/C Issuer, or any Lender pays any amount in respect of any such
taxes, penalties or interest, the Borrower or such Guarantor shall reimburse the
Administrative Agent, the L/C Issuer or such Lender for that payment on demand
in the currency in which such payment was made.  If the Borrower or such
Guarantor pays any such taxes, penalties or interest, it shall deliver official
tax receipts evidencing that payment or certified copies thereof to the Lender,
the L/C Issuer or Administrative Agent on whose account such withholding was
made (with a copy to the Administrative Agent if not the recipient of the
original) on or before the thirtieth (30th) day after payment.

 

                (b)       U.S. Withholding Tax Exemptions.  Each Lender or
L/C Issuer that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) shall submit to the Borrower and the
Administrative Agent on or before the date the initial Credit Event is made
hereunder or, if later, the date such financial institution becomes a Lender or
L/C Issuer hereunder, two (2) duly completed and signed copies of (i) either
Form W-8 BEN (relating to such Lender or L/C Issuer and entitling it to a
complete exemption from withholding under the Code on all amounts to be received
by such Lender or L/C Issuer, including fees, pursuant to the

 

77

--------------------------------------------------------------------------------


 

Loan Documents and the Obligations) or Form W-8 ECI (relating to all amounts to
be received by such Lender or L/C Issuer, including fees, pursuant to the Loan
Documents and the Obligations) of the United States Internal Revenue Service or
(ii) solely if such Lender is claiming exemption from United States withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a Form W-8 BEN, or any successor form prescribed by the
Internal Revenue Service, and a certificate representing that such Lender is not
a bank for purposes of Section 881(c) of the Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Code).  Thereafter and from time
to time, each Lender and L/C Issuer shall submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
the other of such Forms (or such successor forms as shall be adopted from time
to time by the relevant United States taxing authorities) and such other
certificates as may be (i) requested by the Borrower in a written notice,
directly or through the Administrative Agent, to such Lender or L/C Issuer and
(ii) required under then-current United States law or regulations to avoid or
reduce United States withholding taxes on payments in respect of all amounts to
be received by such Lender or L/C Issuer, including fees, pursuant to the Loan
Documents or the Obligations.  Upon the request of the Borrower or the
Administrative Agent, each Lender and L/C Issuer that is a United States person
(as such term is defined in Section 7701(a)(30) of the Code) shall submit to the
Borrower and the Administrative Agent a certificate to the effect that it is
such a United States person.

 

                (c)       Inability of Lender to Submit Forms.  If any Lender or
L/C Issuer determines, as a result of any change in applicable law, regulation
or treaty, or in any official application or interpretation thereof, that it is
unable to submit to the Borrower or the Administrative Agent any form or
certificate that such Lender or L/C Issuer is obligated to submit pursuant to
subsection (b) of this Section 13.1 or that such Lender or L/C Issuer is
required to withdraw or cancel any such form or certificate previously submitted
or any such form or certificate otherwise becomes ineffective or inaccurate,
such Lender or L/C Issuer shall promptly notify the Borrower and Administrative
Agent of such fact and the Lender or L/C Issuer shall to that extent not be
obligated to provide any such form or certificate and will be entitled to
withdraw or cancel any affected form or certificate, as applicable.

 

              Section 13.2.       No Waiver, Cumulative Remedies.  No delay or
failure on the part of the Administrative Agent, the L/C Issuer, or any Lender,
or on the part of the holder or holders of any of the Obligations, in the
exercise of any power or right under any Loan Document shall operate as a waiver
thereof or as an acquiescence in any default, nor shall any single or partial
exercise of any power or right preclude any other or further exercise thereof or
the exercise of any other power or right.  The rights and remedies hereunder of
the Administrative Agent, the L/C Issuer, the Lenders, and of the holder or
holders of any of the Obligations are cumulative to, and not exclusive of, any
rights or remedies which any of them would otherwise have.

 

              Section 13.3.       Non-Business Days.  If any payment hereunder
becomes due and payable on a day which is not a Business Day, the due date of
such payment shall be extended to the next succeeding Business Day on which date
such payment shall be due and payable.  In the case of any payment of principal
falling due on a day which is not a Business Day, interest on such

 

78

--------------------------------------------------------------------------------


 

principal amount shall continue to accrue during such extension at the rate per
annum then in effect, which accrued amount shall be due and payable on the next
scheduled date for the payment of interest.

 

              Section 13.4.       Documentary Taxes.  The Borrower agrees to pay
on demand any documentary, stamp or similar taxes payable in respect of this
Agreement or any other Loan Document, including interest and penalties, in the
event any such taxes are assessed, irrespective of when such assessment is made
and whether or not any credit is then in use or available hereunder.

 

              Section 13.5.       Survival of Representations.  All
representations and warranties made herein or in any other Loan Document or in
certificates given pursuant hereto or thereto shall survive the execution and
delivery of this Agreement and the other Loan Documents, and shall continue in
full force and effect with respect to the date as of which they were made as
long as any credit is in use or available hereunder.

 

              Section 13.6.       Survival of Indemnities.  All indemnities and
other provisions relative to reimbursement to the Lenders and L/C Issuer of
amounts sufficient to protect the yield of the Lenders and L/C Issuer with
respect to the Loans and Letters of Credit, including, but not limited to,
Sections 1.12, 10.3, and 13.15 hereof, shall survive the termination of this
Agreement and the other Loan Documents and the payment of the Obligations.

 

              Section 13.7.       Sharing of Set-Off.  Each Lender agrees with
each other Lender a party hereto that if such Lender shall receive and retain
any payment, whether by set-off or application of deposit balances or otherwise,
on any of the Loans or Reimbursement Obligations in excess of its ratable share
of payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest.  For purposes
of this Section, amounts owed to or recovered by the L/C Issuer in connection
with Reimbursement Obligations in which Lenders have been required to fund their
participation shall be treated as amounts owed to or recovered by the L/C Issuer
as a Lender hereunder.

 

              Section 13.8.       Notices.  Except as otherwise specified
herein, all notices hereunder and under the other Loan Documents shall be in
writing (including, without limitation, notice by telecopy) and shall be given
to the relevant party at its address or telecopier number set forth below, or
such other address or telecopier number as such party may hereafter specify by
notice to the Administrative Agent and the Borrower given by courier, by United
States certified or registered mail, by telecopy or by other telecommunication
device capable of creating a written record of such notice and its receipt. 
Notices under the Loan Documents to any Lender shall be addressed to its address
or telecopier number set forth on its Administrative Questionnaire; and

 

79

--------------------------------------------------------------------------------


 

notices under the Loans Documents to the Borrower, any Guarantor, the
Administrative Agent or L/C Issuer shall be addressed to its respective address
or telecopier number set forth below:

 

to the Borrower or any Guarantor:

 

to the Administrative Agent and L/C Issuer :

 

 

 

750 John W. Carpenter Freeway

 

Bank of Montreal

Suite 700

 

115 South LaSalle Street

Irving, Texas 75039

 

Chicago, Illinois 60603

Attention:Omar A. Choucair

 

Attention:Kathleen Jones

Telephone:972-581-2000

 

Telephone:312-461-7077

Telecopy:972-581-2100

 

Telecopy:312-461-4008

 

Each such notice, request or other communication shall be effective (i) if given
by telecopier, when such telecopy is transmitted to the telecopier number
specified in this Section or in the relevant Administrative Questionnaire and a
confirmation of such telecopy has been received by the sender, (ii) if given by
mail, five (5) days after such communication is deposited in the mail, certified
or registered with return receipt requested, addressed as aforesaid or (iii) if
given by any other means, when delivered at the addresses specified in this
Section or in the relevant Administrative Questionnaire; provided that any
notice given pursuant to Section 1 hereof shall be effective only upon receipt.

 

              Section 13.9.       Counterparts.  This Agreement may be executed
in any number of counterparts, and by the different parties hereto on separate
counterpart signature pages, and all such counterparts taken together shall be
deemed to constitute one and the same instrument.

 

            Section 13.10.       Successors and Assigns.  This Agreement shall
be binding upon the Borrower and the Guarantors and their successors and
assigns, and shall inure to the benefit of the Administrative Agent, the
L/C Issuer, and each of the Lenders, and the benefit of their respective
successors and assigns, including any subsequent holder of any of the
Obligations.  The Borrower and the Guarantors may not assign any of their rights
or obligations under any Loan Document without the written consent of all of the
Lenders and, with respect to any Letter of Credit or the Application therefor,
the L/C Issuer.

 

            Section 13.11.       Participants.  Each Lender shall have the right
at its own cost to grant participations (to be evidenced by one or more
agreements or certificates of participation) in the Loans made and Reimbursement
Obligations and/or Commitments held by such Lender at any time and from time to
time to one or more other Persons; provided that no such participation shall
relieve any Lender of any of its obligations under this Agreement, and,
provided, further that no such participant shall have any rights under this
Agreement except as provided in this Section, and the Administrative Agent shall
have no obligation or responsibility to such participant.  Any agreement
pursuant to which such participation  is granted shall provide that the granting
Lender shall retain the sole right and responsibility to enforce the obligations
of the Borrower under this Agreement and the other Loan Documents including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of the Loan Documents, except that such agreement may provide
that such Lender will not agree to any modification, amendment or waiver of the
Loan Documents that would reduce the amount of or

 

80

--------------------------------------------------------------------------------


 

postpone any fixed date for payment of any Obligation in which such participant
has an interest.  Any party to which such a participation has been granted shall
have the benefits of Section 1.12 and Section 10.3 hereof.  The Borrower
authorizes each Lender to disclose to any participant or prospective participant
under this Section any financial or other information pertaining to the Borrower
or any Subsidiary.

 

            Section 13.12.       Assignments.  (a) Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

 

                 (i)       Minimum Amounts.  (A) In the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
and participation interest in L/C Obligations at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and (B) in any case not described in
subsection (a)(i)(A) of this Section, the aggregate amount of the Commitment
(which for this purpose includes Loans and participation interest in L/C
Obligations outstanding thereunder) or, if the applicable Commitment is not then
in effect, the principal outstanding balance of the Loans and participation
interest in L/C Obligations of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if “Effective
Date” is specified in the Assignment and Acceptance, as of the Effective Date)
shall not be less than $2,500,000, in the case of any assignment in respect of
the Revolving Credit, or $1,000,000, in the case of any assignment in respect of
any Term Loan, unless each of the Administrative Agent and, so long as no Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed);

 

                (ii)       Proportionate Amounts.         Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loan or the Commitment assigned, except that this clause (ii) shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Credits on a non-pro rata basis.

 

               (iii)       Required Consents. No consent shall be required for
any assignment except to the extent required by Section 13.12(a)(i)(B) and, in
addition:

 

                   (a)        the consent of the Borrower (such consent not to
be unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or
(y) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

                   (b)        the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) the Revolving Credit if such assignment is to a
Person that is not a Lender with a Commitment in respect of such facility, an
Affiliate of such Lender or an Approved Fund

 

81

--------------------------------------------------------------------------------


 

with respect to such Lender or (ii) the Term Loans to a Person who is not a
Lender, an Affiliate of a Lender or an Approved Fund;

 

                   (c)        the consent of the L/C Issuer (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and

 

                   (d)        the consent of the Swing Line Lender (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Swing Loans (whether or not then outstanding).

 

               (iv)       Assignment and Acceptance. The parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500, and
the assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; provided that the processing and recordation
fee shall not be required if the assignee is an Affiliate of the assigning
Lender.

 

                (v)       No Assignment to Borrower or Affiliates.  No such
assignment shall be made to the Borrower or any of its Affiliates or
Subsidiaries.

 

               (vi)       No Assignment to Natural Persons.     No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.

 

                (b)       Register.  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices
in Chicago, Illinois, a copy of each Assignment and Acceptance delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender

 

82

--------------------------------------------------------------------------------


 

hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

                (c)       Any Lender may at any time pledge or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any such pledge or grant to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or grant of a
security interest; provided that no such pledge or grant of a security interest
shall release a Lender from any of its obligations hereunder or substitute any
such pledgee or secured party for such Lender as a party hereto; provided
further, however, the right of any such pledgee or grantee (other than any
Federal Reserve Bank) to further transfer all or any portion of the rights
pledged or granted to it, whether by means of foreclosure or otherwise, shall be
at all times subject to the terms of this Agreement.

 

                (d)       Notwithstanding anything to the contrary herein, if at
any time the Swing Line Lender assigns all of its Revolving Credit Commitments
and Revolving Loans pursuant to subsection (a) above, the Swing Line Lender may
terminate the Swing Line.  In the event of such termination of the Swing Line,
the Borrower shall be entitled to appoint another Lender to act as the successor
Swing Line Lender hereunder (with such Lender’s consent); provided, however,
that the failure of the Borrower to appoint a successor shall not affect the
resignation of the Swing Line Lender.  If the Swing Line Lender terminates the
Swing Line, it shall retain all of the rights of the Swing Line Lender provided
hereunder with respect to Swing Loans made by it and outstanding as of the
effective date of such termination, including the right to require Lenders to
make Revolving Loans or fund participations in outstanding Swing Loans pursuant
to Section 1.7 hereof.

 

            Section 13.13.       Amendments.  Any provision of this Agreement or
the other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by (a) the Borrower, (b) the
Required Lenders, and (c) if the rights or duties of the Administrative Agent,
the L/C Issuer, or the Swing Line Lender are affected thereby, the
Administrative Agent, the L/C Issuer, or the Swing Line Lender, as applicable;
provided that:

 

                    (i)        no amendment or waiver pursuant to this
Section 13.13 shall (A) increase any Commitment of any Lender without the
consent of such Lender or (B) reduce the amount of or postpone the date for any
scheduled payment of any principal of or interest on any Loan or of any
Reimbursement Obligation or of any fee payable hereunder without the consent of
the Lender to which such payment is owing or which has committed to make such
Loan or Letter of Credit (or participate therein) hereunder;

 

                   (ii)        no amendment or waiver pursuant to this
Section 13.13 shall, unless signed by each Lender, extend the Revolving Credit
Termination Date, extend the Acquisition Credit Commitment Termination Date,
change the definition of Required Lenders, change the provisions of this
Section 13.13, change the priority of payments contained in Section 3.1 hereof,
change the pro rata sharing of payments contained in Section 13.7 hereof,
release any material guarantor or any substantial part of the Collateral (except
as otherwise provided for in the Loan Documents), or affect the

 

83

--------------------------------------------------------------------------------


 

number of Lenders required to take any action hereunder or under any other Loan
Document; and

 

                  (iii)        no amendment to Section 12 hereof shall be made
without the consent of the Guarantor(s) affected thereby.

 

            Section 13.14.       Headings. Section headings used in this
Agreement are for reference only and shall not affect the construction of this
Agreement.

 

            Section 13.15.       Costs and Expenses; Indemnification.  (a) The
Borrower agrees to pay all reasonable costs and expenses of the Administrative
Agent in connection with the preparation, negotiation, syndication, and
administration of the Loan Documents, including, without limitation, the
reasonable fees and disbursements of counsel to the Administrative Agent, in
connection with the preparation and execution of the Loan Documents, and any
amendment, waiver or consent related thereto, whether or not the transactions
contemplated herein are consummated, together with any fees and charges suffered
or incurred by the Administrative Agent in connection with collateral filing
fees, lien searches and with respect to any owned real property, periodic
environmental audits, fixed asset appraisals and title insurance policies.  The
Borrower agrees to pay to the Administrative Agent, the L/C Issuer and each
Lender, and any other holder of any Obligations outstanding hereunder, all costs
and expenses reasonably incurred or paid by the Administrative Agent, the
L/C Issuer, such Lender, or any such holder, including reasonable attorneys’
fees and disbursements and court costs, in connection with any Default or Event
of Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder).  The Borrower further agrees to pay all
reasonable costs and expenses incurred by the Administrative Agent, and any
security trustee therefore, in monitoring, verifying, protecting, preserving or
enforcing the Liens on the Collateral, in protecting, preserving or enforcing
rights under the Loan Documents.  The Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable fees and disbursements
of counsel for any such Indemnitee and all reasonable expenses of litigation or
preparation therefor, whether or not the Indemnitee is a party thereto, or any
settlement arrangement arising from or relating to any such litigation) which
any of them may pay or incur arising out of or relating to any Loan Document or
any of the transactions contemplated thereby or the direct or indirect
application or proposed application of the proceeds of any Loan or Letter of
Credit, other than those which arise from the gross negligence or willful
misconduct of the party claiming indemnification.  The Borrower, upon demand by
the Administrative Agent, the L/C Issuer or a Lender at any time, shall
reimburse the Administrative Agent, the L/C Issuer or such Lender for any
reasonable legal or other expenses (including, without limitation, all
reasonable fees and disbursements of counsel for any such Indemnitee) incurred
in connection with investigating or defending against any of the foregoing
(including any settlement costs relating to the foregoing) except if the same is
directly due to the gross negligence or willful misconduct of the party to be
indemnified.  To the extent permitted by applicable law, neither the Borrower
nor any Guarantor

 

84

--------------------------------------------------------------------------------


 

shall assert, and each such Person hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or the other Loan Documents
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof.  The obligations of the Borrower under this Section shall
survive the termination of this Agreement.

 

                (b)       The Borrower unconditionally agrees to forever
indemnify, defend and hold harmless, and covenants not to sue for any claim for
contribution against, each Indemnitee for any damages, costs, loss or expense,
including without limitation, response, remedial or removal costs and all fees
and disbursements of counsel for any such Indemnitee, arising out of any of the
following:  (i) any presence, release, threatened release or disposal of any
hazardous or toxic substance or petroleum by the Borrower or any Subsidiary or
otherwise occurring on or with respect to its Property (whether owned or
leased), (ii) the operation or violation of any environmental law, whether
federal, state, or local, and any regulations promulgated thereunder, by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property (whether owned or leased), (iii) any claim for personal injury or
property damage in connection with the Borrower or any Subsidiary or otherwise
occurring on or with respect to its Property (whether owned or leased), and
(iv) the inaccuracy or breach of any environmental representation, warranty or
covenant by the Borrower or any Subsidiary made herein or in any other Loan
Document evidencing or securing any Obligations or setting forth terms and
conditions applicable thereto or otherwise relating thereto, except for damages
arising from the willful misconduct or gross negligence of the relevant
Indemnitee.  This indemnification shall survive the payment and satisfaction of
all Obligations and the termination of this Agreement, and shall remain in force
beyond the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim under this indemnification.  This
indemnification shall be binding upon the successors and assigns of the Borrower
and shall inure to the benefit of each Indemnitee and its successors and
assigns.

 

            Section 13.16.       Set-off.  In addition to any rights now or
hereafter granted under the Loan Documents or applicable law and not by way of
limitation of any such rights, upon the occurrence of any Event of Default, each
Lender, the L/C Issuer, each subsequent holder of any Obligation, and each of
their respective affiliates, is hereby authorized by the Borrower and each
Guarantor at any time or from time to time, without notice to the Borrower, any
Guarantor or to any other Person, any such notice being hereby expressly waived,
to set-off and to appropriate and to apply any and all deposits (general or
special, including, but not limited to, indebtedness evidenced by certificates
of deposit, whether matured or unmatured, and in whatever currency denominated,
but not including trust accounts) and any other indebtedness at any time held or
owing by that Lender, L/C Issuer, subsequent holder, or affiliate, to or for the
credit or the account of the Borrower or such Guarantor, whether or not matured,
against and on account of the Obligations of the Borrower or such Guarantor to
that Lender, L/C Issuer, or subsequent holder under the Loan Documents,
including, but not limited to, all claims of any nature or description arising
out of or connected with the Loan Documents, irrespective of whether or not
(a) that Lender, L/C Issuer, or subsequent holder shall have made any demand
hereunder or (b) the principal of or the interest on the Loans and other amounts
due hereunder shall have

 

85

--------------------------------------------------------------------------------


 

become due and payable pursuant to Section 9 and although said obligations and
liabilities, or any of them, may be contingent or unmatured.

 

            Section 13.17.       Entire Agreement.  The Loan Documents
constitute the entire understanding of the parties thereto with respect to the
subject matter thereof and any prior agreements, whether written or oral, with
respect thereto are superseded hereby.

 

            Section 13.18.       Governing Law.  This Agreement and the other
Loan Documents (except as otherwise specified therein), and the rights and
duties of the parties hereto, shall be construed and determined in accordance
with the internal laws of the State of Illinois.

 

            Section 13.19.       Severability of Provisions.  Any provision of
any Loan Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.  All rights,
remedies and powers provided in this Agreement and the other Loan Documents may
be exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or the other Loan
Documents invalid or unenforceable.

 

            Section 13.20.       Excess Interest.  Notwithstanding any provision
to the contrary contained herein or in any other Loan Document, no such
provision shall require the payment or permit the collection of any amount of
interest in excess of the maximum amount of interest permitted by applicable law
to be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”).  If any Excess
Interest is provided for, or is adjudicated to be provided for, herein or in any
other Loan Document, then in such event (a) the provisions of this Section shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the Borrower, or (iii) any combination of the foregoing,
(d) the interest rate payable hereunder or under any other Loan Document shall
be automatically subject to reduction to the maximum lawful contract rate
allowed under applicable usury laws (the “Maximum Rate”), and this Agreement and
the other Loan Documents shall be deemed to have been, and shall be, reformed
and modified to reflect such reduction in the relevant interest rate, and
(e) neither the Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. 
Notwithstanding the foregoing, if for any period of time interest on any of
Borrower’s Obligations is calculated at the Maximum Rate rather than the
applicable rate under this Agreement, and thereafter such applicable rate
becomes less than the Maximum Rate, the rate of interest payable on the
Borrower’s Obligations shall remain at the Maximum Rate until the Lenders have
received the amount of interest which such

 

86

--------------------------------------------------------------------------------


 

Lenders would have received during such period on the Borrower’s Obligations had
the rate of interest not been limited to the Maximum Rate during such period.

 

            Section 13.21.       Construction.  The parties acknowledge and
agree that the Loan Documents shall not be construed more favorably in favor of
any party hereto based upon which party drafted the same, it being acknowledged
that all parties hereto contributed substantially to the negotiation of the Loan
Documents.  The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.  NOTHING
CONTAINED HEREIN SHALL BE DEEMED OR CONSTRUED TO PERMIT ANY ACT OR OMISSION
WHICH IS PROHIBITED BY THE TERMS OF ANY COLLATERAL DOCUMENT, THE COVENANTS AND
AGREEMENTS CONTAINED HEREIN BEING IN ADDITION TO AND NOT IN SUBSTITUTION FOR THE
COVENANTS AND AGREEMENTS CONTAINED IN THE COLLATERAL DOCUMENTS.

 

            Section 13.22.       Lender’s and L/C Issuer’s Obligations Several. 
The obligations of the Lenders and L/C Issuer hereunder are several and not
joint.  Nothing contained in this Agreement and no action taken by the Lenders
or L/C Issuer pursuant hereto shall be deemed to constitute the Lenders and
L/C Issuer a partnership, association, joint venture or other entity.

 

            Section 13.23.       Submission to Jurisdiction; Waiver of Jury
Trial.  The Borrower and the Guarantors hereby submit to the nonexclusive
jurisdiction of the United States District Court for the Northern District of
Illinois and of any Illinois State court sitting in the City of Chicago for
purposes of all legal proceedings arising out of or relating to this Agreement,
the other Loan Documents or the transactions contemplated hereby or thereby. 
The Borrower and the Guarantors irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.  THE BORROWER, THE GUARANTORS, THE ADMINISTRATIVE AGENT, THE
L/C ISSUER AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED THEREBY.

 

            Section 13.24.       USA Patriot Act.  Each Lender and L/C Issuer
that is subject to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”) hereby notifies the
Borrower that pursuant to the requirements of the Act, it is required to obtain,
verify, and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender or L/C Issuer to identify the Borrower in accordance with the
Act.

 

            Section 13.25.       Confidentiality.  Each of the Administrative
Agent, the Lenders, and the L/C Issuer severally agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors to the
extent any such Person has a need to know such Information (it being understood
that the Persons to whom such disclosure is made will first be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance

 

87

--------------------------------------------------------------------------------


 

Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (A) any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement or (B) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower or any
Subsidiary and its obligations, (g) with the prior written consent of the
Borrower, (h) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this Section or (B) becomes available to
the Administrative Agent, any Lender or the L/C Issuer on a non-confidential
basis from a source other than the Borrower or any Subsidiary or any of their
directors, officers, employees or agents, including accountants, legal counsel
and other advisors, (i) to rating agencies if requested or required by such
agencies in connection with a rating relating to the Loans or Commitments
hereunder, or (j) to entities which compile and publish information about the
syndicated loan market, provided that only basic information about the pricing
and structure of the transaction evidenced hereby may be disclosed pursuant to
this subsection (j).  For purposes of this Section, “Information” means all
information received from the Borrower or any of the Subsidiaries or from any
other Person on behalf of the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a non-confidential basis prior to disclosure by the Borrower
or any of its Subsidiaries or from any other Person on behalf of the Borrower or
any of the Subsidiaries.

 

            Section 13.26.       Equalization of Loans and Commitments.  Upon
the satisfaction of the conditions precedent set forth in Section 7.2 hereof,
all loans and letters of credit outstanding under the Original Credit Agreement
shall remain outstanding as the initial Borrowing of Loans and Letters of Credit
under this Agreement and, in connection therewith, the Borrower shall be deemed
to have prepaid all outstanding Eurodollar Loans on the Effective Date.  On the
Effective Date, the Lenders each agree to make such purchases and sales of
interests in the outstanding Loans and interests in outstanding Letters of
Credit between themselves so that each Lender is then holding its relevant
Percentage of outstanding Loans and L/C Obligations.  Such purchases and sales
shall be arranged through the Administrative Agent and each Lender hereby agrees
to execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith.

 

            Section 13.27.       Amendment and Restatement.  This Agreement
amends and restates the Original Credit Agreement and is not intended to be or
operate as a novation or an accord and satisfaction of the Original Credit
Agreement or the Obligations of the Borrower and the Guarantors evidenced or
provided for thereunder.  Without limiting the generality of the foregoing, the
Borrower and the Guarantors agree that notwithstanding the execution and
delivery of this Agreement and the Security Agreement, the Liens previously
granted to the Agent pursuant to the Collateral Documents shall be and remain in
full force and effect and that any rights and remedies of the Administrative
Agent thereunder and obligations of the Borrower and the Guarantors thereunder
shall be and remain in full force and effect, shall not be affected, impaired or
discharged thereby and shall secure all of the Borrower’s and the Guarantors’

 

88

--------------------------------------------------------------------------------


 

indebtedness, Obligations and liabilities to the Administrative Agent and the
Lenders under the Original Credit Agreement as amended and restated hereby. 
Nothing herein contained shall in any manner affect or impair the priority of
the Liens created and provided for by the Collateral Documents as to the
indebtedness, Obligations and liabilities that would be secured thereby prior to
giving effect hereto.

 

 

[SIGNATURE PAGES TO FOLLOW]

 

89

--------------------------------------------------------------------------------


 

This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.

 

“BORROWER”

 

 

DG FASTCHANNEL, INC.

 

 

By

 

 

Omar A. Choucair, Chief Financial Officer and Secretary

 

 

“GUARANTOR”

 

 

PATHFIRE, INC.

 

 

By

 

 

Omar A. Choucair, President

 

S-1

--------------------------------------------------------------------------------


 

“ADMINISTRATIVE AGENT AND L/C ISSUER “

 

BANK OF MONTREAL, as L/C Issuer and
as Administrative Agent

 

By

 

 

Name

 

 

Title

 

 

S-2

--------------------------------------------------------------------------------


 

“LENDERS”

 

BMO CAPITAL MARKETS FINANCING INC.

 

By

 

 

Name

 

 

Title

 

 

S-3

--------------------------------------------------------------------------------


 

FIRST TENNESSEE BANK NATIONAL
ASSOCIATION

 

By

 

 

Name

 

 

Title

 

 

S-4

--------------------------------------------------------------------------------


 

WEBSTER BANK, NATIONAL ASSOCIATION

 

By

 

 

Name

 

 

Title

 

 

S-5

--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By

 

 

Name

 

 

Title

 

 

S-6

--------------------------------------------------------------------------------


 

BANK OF THE WEST

 

By

 

 

Name

 

 

Title

 

 

S-7

--------------------------------------------------------------------------------


 

FIRST BANK

 

By

 

 

Name

 

 

Title

 

 

S-8

--------------------------------------------------------------------------------


 

CITIBANK, N.A.

 

By

 

 

Name

 

 

Title

 

 

S-9

--------------------------------------------------------------------------------


 

FIFTH THIRD BANK

 

By

 

 

Name

 

 

Title

 

 

S-10

--------------------------------------------------------------------------------